EXHIBIT 10.1

 

Execution Version

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 17, 2003

 

among

 

HIGHWOODS PROPERTIES, INC.,

HIGHWOODS SERVICES, INC.,

HIGHWOODS REALTY LIMITED PARTNERSHIP,

HIGHWOODS/TENNESSEE HOLDINGS, L.P.

AND

HIGHWOODS FINANCE, LLC

 

as Borrowers,

 

AND CERTAIN SUBSIDIARIES OF THE BORROWERS

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

 

THE SEVERAL LENDERS

FROM TIME TO TIME PARTY HERETO

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

BANC OF AMERICA SECURITIES LLC

as Sole Lead Arranger and

as Sole Book Manager

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

BRANCH BANKING & TRUST COMPANY

and

FLEET NATIONAL BANK

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page


--------------------------------------------------------------------------------

SECTION 1 DEFINITIONS

   1

               1.1

  

Definitions

   1

               1.2

  

Computation of Time Periods

   24

               1.3

  

Accounting Terms

   24

SECTION 2 CREDIT FACILITIES

   25

               2.1

  

Revolving Loans

   25

               2.2

  

Reserved

   26

               2.3

  

Letter of Credit Subfacility

   26

               2.4

  

Swingline Loan Subfacility

   30

               2.5

  

Reserved

   32

               2.6

  

Joint and Several Liability of the Borrowers

   32

               2.7

  

Appointment of Principal Borrower as Agent for Borrowers

   33

SECTION 3 OTHER PROVISIONS RELATING TO CREDIT FACILITIES

   33

               3.1

  

Default Rate

   33

               3.2

  

Extension and Conversion

   34

               3.3

  

Prepayments

   34

               3.4

  

Termination, Reduction or Increase of Revolving Committed Amount

   35

               3.5

  

Fees

   35

               3.6

  

Capital Adequacy

   36

               3.7

  

Limitation on Eurodollar Loans

   37

               3.8

  

Illegality

   37

               3.9

  

Requirements of Law

   37

               3.10

  

Treatment of Affected Loans

   38

               3.11

  

Taxes

   39

               3.12

  

Compensation

   40

               3.13

  

Pro Rata Treatment

   41

               3.14

  

Sharing of Payments

   41

               3.15

  

Payments, Computations, Etc

   42

               3.16

  

Evidence of Debt

   43

               3.17

  

Survival

   43

SECTION 4 GUARANTY

   43

               4.1

  

The Guarantee

   43

               4.2

  

Obligations Unconditional

   44

               4.3

  

Reinstatement

   45

               4.4

  

Certain Additional Waivers

   45

               4.5

  

Remedies

   45

               4.6

  

Rights of Contribution

   45

               4.7

  

Continuing Guarantee

   46

SECTION 5 CONDITIONS

   46

               5.1

  

Closing Conditions

   46

               5.2

  

Conditions to all Extensions of Credit

   48

SECTION 6 REPRESENTATIONS AND WARRANTIES

   49

               6.1

  

Financial Condition

   49

               6.2

  

No Change; Dividends

   49

               6.3

  

Organization; Existence; Compliance with Law

   49

               6.4

  

Power; Authorization; Enforceable Obligations

   49

               6.5

  

No Conflicts

   50

               6.6

  

No Default

   50

               6.7

  

Ownership

   50

               6.8

  

Indebtedness

   50

               6.9

  

Litigation

   50

               6.10

  

Taxes

   50



--------------------------------------------------------------------------------

               6.11

  

Compliance with Laws

   50

               6.12

  

ERISA

   51

               6.13

  

Subsidiaries

   51

               6.14

  

Governmental Regulations, Etc

   51

               6.15

  

Purpose of Loans and Letters of Credit

   52

               6.16

  

Environmental Matters

   52

               6.17

  

Intellectual Property

   52

               6.18

  

Solvency

   52

               6.19

  

Investments

   53

               6.20

  

Disclosure

   53

               6.21

  

No Burdensome Restrictions

   53

               6.22

  

Labor Matters

   53

               6.23

  

Tax Shelter Regulations

   53

               6.24

  

Principal Offices

   53

SECTION 7 AFFIRMATIVE COVENANTS

   53

               7.1

  

Information Covenants

   53

               7.2

  

Preservation of Existence and Franchises

   57

               7.3

  

Books and Records

   57

               7.4

  

Compliance with Law

   57

               7.5

  

Payment of Taxes and Other Indebtedness

   57

               7.6

  

Insurance

   57

               7.7

  

Maintenance of Property

   57

               7.8

  

Performance of Obligations

   58

               7.9

  

Use of Proceeds

   58

               7.10

  

Audits/Inspections

   58

               7.11

  

Financial Covenants

   58

               7.12

  

Additional Credit Parties

   60

               7.13

  

Management

   60

               7.14

  

Upstream of Excess Cash Flow

   61

               7.15

  

Reporting of Guaranty Obligations

   61

               7.16

  

Environmental Indemnity

   61

SECTION 8 NEGATIVE COVENANTS

   61

               8.1

  

Indebtedness

   61

               8.2

  

Liens

   62

               8.3

  

Nature of Business

   62

               8.4

  

Consolidation, Merger, Dissolution, etc

   62

               8.5

  

Intentionally Omitted

   62

               8.6

  

Investments

   62

               8.7

  

Intentionally Omitted

   62

               8.8

  

Prepayments of Indebtedness, etc

   62

               8.9

  

Transactions with Affiliates

   63

               8.10

  

Fiscal Year; Organizational Documents

   63

               8.11

  

Limitation on Restricted Actions

   63

               8.12

  

Ownership of Subsidiaries

   63

               8.13

  

Sale Leasebacks

   63

               8.14

  

No Further Negative Pledges

   64

               8.15

  

Non-Guarantor Subsidiaries

   64

               8.16

  

Intentionally Omitted

   64

               8.17

  

Asset Dispositions

   64

SECTION 9 EVENTS OF DEFAULT

   64

               9.1

  

Events of Default

   64

               9.2

  

Acceleration; Remedies

   66

SECTION 10 AGENCY PROVISIONS

   66

               10.1

  

Appointment, Powers and Immunities; Delegation of Duties; Liability of Agents

   66

               10.2

  

Reliance by Administrative Agent

   67

               10.3

  

Defaults

   68



--------------------------------------------------------------------------------

               10.4

  

Rights as a Lender

   68

               10.5

  

Indemnification

   68

               10.6

  

Non-Reliance on Administrative Agent and Other Lenders

   69

               10.7

  

Successor Administrative Agent

   69

               10.8

  

Administrative Agent May File Proofs of Claim

   70

               10.9

  

Other Agents; Arrangers and Managers

   70

SECTION 11 MISCELLANEOUS

   70

               11.1

  

Notices

   70

               11.2

  

Right of Set-Off; Adjustments

   71

               11.3

  

Benefit of Agreement; Assignments

   72

               11.4

  

No Waiver; Remedies Cumulative

   73

               11.5

  

Expenses; Indemnification

   73

               11.6

  

Amendments, Waivers and Consents

   74

               11.7

  

Counterparts

   75

               11.8

  

Headings

   75

               11.9

  

Survival

   75

               11.10

  

Governing Law; Submission to Jurisdiction; Venue

   75

               11.11

  

Severability

   76

               11.12

  

Entirety

   76

               11.13

  

Binding Effect; Termination

   76

               11.14

  

Confidentiality

   76

               11.15

  

Conflict

   77



--------------------------------------------------------------------------------

SCHEDULES

Schedule 1.1(a)

  

Investments

Schedule 1.1(b)

  

Non-Guarantor Subsidiaries

Schedule 2.1(a)

  

Lenders

Schedule 2.3(a)

  

Existing Letters of Credit

Schedule 6.13

  

Subsidiaries

Schedule 6.24

  

Principal Place of Business

Schedule 7.6

  

Insurance

Schedule 8.1

  

Indebtedness

EXHIBITS

Exhibit 2.1(b)(i)

  

Form of Notice of Borrowing (Revolving Loans)

Exhibit 2.4(b)(i)

  

Form of Notice of Borrowing (Swingline Loans)

Exhibit 2.1(e)

  

Form of Revolving Note

Exhibit 2.4(d)

  

Form of Swingline Note

Exhibit 3.2

  

Form of Notice of Extension/Conversion

Exhibit 7.1(c)

  

Form of Officer’s Compliance Certificate

Exhibit 7.12

  

Form of Joinder Agreement

Exhibit 11.3(b)

  

Form of Assignment and Acceptance

 

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 17, 2003 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), is by and among HIGHWOODS REALTY LIMITED PARTNERSHIP, a North
Carolina limited partnership (“Highwoods Realty”), HIGHWOODS PROPERTIES, INC., a
Maryland corporation (“Highwoods Properties”), HIGHWOODS FINANCE, LLC, a
Delaware limited liability company (“Highwoods Finance”), HIGHWOODS SERVICES,
INC., a North Carolina corporation (“Highwoods Services”), and
HIGHWOODS/TENNESSEE HOLDINGS, L.P., a Tennessee limited partnership (“Highwoods
Tennessee”) (Highwoods Realty, Highwoods Properties, Highwoods Finance,
Highwoods Services, and Highwoods Tennessee are hereinafter referred to
individually as a “Borrower” and collectively as the “Borrowers”), the
subsidiaries of the Borrowers identified on the signature pages hereto or from
time to time joined pursuant to Section 7.12 hereof (such Subsidiaries are
hereinafter referred to individually as a “Guarantor” and collectively as the
“Guarantors”), the Lenders (as defined herein), BANK OF AMERICA, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”), BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger (in such
capacity, the “Sole Lead Arranger”) and Sole Book Manager (in such capacity, the
“Sole Book Manager”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication
Agent (in such capacity, the “Syndication Agent”) and BRANCH BANKING & TRUST
COMPANY and FLEET NATIONAL BANK OF AMERICA, as Co-Documentation Agents (in such
capacity, the “Documentation Agent”).

 

W I T N E S S E T H

 

WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrowers a $300,000,000 credit facility, on the terms and
conditions contained in that certain Credit Agreement dated as of December 13,
2000 (as amended and in effect immediately prior to the date hereof, the “2000
Credit Agreement”) by and among the Borrowers, such Lenders, certain other
financial institutions, the Administrative Agent and the other parties thereto;

 

WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the other
parties hereto desire to amend and restate the terms of the 2000 Credit
Agreement in order to (a) reduce the amount of the credit facility provided
thereunder to $250,000,000 and (b) amend certain other terms thereof, all on the
terms and conditions set forth herein and in the other Credit Documents (as
amended as of the date hereof);

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree that the 2000 Credit Agreement is amended and restated in
its entirety as follows:

 

SECTION 1

 

DEFINITIONS

 

1.1 Definitions.

 

As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

 

“Acquired Properties” means, at any time, all interests in Properties purchased
by any Borrower, any Consolidated Party or any unconsolidated affiliate thereof
within the previous three (3) calendar months from any third party entity
through an arms length transaction.

 

“Additional Credit Party” means each Person that becomes a Guarantor after the
Closing Date by execution of a Joinder Agreement.

 

“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage.



--------------------------------------------------------------------------------

“Adjusted EBITDA” means, for any period, the sum of (a) EBITDA for such period
less (b) aggregate Capital Expenditure Reserves for all Properties with respect
to such period; provided, that such sum shall be exclusive of any adjustment for
such period attributable to the Straight-Lining of Rents.

 

“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.

 

“Adjusted Investment Value” means, as of any date, (a) with respect to the ratio
specified in Section 7.11(m), the sum of (i) the total assets as of such date,
as determined in accordance with GAAP, of Non-Wholly Owned Subsidiaries which
are Credit Parties, less (ii) that portion thereof attributable to the owners
thereof other than the Borrowers or any Wholly Owned Subsidiary, and (b) with
respect to the ratio specified in Section 7.11(n), the sum of (i) investments in
any Minority Interest Entities as of such date of determination, plus (ii) (A)
the total assets as of such date, as determined in accordance with GAAP, of
Non-Wholly Owned Subsidiaries which are not Credit Parties, less (B) that
portion thereof attributable to the owners thereof other than the Borrowers or
any Wholly Owned Subsidiary, plus (iii) the aggregate outstanding principal
balance of all loans made by a Consolidated Party to a Person which is not a
Credit Party to the extent such loans are not included in (i) or (ii) of this
subsection (b), plus (iv) the aggregate outstanding principal balance of all
loans made by a third party to a Person which is not a Credit Party if such
loans are guaranteed by a Consolidated Party to the extent such guaranteed loans
are not included in (i), (ii) or (iii) of this subsection (b).

 

“Adjusted NOI” means, with respect to any applicable time period for any
Property, (a) Net Operating Income for such period with respect to such Property
less (b) the sum of (i) the Capital Expenditure Reserve amount for such Property
during such period, plus (ii) a management fee in the amount of three percent
(3%) of total revenues derived from the Property during such period; provided,
that such amount shall be exclusive of any adjustment for such period
attributable to the Straight-Lining of Rents; provided, further, that, in each
case, (i) all amounts included in the above calculations (and not otherwise
adjusted for interests in Minority Interest Entities) shall be adjusted to
account for any amounts attributable to any interests held by any Consolidated
Party in any Minority Interest Entity and (ii) all amounts included in the above
calculations (and not otherwise adjusted to account for Outside Interests) shall
be adjusted to deduct therefrom the pro rata share of such amounts allocable to
Outside Interests.

 

“Administrative Agent” shall have the meaning assigned to such term in the
heading hereof, together with any successors or assigns.

 

“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding five
percent (5%) or more of the equity interest in such Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, Banc of America Securities LLC), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

“Annualized Adjusted NOI” means (a) for each Property owned for 12 months or
more, Adjusted NOI for such Property for the immediately preceding 12 month
period and (b) for each Property owned for a period of less than 12 months,
Adjusted NOI for such Property calculated by annualizing year-to-date Adjusted
NOI for such Property and adjusting (through appropriate pro-rating, removal or
other correction) for all annual or one-time lump sum payments or expenses with
respect to the Property or for any extraordinary income or expense items with
respect to such Property.

 

“Applicable Percentage” means, for any day, subject to adjustment as provided in
the penultimate paragraph of this definition, the rate per annum set forth below
opposite the applicable Unsecured Long Term Debt Rating then in effect, it being
understood that the Applicable Percentage for (i) Eurodollar Loans shall be the
percentage set forth under column “Applicable Percentage for Eurodollar Loans”,
(ii) Base Rate Loans shall

 

2



--------------------------------------------------------------------------------

be the percentage set forth under the column “Applicable Percentage for Base
Rate Loans”, (iii) Facility Fees shall be the percentage set forth under the
column “Applicable Percentage for Facility Fees” and (iv) Letter of Credit Fee
shall be the percentage set forth under the column “Applicable Percentage for
Letter of Credit Fee.”

 

Pricing


Level

--------------------------------------------------------------------------------

 

S&P Rating

--------------------------------------------------------------------------------

 

Moody’s


Rating

--------------------------------------------------------------------------------

 

Third Debt


Rating

--------------------------------------------------------------------------------

 

Applicable
Percentage for
Eurodollar
Loans

--------------------------------------------------------------------------------

 

Applicable
Percentage


for Base Rate
Loans

--------------------------------------------------------------------------------

 

Applicable


Percentage
for


Facility Fees

--------------------------------------------------------------------------------

 

Applicable
Percentage
for Letter of

Credit Fee

--------------------------------------------------------------------------------

I   A- or higher   A3 or higher  

A- /A3

equivalent

or higher

  0.70%   0.00%   0.15%   0.70% II   BBB+   Baa1  

BBB+/Baa1

equivalent

  0.80%   0.00%   0.15%   0.80% III   BBB   Baa2  

BBB/Baa2

equivalent

  0.85%   0.00%   0.20%   0.85% IV   BBB-   Baa3  

BBB-/Baa3

equivalent

  1.05%   0.15%   0.25%   1.05% V  

BB+ or

Lower

 

Ba1 or

Lower

 

BB+/Ba1

equivalent or lower

  see Pricing Level V Sub-Chart below   see Pricing Level V Sub-Chart below  
0.30%  

See pricing

Level V

Sub-Chart

below

 

Pricing Level V Sub-Chart (for determination of the Applicable Percentage(s) for
Eurodollar Loans and Base Rate Loans when the applicable Unsecured Long Term
Debt Rating dictates use of Pricing Level V in the chart set forth above):

 

Pricing


Level

--------------------------------------------------------------------------------

  

TL/TA Ratio


(as calculated pursuant to the most-recently
delivered officer’s certificate
pursuant to Section 7.1(c) hereof)

--------------------------------------------------------------------------------

  

Applicable Percentage for
Eurodollar Loans and Letter of
Credit Fees

--------------------------------------------------------------------------------

  

Applicable Percentage


for Base Rate Loans

--------------------------------------------------------------------------------

V-A

  

> 0.50

  

1.65%

  

0.30%

V-B

  

> 0.45 to £ 0.50

  

1.55%

  

0.30%

V-C

  

> 0.35 to £ 0.45

  

1.45%

  

0.25%

V-D

  

£ 0.35

  

1.25%

  

0.20%

 

If (i) the Interest Coverage Ratio, as calculated pursuant to each of the two
most-recently delivered quarterly officer’s certificates delivered pursuant to
Section 7.1(c) hereof, is greater than 2.25 to 1.00, (ii) the Fixed Charge
Coverage Ratio, as calculated pursuant to each of the two most-recently
delivered quarterly officer’s certificates delivered pursuant to Section 7.1(c)
hereof, is greater than 1.70 to 1.00, and (iii) the Borrowers are subject to
Pricing Level IV or V (including the Pricing Level V Sub-Chart) as set forth
above, the percentages set forth in those Pricing Level portions of the above
Chart and Sub-Chart and in each column other than the column titled “Applicable
Percentage For Facility Fees” shall be reduced by five hundredths of one percent
(0.05%).

 

The Applicable Percentage shall be adjusted effective on the next Business Day
following any change in the Unsecured Long Term Debt Rating; provided, however,
that to the extent the Unsecured Long Term Debt Rating causes the Applicable
Percentage to be calculated pursuant to the Pricing Level V Sub-Chart, the
Applicable Percentage shall be set using the information provided in the
most-recently delivered officer’s certificate pursuant to Section 7.1(c) hereof
and adjusted from time to time thereafter in accordance with the Pricing Level V
Sub-Chart using the applicable TL/TA Ratio. The Principal Borrower shall notify
the Administrative Agent in writing promptly after becoming aware of any change
in the Unsecured Long Term Debt Rating.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in the foregoing, to the
extent the Principal Borrower fails to deliver any officer’s certificate as of
the date required pursuant to Section 7.1(c) hereof and has a credit rating of
BB+/Ba1, an equivalent rating or lower, the Applicable Percentage as of the date
immediately following such required date of delivery and until the delivery of
such officer’s certificate shall be the rate specified in line V-A of the
Pricing Level V Sub-Chart.

 

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

 

“Asset Disposition” means the disposition of any assets (including without
limitation the Capital Stock of a Subsidiary) of any Consolidated Party whether
by sale, lease (but excluding the lease of assets in the ordinary course of
business), transfer or otherwise to a Person other than a Credit Party.

 

“Attorney Costs” means and includes all reasonable fees, costs, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated reasonable cost of internal legal services and all
reasonable expenses and disbursements of internal counsel.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its property or ordering
the winding up or liquidation of its affairs; or (ii) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of sixty
(60) consecutive days; or (iii) such Person shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its property
or make any general assignment for the benefit of creditors; or (iv) such Person
shall admit in writing its inability to pay its debts generally as they become
due.

 

“Base Rate” means, for any day, the rate per annum equal to the higher of (a)
the Federal Funds Rate for such day plus one-half of one percent (.5%) and (b)
the Prime Rate for such day. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective on the effective date of
such change in the Prime Rate or Federal Funds Rate.

 

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.

 

“Borrowers” means the Persons identified as such in the heading hereof, together
with any permitted successors and assigns.

 

“Budgeted Project Costs” means, with respect to Properties Under Development,
the budgeted cost of construction and final completion of such Properties Under
Development; provided that the Budgeted Project Costs shall include projected
operating deficits through completion and the projected date of occupancy of
eighty-five percent (85%) of the gross leasable space; provided further that,
with respect to Properties Under Development by Minority Interest Entities, the
Budgeted Project Costs shall be the applicable Consolidated

 

4



--------------------------------------------------------------------------------

Party’s share of the budgeted costs of construction and final completion (based
on the greater of (x) the Minority Interest of such Consolidated Party or (y)
such Consolidated Party’s obligation to provide funds to the Minority Interest
Entity, which could include, for example, completion guaranties).

 

“Build To Suit Properties” means those Properties Under Development which have
been 100% leased to tenants and have projected net operating income (based on
projections approved by the Administrative Agent in its discretion) during its
first year after final completion in an amount which results in no less than a
9.75% annual rate of return on all costs of construction of such Property Under
Development, including, without limitation, financing costs and operating
deficits.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close, except that, when used in connection
with a Eurodollar Loan, such day shall also be a day on which dealings between
banks are carried on in U.S. dollar deposits in London, England.

 

“Capital Expenditures” means all expenditures required for the leasing of space
within Properties owned and previously leased by the Consolidated Parties,
including upfit expenses and leasing commissions, together with expenses for
renovation or improvement of existing properties that are classified as capital
expenditures under GAAP. Leasing and tenant improvements expenditures with
respect to space not previously leased shall not be included in any calculation
of Capital Expenditures, but must be reported to the Administrative Agent on a
quarterly basis as set forth in Section 7.1.

 

“Capital Expenditure Reserve” means, with respect to (a) any office, industrial
or retail Property, a normalized annual reserve for replacement reserves,
capital expenditures, tenant improvements, and leasing commissions in the amount
of $1.00 per year per square foot of net leaseable area contained in such
Property, and (b) any multi-family Property, a normalized annual reserve for
replacement reserves, capital expenditures, tenant improvements, and leasing
commissions in the amount of $250 per year per unit; in each case, less an
amount equal to the aggregate percentage ownership interests held by any
entities that are not affiliated with any of the Consolidated Parties multiplied
by the total reserve required in (a) or (b) above for the subject Property. When
the Capital Expenditure Reserve is used in computing an amount with respect to a
period which is shorter than a year, said amount shall be appropriately pro
rated.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Capitalization Rate” means nine percent (9.00%) per annum.

 

“Cash Available for Distribution” means, for any given calculation date, all
Funds from Operations (as defined as of the Closing Date by the Board of
Governors of the National Association of Real Estate Investment Trusts) for the
period commencing as of (and including) April 1, 2003 and ending on the last day
of the fiscal quarter most recently preceding such calculation date less (a)
Capital Expenditures over such period and (b) Scheduled Funded Debt Payments
over such period.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) U.S. dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000

 

5



--------------------------------------------------------------------------------

or (iii) any bank whose short-term commercial paper rating from S&P is at least
A-1 or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for direct obligations
issued by or fully guaranteed by the United States of America in which any
Credit Party shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subdivisions (a) through
(d).

 

“Change of Control” means the occurrence of any of the following events: (i) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of, control over, Voting
Stock of Highwoods Properties (or other securities convertible into such Voting
Stock) representing 35% or more of the combined voting power of all Voting Stock
of Highwoods Properties, or (ii) during any period of up to 24 consecutive
months, commencing after the Closing Date, individuals who at the beginning of
such 24 month period were directors of Highwoods Properties (together with any
new director whose election by Highwoods Properties’ Board of Directors or whose
nomination for election by Highwoods Properties’ shareholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the directors of Highwoods Properties then in office, or (iii)
Highwoods Properties or any Wholly Owned Subsidiary which is a Credit Party
shall fail to be the sole general partner of Highwoods Realty or own a majority
of the Capital Stock of Highwoods Services or Highwoods Finance. As used herein,
“beneficial ownership” shall have the meaning provided in Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934.

 

“CIP Properties” means, as of any given calculation date, a collective reference
to all Properties Under Development the total contemplated space in which are
less than 75% pre-leased at the time of such calculation.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.

 

“Commitment” means (i) with respect to each Lender, the Revolving Commitment of
such Lender, (ii) with respect to the Swingline Lender, the Swingline
Commitment, and (iii) with respect to the Issuing Lender, the LOC Commitment.

 

“Commitment Percentage” means, for any Lender, the percentage identified as its
Commitment Percentage on Schedule 2.1(a), as such percentage may be modified in
connection with any assignment made in accordance with the provisions of Section
11.3.

 

“Consolidated Parties” means a collective reference to Highwoods Properties and
its consolidated Subsidiaries, including Highwoods Realty, and “Consolidated
Party” means any one of them.

 

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, each Joinder Agreement and all other related
agreements and documents issued or delivered

 

6



--------------------------------------------------------------------------------

hereunder or thereunder or pursuant hereto or thereto (in each case, as the same
may be amended, modified, restated, supplemented, extended, renewed or replaced
from time to time) and “Credit Document” means any one of them.

 

“Credit Parties” means a collective reference to the Borrowers and the
Guarantors, and “Credit Party” means any one of them.

 

“Credit Party Obligations” means, without duplication, (a) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Credit Agreement, the
Notes or any of the other Credit Documents (including, but not limited to, any
interest accruing after the occurrence of a Bankruptcy Event with respect to any
Credit Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code) and (b) all liabilities and obligations, whenever arising,
owing from any of the Borrowers to any Lender, or any Affiliate of a Lender,
arising under any Hedging Agreement related to the Credit Documents or the
obligations created thereby. It is specifically understood and agreed that (i)
the Credit Party Obligations of each Guarantor include any and all obligations
that such Guarantor may have as a Borrower or Guarantor hereunder or under any
of the other Credit Documents and (ii) the Credit Party Obligations shall
include the LOC Obligations.

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Derivative Exposure” means the maximum liability (including costs, fees and
expenses), based upon a liquidation or termination as of the date of the
applicable covenant compliance test, of any Person under any interest rate swap,
collar, cap or other interest rate protection agreements, treasury locks, equity
forward contracts, foreign currency exchange agreements, commodity purchase or
option agreements or other interest or exchange rate or commodity price hedging
agreements.

 

“Designated Amount” means, with respect to any Facility Fee paid by the
Borrowers hereunder with respect to a given calendar quarter, the amount, if
any, equal to (a) the product of (i) the Facility Fee Modifier (if any) used in
calculating such Facility Fee, multiplied by (ii) the maximum amount of the
Revolving Committed Amount during the applicable calendar quarter, less (b) the
product of (i) the Facility Fee Modifier (if any) used in calculating such
Facility Fee, multiplied by (ii) the average weighted outstanding principal
amount of the Loans during the applicable calendar quarter (or portion thereof).

 

“Documentation Agent” shall have the meaning set forth in the first paragraph of
this Credit Agreement, together with any successors or assigns.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is incorporated or organized under the laws of any State of the
United States or the District of Columbia.

 

“EBITDA” means, for any period, the sum of (i) aggregate Net Income during such
period, plus (ii) an amount which, in the determination of Net Income for such
period, has been deducted for (A) Interest Expense, (B) total federal, state,
local and foreign income, value added and similar taxes and (C) depreciation and
amortization expense, with each of (A), (B) and (C) above determined in
accordance with GAAP; provided, that, (i) each of the above calculations shall
include, without duplication, any amounts attributable to any interests held by
any Consolidated Party in any Minority Interest Entity and (ii) all amounts
included in the above calculations (and not otherwise adjusted to account for
Outside Interests) shall be adjusted to deduct therefrom the pro rata share of
such amounts allocable to Outside Interests.

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and (iii)
any other Person approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed) and, unless an Event of Default has occurred
and is continuing at the time any assignment is effected in accordance with
Section 11.3, the Principal Borrower (such approval not to be unreasonably
withheld or

 

7



--------------------------------------------------------------------------------

delayed by the Principal Borrower and such approval to be deemed given by the
Principal Borrower if no objection is received by the assigning Lender and the
Administrative Agent from the Principal Borrower within two Business Days after
notice of such proposed assignment has been provided by the assigning Lender to
the Principal Borrower); provided, however, that neither the Principal Borrower
nor an Affiliate of the Principal Borrower shall qualify as an Eligible
Assignee.

 

“Environmental Laws” means any and all lawful and applicable Federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.

 

“Equity Issuance” means any issuance by Highwoods Properties or Highwoods Realty
to any Person which is not a Credit Party of (a) shares of its Capital Stock,
(b) any shares of its Capital Stock pursuant to the exercise of options or
warrants or (c) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Credit Party within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Loan” means any Loan that bears interest at a rate based upon the
Eurodollar Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan:

 

(a) the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) appearing on Telerate Page 3750 (or any successor page, as determined by the
Administrative Agent) as the average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such

 

8



--------------------------------------------------------------------------------

Interest Period, determined as of approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, or

 

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 4:00 p.m. (London time) two Business Days prior to the first
day of such Interest Period.

 

“Event of Default” means such term as defined in Section 9.1.

 

“Existing Letters of Credit” means those Letters of Credit outstanding on the
Closing Date and identified on Schedule 2.3(a) attached hereto.

 

“Facility Fee” shall have the meaning assigned to such term in Section 3.5(a).

 

“Facility Fee Modifier” means, for any date of calculation, a per annum
percentage equal to the sum of (a) to the extent the TL/TA Ratio, as
most-recently properly calculated pursuant to any officer’s certificate
delivered pursuant to Section 7.1(c) hereof, exceeds 0.55 to 1.00, three tenths
of one percent (0.30%), plus (b) to the extent the Interest Coverage Ratio, as
most-recently properly calculated pursuant to any officer’s certificate
delivered pursuant to Section 7.1(c) hereof, is less than 2.15 to 1.00, one
quarter of one percent (0.25%), plus (c) to the extent the Fixed Charge Coverage
Ratio, as most-recently properly calculated pursuant to any officer’s
certificate delivered pursuant to Section 7.1(c) hereof, is less than 1.60 to
1.00, one quarter of one percent (0.25%); provided, however, that to the extent
each of clauses (b) and (c) of this definition would otherwise each require a
one quarter of one percent (0.25%) increase in the Facility Fee Modifier (for a
total of one half of one percent (0.50%)), the total increase in the Facility
Fee Modifier as a result of the application of clauses (b) and (c) shall be
three tenths of one percent (0.30%).

 

“Fee Letter” means the fee letter agreement, dated March 24, 2003 among the
Borrower, the Administrative Agent and the Arranger.

 

“Fees” means all fees payable pursuant to Section 3.5 (including, without
limitation, fees payable pursuant to the terms of the Fee Letter).

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Administrative
Agent (in its individual capacity) on such day on such transactions as
determined by the Administrative Agent.

 

“Fixed Charge Coverage Ratio” means, as of the end of each fiscal quarter of the
Consolidated Parties for the twelve month period ending on such date, the ratio
of (a) Adjusted EBITDA for the applicable period to (b) the sum of (i) Interest
Expense for the applicable period plus (ii) preferred dividends permitted
hereunder for the applicable period plus (iii) Scheduled Funded Debt Payments
for the applicable period.

 

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is not a Domestic Subsidiary of such Person.

 

“Funded Indebtedness” means, with respect to any Person, without duplication,
(a) all Indebtedness of such Person other than Indebtedness of the types
referred to in clause (e), (g) and (i) of the definition of

 

9



--------------------------------------------------------------------------------

“Indebtedness” set forth in this Section 1.1, (b) all Indebtedness of another
Person of the type referred to in clause (a) above secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (c) all Guaranty Obligations of
such Person with respect to Indebtedness of the type referred to in clause (a)
above of another Person and (d) Indebtedness of the type referred to in clause
(a) above of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

“Guarantors” means a collective reference to each of the Persons identified as a
“Guarantor” on the signature pages hereto and each Additional Credit Party which
may hereafter execute a Joinder Agreement, together with their successors and
permitted assigns, and “Guarantor” means any one of them.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (iii) to lease or purchase
property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, (iv) to guaranty to any Person rental income levels
(or shortfalls) or re-tenanting costs (including tenant improvements, moving
expenses, lease commissions and any other costs associated with procuring new
tenants); provided, that such obligations shall be determined to be equal to the
maximum potential amount of the payments due from the Person guaranteeing the
applicable rental income levels over the term of the applicable lease), (v) to
guaranty the completion of any Properties Under Development, whether or not
specifically including costs associated therewith or (vi) to otherwise assure or
hold harmless the holder of such Indebtedness against loss in respect thereof.
The amount of any Guaranty Obligation hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
obligation or Indebtedness in respect of which such Guaranty Obligation is made.
It is specifically understood and agreed that the Guaranty Obligations of each
Guarantor include any and all obligations that such Guarantor may have as a
Borrower hereunder or under any of the other Credit Documents.

 

“Hedging Agreement” means any interest rate protection agreement, rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, short sale transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross currency rate
swap transaction, currency option, any other similar transaction (including any
option with respect to any of these transactions) and any combination of the
foregoing which directly hedges or offsets interest rate risk or other market
risk with respect to any of the obligations of any Consolidated Party, in each
case, entered into by and between a Consolidated Party and any Lender or any
Affiliate of a Lender.

 

“Highwoods Preserve Properties” means those Properties located at 8125 Highwoods
Palm Way (Building I), 18209-17 Bermuda Green Drive (Buildings II & IV), 18301
Bermuda Green Drive (Building III), 18210 Bermuda Green Drive (Building V) in
Tampa, Florida.

 

“Highwoods Realty Limited Partnership Agreement” means that certain limited
partnership agreement of Highwoods Realty dated as of June 14, 1994, as amended
or modified from time to time.

 

10



--------------------------------------------------------------------------------

“Indebtedness” of any Person, without duplication, means, in each case whether
direct or contingent and inclusive of all costs and fees associated with any
Derivative Exposure, (a) all obligations of such Person for borrowed money, (b)
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
and due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all indebtedness of others secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guaranty Obligations of such Person,
(h) the principal portion of all obligations (whether direct or contingent and
inclusive of all costs and fees associated with any Derivative Exposure) of such
Person under Capital Leases, (i) all obligations of such Person in respect of
interest rate swap, collar, cap or other interest rate protection agreements,
treasury locks, equity forward contracts, foreign currency exchange agreements,
commodity purchase or option agreements or other interest or exchange rate or
commodity price hedging agreements (including, but not limited to, the Hedging
Agreements), (j) all obligations of such Person to repurchase any securities
which repurchase obligation is related to the issuance thereof, (k) the maximum
amount of all standby letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (l) all preferred Capital
Stock issued by such Person and required by the terms thereof to be redeemed, or
for which mandatory sinking fund payments are due, by a fixed date, (m) all
other obligations of such Person under any arrangement or financing structure
classified as debt (for tax purposes) by any nationally recognized rating
agency, (n) the principal portion of all obligations of such Person for any Off
Balance Sheet Liabilities and (o) the indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer.

 

“Information” shall have the meaning given to such term in Section 11.14 hereof.

 

“Interest Coverage Ratio” means, with respect to the Consolidated Parties on a
consolidated basis for the twelve month period ending on the last day of any
fiscal quarter of the Consolidated Parties, the ratio of (a) Adjusted EBITDA for
such period to (b) Interest Expense for such period.

 

“Interest Expense” means, for any period, the sum of (a) interest expense
(including, without limitation, the interest component under Capital Leases and
with respect to Off Balance Sheet Liabilities) of the Consolidated Parties on a
consolidated basis for such period, as determined in accordance with GAAP, plus
(b) an amount equal to the aggregate of interest expense (including the interest
component under Capital Leases and with respect to any Off Balance Sheet
Liabilities), as determined in accordance with GAAP, of each Minority Interest
Entity multiplied by the respective Minority Interest in each such entity;
provided, that the amount of any Facility Fees paid by the Borrowers hereunder
during any such period constituting “Interest Expense” for purposes of this
definition shall be equal to (i) the total amount of such Facility Fees paid
during such period, less (ii) the Designated Amount with respect to such
Facility Fees.

 

“Interest Payment Date” means (a) as to Base Rate Loans, the first day of each
calendar month (as to interest through the end of the prior calendar month) and
the Maturity Date and (b) as to Eurodollar Loans, the last day of each
applicable Interest Period and the Maturity Date, and in addition where the
applicable Interest Period for a Eurodollar Loan is greater than three months,
then also the date three months from the beginning of the Interest Period and
each three months thereafter.

 

“Interest Period” means (i) as to any Eurodollar Loan, a period of one, two,
three, six, nine or twelve months’ duration (provided that a period of twelve
months shall be deemed, as used in connection with the term “Interest Period”,
to be equal to 364 days and shall only be available to the Borrowers to the
extent available to each Lender), commencing in each case, on the date of the
borrowing (including continuations and conversions thereof) and (ii) as to any
Swingline Loan, a period commencing in each case on the date of the borrowing
and ending on the date agreed to by one or more of the Borrowers and the
Swingline Lender in accordance with the

 

11



--------------------------------------------------------------------------------

provisions of Section 2.4(b)(i) (such ending date in any event to be not more
than three (3) Business Days from the date of borrowing); provided, however, (a)
if any Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day (except
that in the case of Eurodollar Loans where the next succeeding Business Day
falls in the next succeeding calendar month, then on the next preceding Business
Day), (b) no Interest Period shall extend beyond the Maturity Date and (c) in
the case of Eurodollar Loans, where an Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month in which the
Interest Period is to end, such Interest Period shall end on the last Business
Day of such calendar month.

 

“Investment” means any investment made in cash or by delivery of property by any
Consolidated Party (a) in any Person, whether by (i) acquisition of assets,
shares of Capital Stock, Investment Security, bonds, notes, debentures,
partnership, joint ventures or other ownership interests or other securities of
any Person or (ii) any deposit with, or advance, loan or other extension of
credit to, any Person (other than deposits made in connection with the purchase
of equipment or other assets in the ordinary course of business) or (iii) any
other capital contribution to or investment in such Person, including, without
limitation, any Guaranty Obligations (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person,
or (b) in any property.

 

“Investment Security” means “security” as defined in Section 2(1) of the
Securities Act of 1933, as amended.

 

“Issuing Lender” means Bank of America.

 

“Issuing Lender Fees” shall have the meaning assigned to such term in Section
3.5(b)(ii).

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 7.12 hereto, executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 7.12.

 

“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Person which may become a Lender by way of assignment in
accordance with the terms hereof, together with their successors and permitted
assigns.

 

“Letter of Credit” means the Existing Letters of Credit and any letter of credit
issued by the Issuing Lender for the account of any Credit Party in accordance
with the terms of Section 2.3.

 

“Letter of Credit Fee” shall have the meaning assigned to such term in Section
3.5(b)(i).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

 

“Loan” or “Loans” means the Revolving Loans (or a portion of any Revolving Loan
bearing interest at the Adjusted Base Rate or the Adjusted Eurodollar Rate and
referred to as a Base Rate Loan or a Eurodollar Loan) and/or the Swingline
Loans, individually or collectively, as appropriate.

 

“LOC Commitment” means the commitment of the Issuing Lender to issue Letters of
Credit in an aggregate face amount at any time outstanding (together with the
amounts of any unreimbursed drawings thereon) of up to the LOC Committed Amount.

 

“LOC Committed Amount” shall have the meaning assigned to such term in Section
2.3.

 

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to

 

12



--------------------------------------------------------------------------------

such Letter of Credit) governing or providing for (i) the rights and obligations
of the parties concerned or at risk or (ii) any collateral security for such
obligations.

 

“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed by the Borrowers.

 

“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of the Consolidated Parties, taken as a whole, (ii) the ability of any Credit
Party to perform any material obligation under the Credit Documents to which it
is a party or (iii) the material rights and remedies of the Lenders under the
Credit Documents.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” means the date which is three (3) years from the Closing Date.

 

“Minority Interest” means the percentage of the Capital Stock or other equity
interest owned by a Consolidated Party in a Minority Interest Entity accounted
for pursuant to the equity method of accounting under GAAP.

 

“Minority Interest Entity” means any corporation, partnership, association,
joint venture or other entity in each case which is not a Consolidated Party and
in which a Consolidated Party owns, directly or indirectly, Capital Stock or any
other equity interest.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Negative Pledge” means a provision of any agreement (other than this Credit
Agreement or any other Credit Document) that prohibits the creation of any Lien
on any assets of a Person; provided, however, that an agreement that establishes
a maximum ratio of unsecured debt to unencumbered assets, or of secured debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a “Negative Pledge” for purposes of this Credit Agreement.

 

“Net Asset Sales Proceeds” means, with respect to any Asset Disposition (other
than an Asset Disposition qualifying as a like kind exchange under Section 1031
of the Code), the aggregate proceeds received by any Consolidated Party in cash
or Cash Equivalents (including payments in respect of deferred payment
obligations when received in the form of cash or Cash Equivalents and including
any proceeds which are used by the applicable Consolidated Party to retire in
whole or in part any Indebtedness encumbering the property sold) plus the
aggregate principal amount of any Indebtedness encumbering the property sold
assumed by the purchaser of such property, net of (i) direct costs (including,
without limitation, legal, accounting and investment banking fees, sales
commissions, transfer and recording charges and taxes and other closing costs
customarily allocated to sellers), and (ii) taxes paid or payable by the
Consolidated Parties as a result thereof after taking into account any reduction
in consolidated tax liability due to available tax credits, deductions or
losses, any tax sharing arrangements and any distributions to shareholders or
partners otherwise allowed pursuant to the terms hereof; it being understood
that “Net Asset Sales Proceeds” shall include, without

 

13



--------------------------------------------------------------------------------

limitation and without duplication, any cash or Cash Equivalents received upon
the sale or other disposition of any non-cash consideration received by any such
Consolidated Party in any Asset Disposition.

 

“Net Cash Proceeds” means the aggregate cash proceeds received by the
Consolidated Parties in respect of any Equity Issuance, net of (a) direct costs
(including, without limitation, legal, accounting and investment banking fees
and sales commissions) and (b) taxes paid or payable as a result thereof; it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash received upon the sale or other disposition of any non-cash consideration
received by the Consolidated Parties in any Equity Issuance.

 

“Net Income” means, for any period, the sum of (i) net income (excluding
extraordinary gains and losses and related tax effects thereof) after taxes for
such period of the Consolidated Parties on a consolidated basis, as determined
in accordance with GAAP, plus (ii) without duplication, an amount equal to that
portion attributable to Highwoods Realty of the line item “minority interests”
relating to operating partnership units for such period, as shown on the
consolidated income statements of the Consolidated Parties, plus (iii) without
duplication, an amount equal to the aggregate of net income (excluding
extraordinary gains and losses and related tax effects thereof) after taxes for
such period, as determined in accordance with GAAP, of each Minority Interest
Entity multiplied by the respective Minority Interest of each such entity;
provided, however, that notwithstanding anything contained herein to the
contrary, (A) the aggregate amount of gains resulting from Asset Dispositions of
the Consolidated Parties and included in the calculation of “Net Income” shall
not exceed $5,000,000 for any fiscal quarter (or any portion thereof) included
in the applicable calculation period (on a gross basis, without netting for
losses associated with other Asset Dispositions during such fiscal quarter or
any other time during the applicable calculation period); and (B) the aggregate
amount of losses resulting from Asset Dispositions of the Consolidated Parties
and included in the calculation of “Net Income” shall not exceed $5,000,000 for
any fiscal quarter (or any portion thereof) included in the applicable
calculation period (on a gross basis, without netting for gains associated with
other Asset Dispositions during such fiscal quarter or any other time during the
applicable calculation period).

 

“Net Operating Income” means, for any given period and with respect to any given
Property or Properties, the amount equal to: (a) the sum of (i) gross revenues
attributable to such Property or Properties for such period, less (ii) to the
extent otherwise included in gross revenues, interest income; less (b) an amount
equal to (i) operating expenses allocable to such Property or Properties
(excluding any management fees paid with respect to such Property or
Properties), less (ii) to the extent included in the calculation of operating
expenses, (A) income taxes, (B) depreciation and amortization, and (C) Interest
Expense; in each case, provided, that, (i) all amounts included in the above
calculations shall be adjusted to account for any amounts attributable to any
interests held by any Consolidated Party in any Minority Interest Entity and
(ii) all amounts included in the above calculations and not otherwise adjusted
to account for Outside Interests shall be adjusted to deduct therefrom the pro
rata share of such amounts allocable to Outside Interests.

 

“Non-Guarantor Subsidiaries” means a collective reference to those Persons from
time to time listed on Schedule 1.1(b) attached hereto; and “Non-Guarantor
Subsidiary” means any one of such Persons; provided, that such schedule shall be
updated in accordance with Section 6.13 hereof.

 

“Non-Wholly-Owned Subsidiary” means a Subsidiary of Highwoods Properties which
is not a Wholly Owned Subsidiary.

 

“Note” or “Notes” means the Revolving Notes and/or the Swingline Note,
individually or collectively, as appropriate.

 

“Notes Receivable” means, all promissory notes or other similar obligations to
pay money, whether secured or unsecured, that are not over thirty (30) days past
due in which any Borrower, any Consolidated Party or any unconsolidated
affiliate has an interest.

 

14



--------------------------------------------------------------------------------

“Notice of Borrowing” means a written notice of borrowing as required by Section
2.1(b)(i) or Section 2.4(b)(i) signed by a Responsible Officer and substantially
in the form of Exhibit 2.1(b)(i) or Exhibit 2.4(b)(i), as applicable.

 

“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Exhibit 3.2, as required by Section 3.2
signed by a Responsible Officer.

 

“Off Balance Sheet Liabilities” means, with respect to any Person, any (a)
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to any accounts or notes receivable sold, transferred or otherwise
disposed of by such Person, (b) repurchase obligation or liability, contingent
or otherwise, of such Person with respect to property or assets leased by such
Person as lessee and (c) obligations, contingent or otherwise, of such Person
under any Synthetic Lease, tax retention operating lease, off balance sheet loan
or similar off balance sheet financing, in each case, if the transaction giving
rise to such obligation (i) is considered Indebtedness for borrowed money for
tax purposes but is classified as an Operating Lease, (ii) does not (and is not
required pursuant to GAAP to) appear as a liability on the balance sheet of such
Person, (iii) is a transaction pursuant to which a tenant does not take
possession of the leased property, or (iv) is a lease treated as a financing for
GAAP or tax purposes, but excluding from the forgoing provisions of this
definition any obligations or liabilities of any such Person as lessee under any
Operating Lease so long as the terms of such Operating Lease do not require any
payment by or on behalf of such Person at the scheduled termination date of such
Operating Lease, pursuant to a required purchase by or on behalf of such Person
of the property or assets subject to such Operating Lease, or under any
arrangements pursuant to which such Person guarantees or otherwise assures any
other Person of the value of the property or assets subject to such Operating
Lease.

 

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.

 

“Other Taxes” means such term as is defined in Section 3.11.

 

“Outside Interests” means, at any time, interests in the Properties (and, as
applicable, the cost thereof, Notes Receivable with respect thereto, Cash and
Cash Equivalents held in connection therewith, the income, revenues, interest
expense, taxes, depreciation and amortization attributable thereto) owned by
entities that are not Consolidated Parties.

 

“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Loans, as the case may be, occurring on
such date; and (ii) with respect to any LOC Obligations on any date, the amount
of such LOC Obligations on such date after giving effect to any extension of any
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the LOC Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

 

“Participation Interest” means, a purchase by a Lender of a participation in any
Letters of Credit or LOC Obligations as provided in Section 2.3(c), in Swingline
Loans as provided in Section 2.4(b)(iii) or in any Loans as provided in Section
3.14.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Credit Party
or any ERISA Affiliate or to which any Credit Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

15



--------------------------------------------------------------------------------

“Permitted Investments” means Investments which are (i) cash and Cash
Equivalents; (ii) Investments existing on the Closing Date and set forth on
Schedule 1.1(a); (iii) Investments by any Credit Party in any Wholly Owned
Subsidiary that is a Credit Party; (iv) Investments in any Wholly Owned
Subsidiary which is to become a Credit Party pursuant to the terms of Section
7.12 so long as such Wholly Owned Subsidiary becomes a Credit Party in
accordance with the requirements of Section 7.12; (v) Investments by any Credit
Party in any Preferred Stock Subsidiary or any wholly owned Subsidiary of a
Preferred Stock Subsidiary; (vi) Investments by any Credit Party in any Property
owned by such Credit Party and in any personal property incidental to such
Property; (vii) Investments in vehicles, furniture, fixtures and other personal
property including supplies and other similar inventory purchased by any Credit
Party and used in such Consolidated Party’s ordinary course of business; (viii)
Investments permitted by Sections 7.11(j), (l), (m) and (n); and (ix)
Investments in Subsidiaries which are not Credit Parties as a result of the
application of the last sentence of Section 7.12 hereof.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by any Credit Party or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Preferred Stock Subsidiary” any entity (i) in which a Credit Party owns at
least 90% of the Capital Stock but less than 10% of the Voting Stock and (ii)
with respect to which the Principal Borrower certifies in writing to the
Administrative Agent that such entity was formed with such an ownership
structure such that its income would not adversely affect the qualification of
Highwoods Properties status as a REIT.

 

“Prime Rate” means the per annum rate of interest established from time to time
by Bank of America as its prime rate, which rate may not be the lowest rate of
interest charged by Bank of America to its customers.

 

“Principal Borrower” means Highwoods Properties.

 

“Pro Forma Compliance Certificate” means a certificate of an officer of the
Principal Borrower delivered to the Administrative Agent in connection with an
Asset Disposition and containing reasonably detailed calculations, upon giving
effect to the applicable transaction on a pro forma basis, of the financial
covenants set forth in Section 7.11.

 

“Pro Rata Share” means as to each Lender, with respect to such Lender’s
Revolving Commitment at any time, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
Revolving Commitment of such Lender at such time and the denominator of which is
the amount of the Revolving Committed Amount at such time; provided that if the
Commitment of each Lender to make Loans and the obligation of the Issuing Lender
to issue Letters of Credit have been terminated pursuant to the terms of this
Credit Agreement, then the Pro Rata Share of such Lender shall be determined
based on the percentage of the Total Outstandings held by such Lender as of the
date of calculation (after giving effect to any subsequent assignments made
pursuant to the terms hereof).

 

“Properties” means all interests in real property (direct or indirect), together
with all improvements thereon, owned by the Borrower, any Consolidated Party or
any unconsolidated affiliates thereof and “Property” means any one of them.

 

“Properties Under Development” means Properties, the primary purpose of which is
to be leased in the ordinary course of business and on which any Borrower, any
Consolidated Party or any unconsolidated affiliate thereof has commenced
construction of a building or other improvements; provided that any such
Property will no longer be considered a Property Under Development when, (i)
seventy-five percent (75%) of the gross leasable space to be contained therein
upon completion in accordance with then existing plans and specifications with
respect to such Property is occupied by tenants under fully executed leases, in
which case such Property shall be considered a Transition Property or (ii) prior
to substantial completion of the

 

16



--------------------------------------------------------------------------------

construction work with respect to property, such construction work has ceased
for a period of 30 days, in which case such Property shall be considered
Speculative Land until such time as construction has resumed; provided, further
that, notwithstanding the foregoing definition, Properties qualifying as
Highwoods Preserve Properties shall not be considered “Properties Under
Development” for purposes of this Agreement.

 

“Quarterly Stock Repurchase/Joinder Statement” means a certificate, prepared on
a quarterly basis by the Principal Borrower, setting forth (a) the classes,
number and value of any shares or other evidences of Capital Stock of the
Principal Borrower purchased, redeemed, retired or otherwise acquired for value
by the Principal Borrower during the immediately preceding fiscal quarter, and
the total amount paid for such Capital Stock, (b) detailed calculations for (i)
gross asset sales proceeds and Net Asset Sales Proceeds from (A) Asset
Dispositions not involving Speculative Land and (B) Asset Dispositions of
Speculative Land, in each case for the immediately preceding fiscal quarter, and
(ii) the amounts available, based on the calculations done in connection with
clause (i), for the purchase, redemption, retirement or acquisition of Capital
Stock of the Principal Borrower for such quarter pursuant to Section 7.11(l)
hereof, (iii) a list of assets sold during the preceding quarter to the extent
that the proceeds from the sale of such assets are used in the calculations made
in clause (ii) hereof, (iv) a projection of expected Asset Dispositions for the
four fiscal quarters following the quarter referenced in clauses (i) through
(iii) on a quarter by quarter basis, and (v) a list of all Subsidiaries acquired
or created during the immediately preceding fiscal quarter, together with a
schedule of the assets owned by each such Subsidiary.

 

“Register” shall have the meaning given such term in Section 11.3(c).

 

“Regulation O, T, U, or X” means Regulation O, T, U or X, respectively, of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor to all or a portion thereof.

 

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment (including the abandonment or discarding of barrels, containers and
other closed receptacles containing any Materials of Environmental Concern).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders which are then in compliance with
their obligations hereunder (as determined by the Administrative Agent) and
holding in the aggregate at least sixty-six and two-thirds percent (66 2/3%) of
(i) the Revolving Commitments (and Participation Interests therein) or (ii) if
the Commitments have been terminated, the outstanding Loans and Participation
Interests (including the Participation Interests of the Issuing Lender in any
Letters of Credit).

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property is subject.

 

“Responsible Officer” means, (i) with respect to Highwoods Properties, Carman J.
Liuzzo, Mack D. Pridgen, III, Ronald P. Gibson and Edward J. Fritsch, and any
other person certified by one of the foregoing individuals or by corporate
resolution of Highwoods Properties to the Administrative Agent as authorized to
sign the forms and notices required herein of Highwoods Properties and (ii) with
respect to the other Credit Parties, the general partner, president, chief
operating officer, chief financial officer, secretary and each vice president
thereof.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding (including any payment of
dividends by Highwoods Properties necessary to retain its status as a REIT or to
meet the distribution requirements of Section 857 of the Code and any
distributions by Highwoods Realty to

 

17



--------------------------------------------------------------------------------

Highwoods Properties necessary to allow Highwoods Properties to maintain its
status as a REIT or to meet the distribution requirements of Section 857 of the
Code), (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of any Consolidated Party, now or hereafter
outstanding and (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of Capital Stock of any Consolidated Party, now or hereafter outstanding;
provided, however, that none of the following shall be deemed to be a Restricted
Payment:

 

(A) any distribution by Highwoods Properties to the holders of its Capital Stock
consisting of shares of Capital Stock or rights to acquire its Capital Stock;

 

(B) the redemption by Highwoods Realty of the Capital Stock of Highwoods Realty
upon the demand of a holder thereof as required by the Highwoods Realty Limited
Partnership Agreement;

 

(C) the purchase by Highwoods Realty or Highwoods Properties of the Capital
Stock of either of them in connection with the net or “cashless exercise” of
warrants or options;

 

(D) any distribution by a Consolidated Party to a Wholly Owned Subsidiary other
than a Non-Guarantor Subsidiary;

 

(E) any distribution by a Subsidiary of Highwoods Realty to its parent or to
Highwoods Realty;

 

(F) purchases, redemptions, retirements or other acquisitions of the Capital
Stock of the Principal Borrower in accordance with Section 7.11(l);

 

(G) amounts distributed in compliance with Section 7.14.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender in an aggregate principal amount at any time outstanding of up to
such Lender’s Commitment Percentage of the Revolving Committed Amount, (i) to
make Revolving Loans in accordance with the provisions of Section 2.1(a), (ii)
to purchase Participation Interests in Letters of Credit in accordance with the
provisions of Section 2.3(c), and (iii) to purchase Participation Interests in
the Swingline Loans in accordance with the provisions of Section 2.4(b)(iii).

 

“Revolving Committed Amount” shall have the meaning assigned to such term in
Section 2.1(a).

 

“Revolving Loans” shall have the meaning assigned to such term in Section
2.1(a).

 

“Revolving Note” or “Revolving Notes” means the promissory notes of the
Borrowers in favor of each of the Lenders evidencing the Revolving Loans
provided pursuant to Section 2.1(e), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, restated,
supplemented, extended, renewed or replaced from time to time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

 

“Scheduled Funded Debt Payments” means, for a given period, the sum of (a) all
scheduled payments of principal on Funded Indebtedness for the Consolidated
Parties on a consolidated basis for the applicable period ending on such date
(including the principal component of payments due on Capital Leases during the
applicable period), plus (b) an amount equal to the aggregate of all scheduled
payments of principal on Funded Indebtedness for each Minority Interest Entity
for the applicable period (including the principal component of payments due on
Capital Leases during the applicable period) multiplied by the respective
Minority Interest of each such entity, plus (c) the amount, if any, by which (i)
the aggregate payments made by the Consolidated

 

18



--------------------------------------------------------------------------------

Parties during such period as a result of any obligations meeting the criteria
set forth in clause (iv) of the definition of “Guaranty Obligations” contained
herein, exceeds (ii) $4,800,000; it being understood that Scheduled Funded Debt
Payments shall not include any one-time “bullet”, “lump sum” or “balloon”
payments due on the maturity date of Funded Indebtedness.

 

“Secured Debt” means, for any given calculation date, the total aggregate
principal amount of any Indebtedness (other than Indebtedness incurred
hereunder) of the Consolidated Parties, on a consolidated basis, that is (a)
secured in any manner by any Lien or (b) entitled to the benefit of a Negative
Pledge. Indebtedness in respect of obligations under any Capitalized Lease shall
not be deemed to be Secured Debt. For clarification purposes, (i) any unsecured
guaranty given by any Consolidated Party of secured indebtedness of a Person who
is not a Consolidated Party constitutes Unsecured Debt of such Consolidated
Party giving the guaranty, (ii) any unsecured guaranty given by any Consolidated
Party of the secured indebtedness of another Consolidated Party constitutes the
Secured Debt of the Consolidated Party directly incurring the secured
indebtedness and shall not be calculated as part of the Indebtedness (either
Secured or Unsecured) of such Consolidated Party giving the guaranty (except to
the extent that the relevant calculation does not otherwise account for the
Indebtedness of the Consolidated Party directly incurring the underlying secured
indebtedness, in which case it shall constitute the Unsecured Debt of the
Consolidated Party giving the guaranty), (iii) any unsecured guaranty given by
any Consolidated Party of the unsecured indebtedness of a Person who is not a
Consolidated Party constitutes the Unsecured Debt of such Consolidated Party
giving the guaranty, (iv) any unsecured guaranty given by any Consolidated Party
of the unsecured Indebtedness of another Consolidated Party constitutes the
Unsecured Debt of the Consolidated Party directly incurring such Indebtedness
and shall not be calculated as part of the Indebtedness (either Secured or
Unsecured) of such Consolidated Party giving the guaranty (except to the extent
that the relevant calculation does not otherwise account for the Indebtedness of
the Consolidated Party directly incurring the underlying unsecured indebtedness,
in which case it shall constitute the Unsecured Debt of the Consolidated Party
giving the guaranty), (v) any secured guaranty given by any Consolidated Party
of secured indebtedness of a Person who is not a Consolidated Party constitutes
Secured Debt of such Consolidated Party giving the guaranty, (vi) any secured
guaranty given by any Consolidated Party of the secured indebtedness of another
Consolidated Party constitutes the Secured Debt of the Consolidated Party
directly incurring the secured indebtedness and shall not be calculated as part
of the Indebtedness (either Secured or Unsecured) of such Consolidated Party
giving the guaranty (except to the extent that the relevant calculation does not
otherwise account for the Indebtedness of the Consolidated Party directly
incurring the underlying secured indebtedness, in which case it shall constitute
the Secured Debt of the Consolidated Party giving the guaranty), (vii) any
secured guaranty given by any Consolidated Party of the unsecured indebtedness
of a Person who is not a Consolidated Party constitutes the Secured Debt of such
Consolidated Party giving the guaranty, and (viii) any secured guaranty given by
any Consolidated Party of the unsecured Indebtedness of another Consolidated
Party constitutes the Secured Debt of such Consolidated Party giving the
guaranty and shall not be calculated as part of the Indebtedness (either Secured
or Unsecured) of the Consolidated Party directly incurring such Indebtedness
(except to the extent that the relevant calculation does not otherwise account
for the Indebtedness of such Consolidated Party giving the guaranty, in which
case it shall constitute the Unsecured Debt of the Consolidated Party directly
incurring the underlying unsecured indebtedness).

 

“Sole Book Manager” shall have the meaning assigned to such term in the heading
hereof, together with any successors or assigns.

 

“Sole Lead Arranger” shall have the meaning assigned to such term in the heading
hereof, together with any successors or assigns.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (i) such Person is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (ii) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature in their ordinary course, (iii) such Person is not engaged in a business
or a transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which

 

19



--------------------------------------------------------------------------------

such Person is engaged or is to engage, (iv) the fair value of the property of
such Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person and (v) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Speculative Land” means, at any given time, all land owned by any Borrower, any
Consolidated Party or any unconsolidated affiliate thereof that has not been
developed and is not currently being developed.

 

“Straight-Lining of Rents” means, with respect to any lease, the method by which
rent received with respect to such lease is considered earned equally over the
term of such lease despite the existence of (i) any free rent periods under such
lease and (ii) any rent step-up provisions under such lease.

 

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
Capital Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time.

 

“Supermajority Lenders” means at any time, Lenders which are then in compliance
with their obligations hereunder (as determined by the Administrative Agent) and
holding in the aggregate at least seventy-five percent (75%) of (i) the
Revolving Commitments (and Participation Interests therein) or (ii) if the
Commitments have been terminated, the outstanding Loans and Participation
Interests (including the Participation Interests of the Issuing Lender in any
Letters of Credit).

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding of up
to the Swingline Committed Amount.

 

“Swingline Committed Amount” shall have the meaning assigned to such term in
Section 2.4(a).

 

“Swingline Lender” means Bank of America.

 

“Swingline Loan” shall have the meaning assigned to such term in Section 2.4(a).

 

“Swingline Note” means the promissory note of the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to Section
2.4(d), as such promissory note may be amended, modified, restated,
supplemented, extended, renewed or replaced from time to time.

 

“Syndication Agent” shall have the meaning set forth in the first paragraph of
this Credit Agreement, together with any successor or assigns.

 

“Syndication Letter” means that certain syndication letter agreement dated as of
March 24, 2003 by and among the Borrower, the Administrative Agent and the
Arranger.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease for GAAP purposes.

 

“Tangible Net Worth” means, as of any date, the sum of (i) shareholders’ equity
or net worth of the Consolidated Parties on a consolidated basis, plus (ii) an
amount equal to that portion attributable to Highwoods Realty of the line item
“minority interests”, as shown on the consolidated balance sheet of Highwoods

 

20



--------------------------------------------------------------------------------

Properties, less (iii) all intangible assets of the Consolidated Parties on a
consolidated basis, in each case as determined in accordance with GAAP.

 

“Taxes” means such term as is defined in Section 3.11.

 

“Third Debt Rating” means the unsecured long term debt rating from a Third
Rating Agency.

 

“Third Rating Agency” means a nationally recognized rating agency (other than
S&P or Moody’s) reasonably satisfactory to the Administrative Agent.

 

“TL/TA Ratio” means, as of any date of calculation, the ratio of (i) Total
Liabilities to (ii) Total Assets.

 

“Total Assets” means the sum of, without duplication, (a) the aggregate
Annualized Adjusted NOI of all Properties except Properties that are Speculative
Land, Acquired Properties, Highwoods Preserve Properties, Properties Under
Development or Transition Properties, divided by the Capitalization Rate; plus
(b) the aggregate value of all Acquired Properties at cost; plus (c) the
aggregate value of all Speculative Land at cost; plus (d) the aggregate value of
all Properties Under Development at cost; plus (e) the aggregate value of all
Transition Properties at cost; plus (f) cash and Cash Equivalents held by the
Borrower or any Consolidated Party (including, without duplication, the pro rata
share of any cash and Cash Equivalents held by any Minority Interest Entity
which are attributable to any Minority Interests); plus (g) Notes Receivable;
plus (h) the aggregate value of the Highwoods Preserve Properties based on (i)
prior to the date on which seventy-five percent (75.0%) of the gross leasable
space contained in such Properties are occupied by tenants under valid and
effective leases, one hundred percent (100.0%) of the appraised value of such
Properties (as taken from appraisals in form and substance acceptable to the
Administrative Agent and issued by appraisers acceptable to the Administrative
Agent, in its reasonable discretion); and (ii) following such date, the
aggregate Annualized Adjusted NOI of such Properties divided by the
Capitalization Rate; provided, that, in each case, all of the above amounts not
otherwise adjusted to account for Outside Interests shall be adjusted to deduct
therefrom the pro rata share of such amounts allocable to the Outside Interests.

 

“Total Liabilities” means the sum of (i) total liabilities of the Consolidated
Parties on a consolidated basis, as determined in accordance with GAAP, plus
(ii) an amount equal to the aggregate of total liabilities, as determined in
accordance with GAAP, of each Minority Interest Entity multiplied by the
respective Minority Interest of each such entity plus (iii) without duplication,
the Indebtedness of the Consolidated Parties on a consolidated basis plus (iv)
without duplication, the aggregate of Indebtedness of each Minority Interest
Entity multiplied by the respective Minority Interest of each such entity;
provided, that in each case, all of the above amounts not otherwise adjusted to
account for Outside Interests shall be adjusted to deduct therefrom the pro rata
share of such amounts allocable to the Outside Interests (except to the extent
any Credit Party would be legally liable for the full amount of such
liabilities).

 

“Total Outstandings” means, as of any calculation date, the aggregate
Outstanding Amount of (i) all Loans; and (ii) all LOC Obligations as of such
date.

 

“Transition Property” means a Property which has ceased to be a Property Under
Development pursuant to subsection (i) of the definition thereof; provided that
such Property shall be considered a Transition Property until such time as (i)
seventy-five percent (75%) of the gross leasable space to be contained therein
has been occupied by tenants under fully executed leases for an entire calendar
quarter, in which case such Property shall thereafter at all times be considered
only a “Property” (and not a Transition Property, Property Under Development,
CIP Property, Speculative Land or Acquired Property) or (ii) less than
seventy-five percent (75%) of the gross leasable space to be contained therein
is occupied by tenants under fully executed leases, in which case such Property
shall be considered a Property Under Development and shall again be subject to
the provisions set forth in the definition of such term; provided, however that,
notwithstanding the foregoing definition, Properties qualifying as Highwoods
Preserve Properties shall not be considered “Transition Properties” for purposes
of this Credit Agreement.

 

21



--------------------------------------------------------------------------------

“Unencumbered Assets” means the sum of, without duplication:

 

(a) the aggregate Annualized Adjusted NOI of all Properties wholly owned
directly by the Borrowers or any Wholly Owned Subsidiary which is a Credit Party
except Properties that are Speculative Land, Acquired Properties, Highwoods
Preserve Properties, Properties Under Development or Transition Properties, (i)
that are operating and generate revenues from third parties and (ii) that are
not subject to any Liens; divided by the Capitalization Rate; plus

 

(b) the aggregate value at cost of all Acquired Properties wholly owned directly
by the Borrowers or any Wholly Owned Subsidiary which is a Credit Party (i) that
are operating and generate revenues from third parties and (ii) that are not
subject to any Liens; plus

 

(c) the aggregate value at cost of all Properties Under Development wholly owned
directly by the Borrowers or any Wholly Owned Subsidiary which is a Credit Party
that do not qualify as CIP Properties that are not subject to any Liens; plus

 

(d) the aggregate value at cost of all Transition Properties wholly owned
directly by the Borrowers or any Wholly Owned Subsidiary which is a Credit Party
that are not subject to any Liens; plus

 

(e) the aggregate value at cost of all CIP Properties wholly owned directly by
the Borrowers or any Wholly Owned Subsidiary which is a Credit Party that are
not subject to any Liens; provided, however, that if the aggregate value of such
CIP Properties exceeds five percent (5%) of the aggregate amount calculated
under subsections (a), (b), (c) and (d) of this definition, the value of such
CIP Properties in excess of five percent (5%) of the aggregate amount calculated
under such subsections (a), (b), (c), (d) and (g) of this definition shall be
excluded in the determination of Unencumbered Assets hereunder; plus

 

(f) the aggregate value of the Highwoods Preserve Properties based on (i) prior
to the date on which seventy-five percent (75.0%) of the gross leasable space
contained in such Properties are occupied by tenants under valid and effective
leases, one hundred percent (100.0%) of the appraised value of such Properties
(as taken from appraisals in form and substance acceptable to the Administrative
Agent and issued by appraisers acceptable to the Administrative Agent, in its
reasonable discretion); and (ii) following such date, the aggregate Annualized
Adjusted NOI of such Properties, divided by the Capitalization Rate;plus

 

(g) cash and Cash Equivalents held directly by the Borrowers or any Wholly Owned
Subsidiary which is a Credit Party;

 

in each case to the extent such Properties and other assets are not subject to
any Liens. Notwithstanding the foregoing, if the aggregate value of the
Properties Under Development, Transition Properties and CIP Properties
calculated pursuant to subsections (c), (d) and (e) of this definition exceeds
twenty percent (20%) of the aggregate amount calculated under subsections (a),
(b), (c), (d), (e) and (g) of this definition, then the amount of such aggregate
value in excess of such twenty percent (20%) shall be excluded in the
determination of Unencumbered Assets hereunder.

 

For purposes of this definition, a Property being acquired by a Borrower or a
Wholly Owned Subsidiary using the “safe harbor parking” or “reverse exchange”
provisions of IRS Rev. Proc. 2000-37 will be considered to be wholly owned
directly by a Borrower or a Wholly Owned Subsidiary notwithstanding the fact
that legal title to such Property is vested in a third party so long as (i) such
Borrower or Wholly Owned Subsidiary, as the case may be, has an absolute right
to acquire such Property from such third party, (ii) any note receivable and any
cash balance still to be paid held by such Borrower or Wholly Owned Subsidiary
with respect to any credit extended by such Person to the third party holding

 

22



--------------------------------------------------------------------------------

legal title to the applicable Property is not included in the Total Assets of
such Borrower or Wholly Owned Subsidiary and (iii) to the extent such Property
is not the subject of a so-called “reverse 1031 exchange” transaction pursuant
to section 1031 of the Code and IRS Rev. Proc. 2000-37 within the time limits
established pursuant thereto, such Property will become the property of the
applicable Borrower or Wholly Owned Subsidiary without the delivery by such
Person of additional consideration therefor.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unsecured Debt” means, for any given calculation date, the total aggregate
principal amount of Indebtedness of the Consolidated Parties, on a consolidated
basis, that is not Secured Debt, including all Indebtedness in respect of
obligations under any Capitalized Leases; it being understood that Unsecured
Debt shall not include principal amounts available to be drawn (but not drawn)
under outstanding commitments. For clarification purposes, (i) any unsecured
guaranty given by any Consolidated Party of secured indebtedness of a Person who
is not a Consolidated Party constitutes Unsecured Debt of such Consolidated
Party giving the guaranty, (ii) any unsecured guaranty given by any Consolidated
Party of the secured indebtedness of another Consolidated Party constitutes the
Secured Debt of the Consolidated Party directly incurring the secured
indebtedness and shall not be calculated as part of the Indebtedness (either
Secured or Unsecured) of such Consolidated Party giving the guaranty (except to
the extent that the relevant calculation does not otherwise account for the
Indebtedness of the Consolidated Party directly incurring the underlying secured
indebtedness, in which case it shall constitute the Unsecured Debt of the
Consolidated Party giving the guaranty), (iii) any unsecured guaranty given by
any Consolidated Party of the unsecured indebtedness of a Person who is not a
Consolidated Party constitutes the Unsecured Debt of such Consolidated Party
giving the guaranty, (iv) any unsecured guaranty given by any Consolidated Party
of the unsecured Indebtedness of another Consolidated Party constitutes the
Unsecured Debt of the Consolidated Party directly incurring such Indebtedness
and shall not be calculated as part of the Indebtedness (either Secured or
Unsecured) of such Consolidated Party giving the guaranty (except to the extent
that the relevant calculation does not otherwise account for the Indebtedness of
the Consolidated Party directly incurring the underlying unsecured indebtedness,
in which case it shall constitute the Unsecured Debt of the Consolidated Party
giving the guaranty), (v) any secured guaranty given by any Consolidated Party
of secured indebtedness of a Person who is not a Consolidated Party constitutes
Secured Debt of such Consolidated Party giving the guaranty, (vi) any secured
guaranty given by any Consolidated Party of the secured indebtedness of another
Consolidated Party constitutes the Secured Debt of the Consolidated Party
directly incurring the secured indebtedness and shall not be calculated as part
of the Indebtedness (either Secured or Unsecured) of such Consolidated Party
giving the guaranty (except to the extent that the relevant calculation does not
otherwise account for the Indebtedness of the Consolidated Party directly
incurring the underlying secured indebtedness, in which case it shall constitute
the Secured Debt of the Consolidated Party giving the guaranty), (vii) any
secured guaranty given by any Consolidated Party of the unsecured indebtedness
of a Person who is not a Consolidated Party constitutes the Secured Debt of such
Consolidated Party giving the guaranty, and (viii) any secured guaranty given by
any Consolidated Party of the unsecured Indebtedness of another Consolidated
Party constitutes the Secured Debt of such Consolidated Party giving the
guaranty and shall not be calculated as part of the Indebtedness (either Secured
or Unsecured) of the Consolidated Party directly incurring such Indebtedness
(except to the extent that the relevant calculation does not otherwise account
for the Indebtedness of such Consolidated Party giving the guaranty, in which
case it shall constitute the Unsecured Debt of the Consolidated Party directly
incurring the underlying unsecured indebtedness). For purposes of calculating
the financial covenants contained herein, obligations of any Consolidated Party
pursuant to the terms of any Letter of Credit shall be treated in the same
manner as a guaranty to the extent the purpose of such Letter of Credit is to
credit enhance other debt of any Consolidated Party. Further, notwithstanding
anything to the contrary contained in the foregoing, if an obligation of the
Consolidated Parties is included in the calculation of the Indebtedness of the
Consolidated Parties solely as a result of such obligation’s being deemed a
“Guaranty Obligation” pursuant to clause (iv) of the definition of Guaranty
Obligations contained herein, such obligation

 

23



--------------------------------------------------------------------------------

shall not be included in the determination of the Consolidated Parties’
Unsecured Debt (A) if the Administrative Agent has received evidence that the
applicable Consolidated Party is maintaining adequate and reasonable cash
reserves (as calculated through the use of a methodology acceptable to the
Administrative Agent in its discretion) with respect to such obligation in
segregated accounts which, during the existence of such obligation, will be
accessible only for the purpose of satisfying such obligation in the event of a
Consolidated Party’s being subject to liability therefor; or (B) to the extent
the aggregate amount of the obligations excluded pursuant to this sentence
(exclusive of obligations excluded pursuant to clause (A) above) is, as of any
date of calculation, equal or less than the lesser of (1) $50,000,000.00 and (2)
2.5% of Unencumbered Assets as of such date.

 

“Unsecured Long Term Debt Rating” means with respect to Highwoods Properties (i)
at such time that Highwoods Properties maintains an unsecured long term debt
rating from each of Moody’s, S&P and the Third Rating Agency, the lower of the
two highest of such publicly announced ratings for the unsecured long term debt
rating of Highwoods Properties, (ii) at such time that Highwoods Properties
maintains an unsecured long term debt rating from only two (2) of the
above-referenced agencies (one of which must be Moody’s or S&P), the lower of
the publicly announced ratings from each such agency for the unsecured long term
debt rating of Highwoods Properties or (iii) at such time that Highwoods
Properties fails to maintain an unsecured long term debt rating from at least
two (2) of the above-referenced agencies (one of which must be Moody’s or S&P),
the unsecured long term debt rating equivalent to BB+ from S&P and Ba1 from
Moody’s.

 

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

 

“Wholly Owned Subsidiary” means, (a) with respect to Highwoods Realty, any
direct or indirect Subsidiary of Highwoods Realty 100% of whose Voting Stock is
owned by (i) Highwoods Realty, (ii) Highwoods Realty and Highwoods Properties,
or (iii) Highwoods Realty and one or more of Highwoods Properties or another
Wholly Owned Subsidiary of Highwoods Realty and (b) with respect to Highwoods
Properties, (i) Highwoods Realty, (ii) any Wholly Owned Subsidiary of Highwoods
Realty, or (iii) any direct or indirect Subsidiary of Highwoods Properties 100%
of whose Voting Stock is owned by Highwoods Properties or by one or more of
Highwoods Realty and a Wholly Owned Subsidiary of Highwoods Realty.

 

“2000 Credit Agreement” shall have the meaning given that term in the first
paragraph of this Agreement.

 

1.2 Computation of Time Periods.

 

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

1.3 Accounting Terms.

 

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 7.1 (or, prior to
the delivery of the first financial statements pursuant to Section 7.1,
consistent with the financial statements delivered as of             ,         
pursuant to the terms of the 2000 Credit Agreement for the calendar quarter
ending on December 31, 2002); provided, however, if (a) the Principal Borrower
shall object to determining such compliance on such basis at the time of
delivery of such financial statements due to any change in GAAP or the rules
promulgated with respect thereto or (b) the Administrative Agent or the Required
Lenders shall so object in writing within 30 days after delivery of such
financial statements, then such calculations shall be made on a

 

24



--------------------------------------------------------------------------------

basis consistent with the most recent financial statements delivered by the
Principal Borrower to the Lenders as to which no such objection shall have been
made.

 

1.4 Calculation of Values.

 

To the extent any calculation of the value of any Property contained herein is
based on the appraised value of such Property, the Administrative Agent shall
have the right, in its discretion (or at the request of the Required Lenders) to
obtain, in addition to any appraisals obtained on or prior to the date hereof,
additional appraisals with respect to each such Property not more than once
every twelve (12) calendar months after the date hereof, and such cost of such
additional appraisals shall be paid by Borrower to the Administrative Agent on
demand pursuant to Section 11.5 hereof.

 

SECTION 2

 

CREDIT FACILITIES

 

2.1 Revolving Loans.

 

(a) Revolving Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Lender
severally agrees to make available to the Borrowers such Lender’s Commitment
Percentage of revolving credit loans requested by the Borrowers in Dollars
(“Revolving Loans”) from time to time from the Closing Date until the Maturity
Date, or such earlier date as the Revolving Commitments shall have been
terminated as provided herein for the purposes hereinafter set forth; provided,
however, that the sum of the aggregate principal amount of outstanding Revolving
Loans shall not exceed TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000) (as such
aggregate maximum amount may be reduced from time to time as provided in Section
3.4, the “Revolving Committed Amount”); provided, further, (i) with regard to
each Lender individually, such Lender’s outstanding Revolving Loans shall not
exceed such Lender’s Commitment Percentage of the Revolving Committed Amount,
and (ii) with regard to the Lenders collectively, the aggregate principal amount
of outstanding Revolving Loans plus the aggregate principal amount of
outstanding Swingline Loans plus LOC Obligations outstanding shall not exceed
the Revolving Committed Amount. Revolving Loans may consist of Base Rate Loans
or Eurodollar Loans, or a combination thereof, as the Borrowers may request, and
may be repaid and reborrowed in accordance with the provisions hereof; provided,
however, that no more than ten (10) Eurodollar Loans shall be outstanding
hereunder at any time. For purposes hereof, Eurodollar Loans with different
Interest Periods shall be considered as separate Eurodollar Loans, even if they
begin on the same date, although borrowings, extensions and conversions may, in
accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new Eurodollar Loan with a single Interest
Period. Revolving Loans hereunder may be repaid and reborrowed in accordance
with the provisions hereof.

 

(b) Revolving Loan Borrowings.

 

(i) Notice of Borrowing. One or more of the Borrowers shall request a Revolving
Loan borrowing by delivery of a Notice of Borrowing, together with the officer’s
certificate required by Section 5.2(e), to the Administrative Agent not later
than 11:00 A.M. (Charlotte, North Carolina time) on the Business Day prior to
the date of the requested borrowing in the case of Base Rate Loans, and on the
third Business Day prior to the date of the requested borrowing in the case of
Eurodollar Loans. Each such request for borrowing shall be irrevocable and shall
specify (A) that a Revolving Loan is requested, (B) the date of the requested
borrowing (which shall be a Business Day), (C) the aggregate principal amount to
be borrowed, (D) whether the borrowing shall be comprised of Base Rate Loans,
Eurodollar Loans or a combination thereof, and if Eurodollar Loans are
requested, the Interest Period(s) therefor and (E) the purpose for which the
requested Revolving Loans will be used by the applicable Borrower. If the
applicable Borrower shall fail to specify in any such Notice of Borrowing the
type of Revolving Loan requested, then such notice shall be deemed to be a
request for a Base Rate Loan hereunder. The Administrative Agent shall give
notice to each Lender promptly

 

25



--------------------------------------------------------------------------------

upon receipt of each Notice of Borrowing pursuant to this Section 2.1(b)(i), the
contents thereof and each such Lender’s share of any borrowing to be made
pursuant thereto.

 

(ii) Minimum Amounts. Except as provided in Sections 2.3(d) and 2.3(e), each
Eurodollar Loan that is a Revolving Loan shall be in a minimum aggregate
principal amount of $5,000,000 and integral multiples of $500,000 in excess
thereof (or the remaining amount of the Revolving Committed Amount, if less),
and each Base Rate Loan that in a Revolving Loan shall be in a minimum aggregate
principal amount of $1,000,000 and integral multiples of $500,000 in excess
thereof (or the remaining amount of the Revolving Committed Amount, if less).

 

(iii) Advances. Each Lender will make its Commitment Percentage of each
Revolving Loan borrowing available to the Administrative Agent for the account
of one or more of the Borrowers as specified in Section 3.15(a), or in such
other manner as the Administrative Agent may specify in writing, by 1:00 P.M.
(Charlotte, North Carolina time) on the date specified in the applicable Notice
of Borrowing in Dollars and in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to one or more of the
Borrowers by the Administrative Agent by crediting the account of the applicable
Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

 

(c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the Maturity Date, unless accelerated sooner pursuant to
Section 9.2.

 

(d) Interest. Subject to the provisions of Section 3.1,

 

(i) Base Rate Loans. During such periods as Revolving Loans shall be comprised
in whole or in part of Base Rate Loans, such Base Rate Loans shall bear interest
at a per annum rate equal to the Adjusted Base Rate;

 

(ii) Eurodollar Loans. During such periods as Revolving Loans shall be comprised
in whole or in part of Eurodollar Loans, such Eurodollar Loans shall bear
interest at a per annum rate equal to the Adjusted Eurodollar Rate.

 

Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein). The
Administrative Agent shall endeavor in the ordinary course of business to give
notice to each Lender promptly upon any change in the Applicable Percentage.

 

(e) Revolving Notes. The Revolving Loans made by each Lender shall be evidenced
by a duly executed promissory note of the Borrowers to such Lender in
substantially the form of Exhibit 2.1(e).

 

2.2 Reserved.

 

2.3 Letter of Credit Subfacility.

 

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require and in reliance upon the representations and warranties
set forth herein, the Issuing Lender agrees to issue, and each Lender severally
agrees to participate in the issuance by the Issuing Lender of, Letters of
Credit in Dollars from time to time from the Closing Date until the date thirty
(30) days prior to the Maturity Date as a Borrower may request, in a written
form acceptable to the Issuing Lender (such form must be signed by a Responsible
Officer and must include a representation and warranty of the correctness of the
matters specified in subsections (b), (c), (d), (f) and (g) of Sections 5.2);
provided, however, that (i) the LOC Obligations outstanding shall not at any
time exceed TWENTY MILLION DOLLARS ($20,000,000) (the “LOC Committed Amount”)
and (ii) the sum of the aggregate principal amount of outstanding Revolving
Loans plus the aggregate principal amount of outstanding Swingline Loans plus
LOC Obligations outstanding shall not at any time exceed the aggregate Revolving
Committed Amount. No Letter of Credit shall (x) have an original expiry date
more than one year

 

26



--------------------------------------------------------------------------------

from the date of issuance or (y) as originally issued or as extended, have an
expiry date extending beyond the Maturity Date. Each Letter of Credit shall
comply with the related LOC Documents. The issuance and expiry dates of each
Letter of Credit shall be a Business Day.

 

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted by a Borrower to the Issuing Lender at least five (5) Business Days
prior to the requested date of issuance and shall be accompanied by the
officer’s certificate required by Section 5.2(e). The Issuing Lender will upon
the issuance of a Letter of Credit and at least quarterly and more frequently
upon request, disseminate to each of the Lenders a detailed report specifying
the Letters of Credit which are then issued and outstanding and any activity
with respect thereto which may have occurred since the date of the prior report,
and including therein, among other things, the beneficiary, the face amount and
the expiry date, as well as any payment or expirations which may have occurred.

 

(c) Participation. Each Lender, with respect to the Existing Letters of Credit,
hereby purchases a Participation Interest in such Existing Letters of Credit,
and with respect to the Letters of Credit issued on or after the Closing Date,
upon issuance of a Letter of Credit, shall be deemed to have purchased without
recourse a Participation Interest from the Issuing Lender in such Letter of
Credit and the obligations arising thereunder and any collateral relating
thereto, in each case in an amount equal to its Pro Rata Share of the
obligations under such Letter of Credit (based on the respective Commitment
Percentages of the Lenders) and shall absolutely, unconditionally and
irrevocably assume and be obligated to pay to the Issuing Lender and discharge
when due, its Pro Rata Share of the obligations arising under such Letter of
Credit. Notwithstanding the preceding sentence, in the event that the Issuing
Lender issues a Letter of Credit hereunder when the officers of the Issuing
Lender directly involved with the credit facilities available to the Borrowers
under this Credit Agreement have actual knowledge that a monetary Event of
Default or material Event of Default (which, for the avoidance of doubt shall
include any violation of any provisions of Section 7.11) has occurred and is
continuing, the Lenders shall have the option but not the obligation to pay to
the Issuing Lender their Pro Rata Share of the obligations arising under such
Letter of Credit as contemplated herein. Without limiting the scope and nature
of each Lender’s Participation Interest in any Letter of Credit, to the extent
that the Issuing Lender has not been reimbursed as required hereunder or under
any such Letter of Credit, each such Lender shall pay to the Issuing Lender its
Pro Rata Share of such unreimbursed drawing in same day funds on the day of
notification by the Issuing Lender of an unreimbursed drawing pursuant to the
provisions of subsection (d) below. The obligation of each Lender to so
reimburse the Issuing Lender shall be absolute and unconditional and shall not
be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrowers to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.

 

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Borrower that was the applicant for such
Letter of Credit. Unless such Borrower shall immediately notify the Issuing
Lender that such Borrower intends to otherwise reimburse the Issuing Lender for
such drawing, such Borrower shall be deemed to have requested that the Lenders
make a Revolving Loan in the amount of the drawing as provided in subsection (e)
below on the related Letter of Credit, the proceeds of which will be used to
satisfy the related reimbursement obligations. Each Borrower that is an
applicant under a Letter of Credit promises to reimburse the Issuing Lender on
the day of drawing under any Letter of Credit (either with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds. If such
Borrower shall fail to reimburse the Issuing Lender as provided hereinabove, the
unreimbursed amount of such drawing shall bear interest at a per annum rate
equal to the Adjusted Base Rate plus 2%. Such Borrower’s reimbursement
obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of setoff, counterclaim or defense to
payment such Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of such Borrower or any other Credit Party to receive consideration or
the legality, validity, regularity or unenforceability of the Letter of Credit.
The Issuing Lender will promptly notify the other Lenders of the amount of any
unreimbursed drawing and each Lender shall promptly pay to the Administrative
Agent for the account of the Issuing Lender in Dollars and in immediately
available funds, the amount of such Lender’s Pro Rata Share of such unreimbursed
drawing. Such payment shall be made on the day such notice is received by such
Lender from the Issuing Lender if such notice is received at or before 2:00 P.M.
(Charlotte, North Carolina time) otherwise such

 

27



--------------------------------------------------------------------------------

payment shall be made at or before 12:00 Noon (Charlotte, North Carolina time)
on the Business Day next succeeding the day such notice is received. If such
Lender does not pay such amount to the Issuing Lender in full upon such request,
such Lender shall, on demand, pay to the Administrative Agent for the account of
the Issuing Lender interest on the unpaid amount during the period from the date
of such drawing until such Lender pays such amount to the Issuing Lender in full
at a rate per annum equal to, if paid within two (2) Business Days of the date
that such Lender is required to make payments of such amount pursuant to the
preceding sentence, the Federal Funds Rate and thereafter at a rate equal to the
Base Rate. Each Lender’s obligation to make such payment to the Issuing Lender,
and the right of the Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Credit Agreement or the Commitments hereunder,
the existence of a Default or Event of Default or the acceleration of the
obligations of any Borrower hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever. Simultaneously with the making
of each such payment by a Lender to the Issuing Lender, such Lender shall,
automatically and without any further action on the part of the Issuing Lender
or such Lender, acquire a Participation Interest in an amount equal to such
payment (excluding the portion of such payment constituting interest owing to
the Issuing Lender) in the related unreimbursed drawing portion of the LOC
Obligation and in the interest thereon and in the related LOC Documents, and
shall have a claim against such Borrower and the other Credit Parties with
respect thereto.

 

(e) Repayment with Revolving Loans. On any day on which any Borrower shall have
requested, or been deemed to have requested, a Revolving Loan advance to
reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the Lenders that a Revolving Loan has been requested or deemed
requested by such Borrower to be made in connection with a drawing under a
Letter of Credit, in which case a Revolving Loan advance comprised of Base Rate
Loans (or Eurodollar Loans to the extent such Borrower has complied with the
procedures of Section 2.1(b)(i) with respect thereto) shall be immediately made
to such Borrower by all Lenders (notwithstanding any termination of the
Commitments pursuant to Section 9.2) pro rata based on the respective Commitment
Percentages of the Lenders (determined before giving effect to any termination
of the Commitments pursuant to Section 9.2) and the proceeds thereof shall be
paid directly to the Issuing Lender for application to the respective LOC
Obligations. Each such Lender hereby irrevocably agrees to make its Pro Rata
Share of each such Revolving Loan immediately upon any such request or deemed
request in the amount, in the manner and on the date specified in the preceding
sentence notwithstanding (i) the amount of such borrowing may not comply with
the minimum amount for advances of Revolving Loans otherwise required hereunder,
(ii) whether any conditions specified in Section 5.2 are then satisfied, (iii)
whether a Default or an Event of Default then exists, (iv) failure for any such
request or deemed request for Revolving Loan to be made by the time otherwise
required hereunder, (v) whether the date of such borrowing is a date on which
Revolving Loans are otherwise permitted to be made hereunder or (vi) any
termination of the Commitments relating thereto immediately prior to or
contemporaneously with such borrowing. In the event that any Revolving Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to any one of the Borrowers or any Credit Party),
then each such Lender hereby agrees that it shall forthwith purchase (as of the
date such borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrowers on or after such date and prior to such purchase)
from the Issuing Lender such Participation Interests in the outstanding LOC
Obligations as shall be necessary to cause each such Lender to share in such LOC
Obligations ratably (based upon the respective Commitment Percentages of the
Lenders (determined before giving effect to any termination of the Commitments
pursuant to Section 9.2)), provided that at the time any purchase of
Participation Interests pursuant to this sentence is actually made, the
purchasing Lender shall be required to pay to the Issuing Lender, to the extent
not paid to the Issuer by the Borrowers in accordance with the terms of
subsection (d) above, interest on the principal amount of Participation
Interests purchased for each day from and including the day upon which such
borrowing would otherwise have occurred to but excluding the date of payment for
such Participation Interests, at the rate equal to, if paid within two (2)
Business Days of the date of the Revolving Loan advance, the Federal Funds Rate,
and thereafter at a rate equal to the Base Rate.

 

(f) Renewal, Extension. The renewal or extension of any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.

 

28



--------------------------------------------------------------------------------

(g) Uniform Customs and Practices. The Issuing Lender may have the Letters of
Credit be subject to The Uniform Customs and Practice for Documentary Credits,
as published as of the date of issue by the International Chamber of Commerce
(the “UCP”), in which case the UCP may be incorporated therein and deemed in all
respects to be a part thereof.

 

(h) Indemnification; Nature of Issuing Lender’s Duties.

 

(i) In addition to its other obligations under this Section 2.3, each Borrower
that is an applicant with respect to a Letter of Credit hereby agrees to pay,
and protect, indemnify and save each Lender harmless from and against, any and
all claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees) that such Lender may incur or be subject
to as a consequence, direct or indirect, of (A) the issuance of any Letter of
Credit or (B) the failure of such Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority (all
such acts or omissions, herein called “Government Acts”).

 

(ii) As between the Borrower that is the applicant for a Letter of Credit and
the Lenders (including the Issuing Lender), such Borrower shall assume all risks
of the acts, omissions or misuse of any Letter of Credit by the beneficiary
thereof. No Lender (including the Issuing Lender) shall be responsible: (A) for
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (B) for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (D) for any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under a Letter of Credit or of the proceeds thereof; and (E)
for any consequences arising from causes beyond the control of such Lender,
including, without limitation, any Government Acts. None of the above shall
affect, impair, or prevent the vesting of the Issuing Lender’s rights or powers
hereunder.

 

(iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Lender
(including the Issuing Lender), under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in good faith, shall not put
such Lender under any resulting liability to such Borrower or any other Credit
Party. It is the intention of the parties that this Credit Agreement shall be
construed and applied to protect and indemnify each Lender (including the
Issuing Lender) against any and all risks involved in the issuance of the
Letters of Credit, all of which risks are hereby assumed by the Borrowers (on
behalf of itself and each of the other Credit Parties), including, without
limitation, any and all Government Acts. No Lender (including the Issuing
Lender) shall, in any way, be liable for any failure by such Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of such Lender.

 

(iv) Nothing in this subsection (h) is intended to limit the reimbursement
obligations of the Borrowers contained in subsection (d) above. The obligations
of the Borrowers under this subsection (h) shall survive the termination of this
Credit Agreement. No act or omissions of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of the Lenders
(including the Issuing Lender) to enforce any right, power or benefit under this
Credit Agreement.

 

(v) Notwithstanding anything to the contrary contained in this subsection (h),
the Borrowers shall have no obligation to indemnify any Lender (including the
Issuing Lender) in respect of any liability incurred by such Lender (A) arising
solely out of the gross negligence or willful misconduct of such Lender, as
determined by a court of competent jurisdiction, or (B) caused by such Lender’s
failure to pay under any Letter of Credit after presentation to it of a request
strictly

 

29



--------------------------------------------------------------------------------

complying with the terms and conditions of such Letter of Credit, as determined
by a court of competent jurisdiction, unless such payment is prohibited by any
law, regulation, court order or decree.

 

(i) Responsibility of Issuing Lender. It is expressly understood and agreed that
the obligations of the Issuing Lender hereunder to the Lenders are only those
expressly set forth in this Credit Agreement and that the Issuing Lender shall
be entitled to assume that the conditions precedent set forth in Section 5.2
have been satisfied unless it shall have acquired actual knowledge that any such
condition precedent has not been satisfied; provided, however, that nothing set
forth in this Section 2.3 shall be deemed to prejudice the right of any Lender
to recover from the Issuing Lender any amounts made available by such Lender to
the Issuing Lender pursuant to this Section 2.3 in the event that it is
determined by a court of competent jurisdiction that the payment with respect to
a Letter of Credit constituted gross negligence or willful misconduct on the
part of the Issuing Lender.

 

(j) Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document (including any letter of credit
application), this Credit Agreement shall control.

 

2.4 Swingline Loan Subfacility.

 

(a) Swingline Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, the Swingline
Lender, in its individual capacity, agrees to make certain revolving credit
loans requested by the Borrowers in Dollars to the Borrowers (each a “Swingline
Loan” and, collectively, the “Swingline Loans”) from time to time from the
Closing Date until the Maturity Date for the purposes hereinafter set forth;
provided, however, (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed TWENTY-FIVE MILLION DOLLARS
($25,000,000) (the “Swingline Committed Amount”), and (ii) the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding Swingline Loans plus LOC Obligations outstanding shall not
exceed the Revolving Committed Amount. Swingline Loans hereunder shall be made
as Base Rate Loans, shall bear interest as set forth in Section 2.4(c)(i)
hereof, and may be repaid and reborrowed in accordance with the provisions
hereof.

 

(b) Swingline Loan Advances.

 

(i) Notices; Disbursement. Whenever one or more of the Borrowers desires a
Swingline Loan advance hereunder it shall deliver a Notice of Borrowing,
together with the officer’s certificate required by Section 5.2(e), to the
Swingline Lender not later than 11:00 A.M. (Charlotte, North Carolina time) on
the Business Day of the requested Swingline Loan advance. Each such notice shall
be irrevocable and shall specify (A) that a Swingline Loan advance is requested,
(B) the date of the requested Swingline Loan advance (which shall be a Business
Day), (C) the principal amount of the Swingline Loan advance requested, (D) the
purpose for which the requested Swingline Loan will be used by the applicable
Borrower and (E) that the representations and warranties made by the Credit
Parties in any Credit Document are true and correct in all material respects at
and as if made on the date hereof except to the extent they expressly relate to
an earlier date. Each Swingline Loan shall be made as a Base Rate Loan and shall
have such maturity date (which maturity date shall not be a date more than three
(3) Business Days from the date of advance thereof) as the Swingline Lender and
the applicable Borrower shall agree upon receipt by the Swingline Lender of any
such notice from the applicable Borrower. The Swingline Lender shall initiate
the transfer of funds representing the Swingline Loan advance to the applicable
Borrower by 3:00 P.M. (Charlotte, North Carolina time) on the Business Day of
the requested borrowing.

 

(ii) Minimum Amounts. Each Swingline Loan advance shall be in a minimum
principal amount of $1,000,000 and in integral multiples of $500,000 in excess
thereof (or the remaining amount of the Swingline Committed Amount, if less).

 

30



--------------------------------------------------------------------------------

(iii) Repayment of Swingline Loans. The principal amount of all Swingline Loans
shall be due and payable on the earlier of (A) the maturity date agreed to by
the Swingline Lender and the applicable Borrower with respect to such Loan
(which maturity date shall not be a date more than three (3) Business Days from
the date of advance thereof) and (B) the Maturity Date, at which time the
Borrowers shall be deemed to have requested a Revolving Loan borrowing (which
deemed request for a Revolving Loan borrowing shall constitute a representation
and warranty by the Credit Parties of the correctness of the matters specified
in subsections (b), (c), (d), (f) and (g) of Section 5.2) in the amount of the
maturing Swingline Loan, the proceeds of which will be used to repay such
Swingline Loan. The Swingline Lender may, at any time, in its sole discretion,
by written notice to the Principal Borrower and the Lenders, demand repayment of
its Swingline Loans by way of a Revolving Loan advance, in which case the
Borrowers shall be deemed to have requested a Revolving Loan advance (which
deemed request for a Revolving Loan borrowing shall constitute a representation
and warranty by the Credit Parties of the correctness of the matters specified
in subsections (b), (c), (d), (f) and (g) of Section 5.2) comprised solely of
Base Rate Loans in the amount of such Swingline Loans; provided, however, that
any such demand shall be deemed to have been given one Business Day prior to the
Maturity Date and on the date of the occurrence of any Event of Default
described in Section 9.1 and upon acceleration of the indebtedness hereunder and
the exercise of remedies in accordance with the provisions of Section 9.2. Each
Lender hereby irrevocably agrees to make its Pro Rata Share of each such
Revolving Loan in the amount, in the manner and on the date specified in the
preceding sentence notwithstanding (I) the amount of such borrowing may not
comply with the minimum amount for advances of Revolving Loans otherwise
required hereunder, (II) whether any conditions specified in Section 5.2 are
then satisfied, (III) whether a Default or an Event of Default then exists, (IV)
failure of any such request or deemed request for Revolving Loan to be made by
the time otherwise required hereunder, (V) whether the date of such borrowing is
a date on which Revolving Loans are otherwise permitted to be made hereunder or
(VI) any termination of the Commitments relating thereto immediately prior to or
contemporaneously with such borrowing. Notwithstanding the preceding sentence,
in the event that the Swingline Lender funds a Swingline Loan hereunder when the
officers of the Swingline Lender directly involved with the credit facilities
available to the Borrowers under this Credit Agreement have actual knowledge
that a monetary Event of Default or material Event of Default (which, for the
avoidance of doubt shall include any violation of any provisions of Section
7.11) has occurred and is continuing, the Lenders shall have the option but not
the obligation to make Revolving Loans to fund their ratable shares of such
Swingline Loan as contemplated herein. In the event that any Revolving Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to any one of the Borrowers or any other Credit
Party), then each Lender hereby agrees that it shall forthwith purchase (as of
the date such borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrowers on or after such date and prior to such
purchase) from the Swingline Lender such Participation Interest in the
outstanding Swingline Loans as shall be necessary to cause each such Lender to
share in such Swingline Loans ratably based upon its Commitment Percentage of
the Revolving Committed Amount (determined before giving effect to any
termination of the Commitments pursuant to Section 3.4), provided that (A) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective Participation
Interest is purchased and (B) at the time any purchase of Participation
Interests pursuant to this sentence is actually made, the purchasing Lender
shall be required to pay to the Swingline Lender, to the extent not paid to the
Swingline Lender by the Borrowers in accordance with the terms of subsection
(c)(ii) below, interest on the principal amount of Participation Interests
purchased for each day from and including the day upon which such borrowing
would otherwise have occurred to but excluding the date of payment for such
Participation Interests, at the rate equal to the Federal Funds Rate.

 

(c) Interest on Swingline Loans.

 

(i) Interest. Subject to the provisions of Section 3.1, each Swingline Loan
shall bear interest at a per annum rate (computed on the basis of the actual
number of days elapsed over a year of 365 days or 366 days, as appropriate)
equal to the Adjusted Base Rate.

 

31



--------------------------------------------------------------------------------

(ii) Payment of Interest. Interest on Swingline Loans shall be payable in
arrears on each applicable Interest Payment Date (or at such other times as may
be specified herein), unless accelerated sooner pursuant to Section 9.2.

 

(d) Swingline Note. The Swingline Loans shall be evidenced by a duly executed
promissory note of the Borrowers to the Swingline Lender in an original
principal amount equal to the Swingline Committed Amount substantially in the
form of Exhibit 2.4(d).

 

2.5 Reserved.

 

2.6 Joint and Several Liability of the Borrowers.

 

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Credit Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.

 

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Credit Party Obligations arising under this Credit
Agreement and the other Credit Documents, it being the intention of the parties
hereto that all the Credit Party Obligations shall be the joint and several
obligations of each of the Borrowers without preferences or distinction among
them.

 

(c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the obligations hereunder as and when due or to
perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such obligation.

 

(d) The obligations of each Borrower under the provisions of this Section 2.6
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Credit Agreement or any other circumstances
whatsoever.

 

(e) Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Credit Agreement), or of any
demand for any payment under this Credit Agreement, notice of any action at any
time taken or omitted by the Lender under or in respect of any of the Credit
Party Obligations hereunder, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Credit Agreement. Each Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Credit Party
Obligations hereunder, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Lenders at any time or
times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Credit
Agreement, any and all other indulgences whatsoever by the Lenders in respect of
any of the Credit Party Obligations hereunder, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of such Credit Party Obligations or the addition, substitution
or release, in whole or in part, of any Borrower. Without limiting the
generality of the foregoing, each Borrower assents to any other action or delay
in acting or any failure to act on the part of the Lender, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder
which might, but for the provisions of this Section 2.6, afford grounds for
terminating, discharging or relieving such Borrower, in whole or in part, from
any of its obligations under this Section

 

32



--------------------------------------------------------------------------------

2.6, it being the intention of each Borrower that, so long as any of the Credit
Party Obligations hereunder remain unsatisfied, the obligations of such Borrower
under this Section 2.6 shall not be discharged except by performance and then
only to the extent of such performance. The obligations of each Borrower under
this Section 2.6 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any reconstruction or similar proceeding with respect
to any Borrower or any Lender. The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any Lender.

 

(f) The provisions of this Section 2.6 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Borrowers as often as occasion therefor may arise and without requirement on
the part of any Lender first to marshal any of its claims or to exercise any of
its rights against any of the other Borrowers or to exhaust any remedies
available to it against any of the other Borrowers or to resort to any other
source or means of obtaining payment of any of the Credit Party Obligations or
to elect any other remedy. Without limiting the generality of the foregoing,
each Borrower hereby specifically waives the benefits of N.C. Gen. Stat. §§26-7
through 26-9, inclusive, to the extent applicable. The provisions of this
Section 2.6 shall remain in effect until all the Credit Party Obligations
hereunder shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the Credit
Party Obligations, is rescinded or must otherwise be restored or returned by the
Lenders upon the insolvency, bankruptcy or reorganization of any of the
Borrowers, or otherwise, the provisions of this Section 2.6 will forthwith be
reinstated and in effect as though such payment had not been made.

 

(g) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents or Hedging Agreements, the obligations of each
Borrower hereunder shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

 

2.7 Appointment of Principal Borrower as Agent for Borrowers.

 

Each of the Borrowers hereby appoints the Principal Borrower to act as its
exclusive agent for all purposes under this Credit Agreement and the other
Credit Documents (including, without limitation, with respect to all matters
related to the borrowing and repayment of loans as described in Section 2 and
Section 3 hereof). Each of the Borrowers acknowledges and agrees that (a) the
Principal Borrower may execute such documents on behalf of all the Borrowers as
the Principal Borrower deems appropriate in its sole discretion and each
Borrower shall be bound by and obligated by all of the terms of any such
document executed by the Principal Borrower on its behalf, (b) any notice or
other communication delivered by the Administrative Agent or any Lender
hereunder to the Principal Borrower shall be deemed to have been delivered to
each of the Borrowers and (c) the Administrative Agent and each of the Lenders
shall accept (and shall be permitted to rely on) any document or agreement
executed by the Principal Borrower on behalf of the Borrowers (or any of them).
The Borrowers must act through the Principal Borrower for all purposes under
this Credit Agreement and the other Credit Documents. Notwithstanding anything
contained herein to the contrary, to the extent any provision in this Credit
Agreement requires any Borrower to interact in any manner with the
Administrative Agent or the Lenders, such Borrower shall do so through the
Principal Borrower.

 

SECTION 3

 

OTHER PROVISIONS RELATING TO CREDIT FACILITIES

 

3.1 Default Rate.

 

33



--------------------------------------------------------------------------------

Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate 4% greater than the rate which
would otherwise be applicable (or if no rate is applicable, whether in respect
of interest, fees or other amounts, then the Adjusted Base Rate plus 4%).

 

3.2 Extension and Conversion.

 

Subject to the terms of Section 5.2, the Borrowers shall have the option, on any
Business Day, to extend existing Loans into a subsequent permissible Interest
Period or to convert Loans into Loans of another interest rate type; provided,
however, that (a) except as provided in Section 3.8, Eurodollar Loans may be
converted into Base Rate Loans only (i) on the last day of the Interest Period
applicable thereto or (ii) upon payment of all amounts due pursuant to the terms
of Section 3.12, (b) Eurodollar Loans may be extended, and Base Rate Loans may
be converted into Eurodollar Loans, only if no Default or Event of Default is in
existence on the date of extension or conversion, (c) Loans extended as, or
converted into, Eurodollar Loans shall be subject to the terms of the definition
of “Interest Period” set forth in Section 1.1 and shall be in such minimum
amounts as provided in, with respect to Revolving Loans, Section 2.1(b)(ii), (d)
no more than ten (10) Eurodollar Loans shall be outstanding hereunder at any
time (it being understood that, for purposes hereof, Eurodollar Loans with
different Interest Periods shall be considered as separate Eurodollar Loans,
even if they begin on the same date, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new Eurodollar Loan with a
single Interest Period) and (e) Swingline Loans may not be extended or converted
pursuant to this Section 3.2. Each such extension or conversion shall be
effected by the Borrowers by delivery of a Notice of Extension/Conversion,
together with the officer’s certificate required by Section 5.2(e), to the
office of the Administrative Agent specified in specified in Schedule 2.1(a), or
at such other office as the Administrative Agent may designate in writing, prior
to 11:00 A.M. (Charlotte, North Carolina time) on the Business Day of, in the
case of the conversion of a Eurodollar Loan into a Base Rate Loan, and on the
third Business Day prior to, in the case of the extension of a Eurodollar Loan
as, or conversion of a Base Rate Loan into, a Eurodollar Loan, the date of the
proposed extension or conversion, specifying the date of the proposed extension
or conversion and the Loans to be so extended or converted, the types of Loans
into which such Loans are to be converted. Each request for extension or
conversion shall be irrevocable and shall constitute a representation and
warranty by the Borrowers of the matters specified in subsections (b), (c), (d),
(f) and (g) of Section 5.2. In the event the Borrowers fail to request extension
or conversion of any Eurodollar Loan in accordance with this Section, or any
such conversion or extension is not permitted or required by this Section, then
such Eurodollar Loan shall be automatically converted into a Base Rate Loan at
the end of the Interest Period applicable thereto. The Administrative Agent
shall give each Lender notice as promptly as practicable of any such proposed
extension or conversion affecting any Loan.

 

3.3 Prepayments.

 

(a) Voluntary Prepayments. The Borrowers shall have the right to prepay Loans
(other than the Swingline Loans) in whole or in part from time to time;
provided, however, that each partial prepayment of Loans shall be in a minimum
principal amount of $1,000,000 and integral multiples of $1,000,000. Subject to
the foregoing terms, amounts prepaid under this Section 3.3(a) shall be applied
as the Borrowers may elect; provided that if the Borrowers fail to specify a
voluntary prepayment then such prepayment shall be applied first to Revolving
Loans that are Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period maturities starting with the earliest maturity date. All
prepayments under this Section 3.3(a) shall be subject to Section 3.12, but
otherwise without premium or penalty.

 

(b) Mandatory Prepayments.

 

(i) Principal in Excess of Revolving Committed Amount; LOC Obligations in Excess
of LOC Committed Amount. If at any time or for any reason, (A) the sum of the
aggregate principal amount of outstanding Revolving Loans plus the aggregate
principal amount of outstanding Swingline Loans plus LOC Obligations outstanding
shall exceed the Revolving Committed Amount, (B) the aggregate amount of
outstanding Swingline Loans exceeds the Swingline Committed Amount or (C) the
aggregate amount of LOC Obligations outstanding exceeds the LOC Committed
Amount, the Borrowers shall immediately make payment on the Loans and/or to a
cash collateral account in respect of the LOC Obligations, in an amount
sufficient to eliminate such excess.

 

34



--------------------------------------------------------------------------------

(ii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 3.3(b) (i) shall be applied first, to Revolving Loans
(and after all Revolving Loans have been paid), second, to Swingline Loans and
third, to a cash collateral account in respect of LOC Obligations. Within the
parameters of the applications set forth above, prepayments shall be applied
first to Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period maturities starting with the earliest maturity date. All
prepayments under this Section 3.3(b) shall be subject to Section 3.12, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

(c) Prepayment Account. If the Borrowers are required to make a mandatory
prepayment of Eurodollar Loans under Section 3.3(b), the Borrowers shall have
the right, in lieu of making such prepayment in full, to deposit an amount equal
to such mandatory prepayment with the Administrative Agent in a cash collateral
account maintained (pursuant to documentation reasonably satisfactory to the
Administrative Agent) by and in the sole dominion and control of the
Administrative Agent. Any amounts so deposited shall be held by the
Administrative Agent for the benefit of the Lenders as collateral for the
prepayment of such Eurodollar Loans and shall be applied to the prepayment of
the applicable Eurodollar Loans at the end of the current Interest Periods
applicable thereto. At the request of the Principal Borrower, amounts so
deposited shall be invested by the Administrative Agent in Cash Equivalents
maturing prior to the date or dates on which it is anticipated that such amounts
will be applied to prepay such Eurodollar Loans; any interest earned on such
Cash Equivalents will be for the account of the Borrowers and the Borrowers will
deposit with the Administrative Agent the amount of any loss on any such Cash
Equivalents to the extent necessary in order that the amount of the prepayment
to be made with the deposited amounts may not be reduced.

 

3.4 Termination, Reduction or Increase of Revolving Committed Amount.

 

(a) Voluntary Reductions. The Borrowers may from time to time permanently reduce
or terminate the Revolving Committed Amount in whole or in part (in minimum
aggregate amounts of $5,000,000 or in integral multiples of $1,000,000 in excess
thereof (or, if less, the full remaining amount of the then applicable Revolving
Committed Amount)) upon five Business Days’ prior written notice to the
Administrative Agent; provided, however, no such termination or reduction shall
be made which would cause the aggregate principal amount of outstanding
Revolving Loans plus the aggregate principal amount of outstanding Swingline
Loans plus LOC Obligations outstanding to exceed the Revolving Committed Amount
unless, concurrently with such termination or reduction, the Revolving Loans are
repaid or payments are made to a cash collateral account as security for the LOC
Obligations for the benefit of the Lenders, in each case in an amount sufficient
to eliminate such excess. The Administrative Agent shall promptly notify each
affected Lender of receipt by the Administrative Agent of any notice from the
Borrowers pursuant to this Section 3.4(a).

 

(b) General. The Administrative Agent will promptly notify the Lenders of (i)
any such notice of termination or reduction of the Revolving Committed Amount
and (ii) any requested increase in the Revolving Committed Amount. Any reduction
of the Revolving Committed Amount shall be applied to the Revolving Commitment
of each Lender according to its Pro Rata Share. To the extent the Revolving
Committed Amount is increased pursuant to clause (b) above, all Lenders
(including both previously-existing and new Lenders) shall receive new Notes
reflecting their respective Commitments and new Lenders shall, to the extent
necessary to cause the outstanding principal amount of the Loans and other
Credit Party Obligations allocable to each Lender to equal each such Lender’s
Pro Rata Share, fund Loans directly to the other Lenders, as directed by the
Administrative Agent. The Credit Parties hereby agree to execute and deliver any
new Notes required pursuant to this Section 3.4 to evidence the Loans made by
the Lenders and acknowledge, consent and agree to the funding by any new Lenders
of Loans pursuant to the previous sentence for the purpose of causing the
outstanding principal amount of such Loans to equal each Lender’s Pro Rata
Share.

 

3.5 Fees.

 

35



--------------------------------------------------------------------------------

(a) Facility Fee. In consideration of the Revolving Committed Amount being made
available by the Lenders hereunder, the Borrowers agree to pay to the
Administrative Agent for the pro rata benefit of the Lenders (based on each
Lender’s Commitment Percentage of the Revolving Committed Amount) a fee (the
“Facility Fee”) on the first business day of each calendar quarter of the
Principal Borrower following the Closing Date (as well as on the Maturity Date)
for the immediately preceding quarter (or portion thereof), beginning with the
first of such dates to occur after the Closing Date. The Facility Fee shall be
equal to (i) the sum of (A) the Applicable Percentage as of the last day of the
calendar quarter for which such fee is being calculated (or, for payments due on
the Maturity Date, the Applicable Percentage on the Business Day immediately
preceding the Maturity Date), plus (B) the Facility Fee Modifier as of the date
of calculation, multiplied by (ii) the maximum amount of the Revolving Committed
Amount as of any day during the period for which such calculation is being
performed. The Facility Fee shall commence to accrue on the Closing Date and
shall continue to accrue through (but excluding) the date on which all of the
Credit Party Obligations are fully satisfied. The Administrative Agent shall
endeavor in the ordinary course of business to give notice to each Lender
promptly upon its receipt of notice that a Facility Fee Modifier that is not
equal to zero will be applied to the calculation of the Facility Fee.

 

  (b)   Letter of Credit Fees.

 

(i) Letter of Credit Fee. In consideration of the issuance of Letters of Credit
hereunder, the Borrowers promise to pay to the Administrative Agent for the
account of each Lender a fee (the “Letter of Credit Fee”) on such Lender’s
Commitment Percentage of the average daily maximum amount available to be drawn
under each such Letter of Credit computed for each day from the date of issuance
to the date of expiration at a rate equal to the Applicable Percentage. The
Letter of Credit Fee will be payable quarterly in arrears on the first Business
Day of each March, June, September and December for the immediately preceding
quarter (or a portion thereof) including the date of payment.

 

(ii) Issuing Lender Fees. In addition to the Letter of Credit Fee payable
pursuant to clause (i) above and in addition to all other fees payable pursuant
to the terms of this Agreement, the Borrowers promise, with respect to each
Letter of Credit, to pay to the Issuing Lender without sharing by the other
Lenders (i) a letter of credit fronting fee (payable upon issuance or extension
of each Letter of Credit) equal to the greater of (A) of one-eighth of one
percent (0.125%) on the maximum amount available to be drawn under such Letter
of Credit (whether or not such maximum amount is then in effect under such
Letter of Credit), and (B) $1,500.00, and (ii) the customary charges from time
to time of the Issuing Lender with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit. Such fees shall be due and payable on demand, shall be fully earned
when paid and shall not be refundable for any reason whatsoever. For purposes of
this Section 3.5(b), each renewal of any Letter of Credit, including an
auto-renewal of any Letter of Credit, shall be considered an issuance of a new
Letter of Credit.

 

(c) Fee Letter. In addition to all other fees and expenses required to be paid
by Borrowers hereunder, the Borrowers shall pay to the Administrative Agent and
Arranger those fees reflected in the Fee Letter on or before the dates required
therein.

 

  3.6   Capital Adequacy.

 

If any Lender has determined, after the date hereof, that the adoption or the
becoming effective of, or any change in, or any change by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
applicable law, rule or regulation regarding capital adequacy, or compliance by
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s capital or assets as a consequence of its commitments or obligations
hereunder to a level below that which such Lender could have achieved but for
such adoption, effectiveness, change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy), then, upon notice from
such Lender to the Principal Borrower and delivery by such Lender of a statement
setting forth the reduction in the rate of return experienced by such Lender and
the amount necessary to compensate the Lender under this Section 3.6, the
Borrowers shall be obligated to pay to such Lender such additional amount or
amounts as will compensate such

 

36



--------------------------------------------------------------------------------

Lender for such reduction. Each determination by any such Lender of amounts
owing under this Section shall, absent manifest error, be conclusive and binding
on the parties hereto.

 

3.7 Limitation on Eurodollar Loans; Payments Related to Reserves.

 

(a) If on or prior to the first day of any Interest Period for any Eurodollar
Loan:

 

(i) the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period; or

 

(ii) the Required Lenders determine (which determination shall be conclusive)
and notify the Administrative Agent that the Eurodollar Rate will not adequately
and fairly reflect the cost to the Lenders of funding Eurodollar Loans for such
Interest Period;

 

then the Administrative Agent shall give the Principal Borrower prompt notice
thereof, and so long as such condition remains in effect, the Lenders shall be
under no obligation to make additional Eurodollar Loans, continue Eurodollar
Loans, or to convert Base Rate Loans into Eurodollar Loans and the Borrowers
shall, on the last day(s) of the then current Interest Period(s) for the
outstanding Eurodollar Loans, either prepay such Eurodollar Loans or convert
such Eurodollar Loans into Base Rate Loans in accordance with the terms of this
Credit Agreement.

 

(b) The Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.

 

3.8 Illegality.

 

If any Lender reasonably determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrowers through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist (which
notice a Lender shall give promptly upon such determination). Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different lending office
for purposes of this Credit Agreement if such designation will avoid the need
for such notice and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender.

 

3.9 Requirements of Law.

 

(a) If, after the date hereof, the adoption of any applicable law, rule, or
regulation, or any change in any applicable law, rule, or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration

 

37



--------------------------------------------------------------------------------

thereof, or compliance by any Lender with any request or directive (whether or
not having the force of law) of any such Governmental Authority, central bank,
or comparable agency:

 

(i) shall subject such Lender to any tax, duty, or other charge with respect to
any Eurodollar Loans, its Notes, or its obligation to make Eurodollar Loans, or
change the basis of taxation of any amounts payable to such Lender under this
Credit Agreement or its Notes in respect of any Eurodollar Loans (other than
taxes imposed on the overall net income of such Lender by the jurisdiction in
which such Lender has its principal office);

 

(ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than the reserve requirements utilized
in the determination of the Adjusted Eurodollar Rate) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities or
commitments of, such Lender, including the Commitment of such Lender hereunder;
or

 

(iii) shall impose on such Lender or on the United States market for
certificates of deposit or the London interbank market any other condition
affecting this Credit Agreement or its Notes or any of such extensions of credit
or liabilities or commitments;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing, or maintaining any Eurodollar Loans or to
reduce any sum received or receivable by such Lender under this Credit Agreement
or its Notes with respect to any Eurodollar Loans, then the Borrowers shall pay
to such Lender on demand such amount or amounts as will compensate such Lender
for such increased cost or reduction. If any Lender requests compensation by the
Borrowers under this Section 3.9(a), the Borrowers may, by notice to such Lender
(with a copy to the Administrative Agent), suspend the obligation of such Lender
to make or continue Eurodollar Loans, or to convert Base Rate Loans into
Eurodollar Loans, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.10 shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

(b) Each Lender shall promptly notify the Principal Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 3.9 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
it. Any Lender claiming compensation under this Section 3.9 shall furnish to the
Principal Borrower and the Administrative Agent a statement setting forth the
additional amount or amounts to be paid to it hereunder which shall, absent
manifest error, be conclusive and binding on the parties hereto. In determining
such amount, such Lender may use any reasonable averaging and attribution
methods.

 

3.10 Treatment of Affected Loans.

 

If the obligation of any Lender to make any Eurodollar Loan or to continue, or
to convert Base Rate Loans into, Eurodollar Loans shall be suspended pursuant to
Section 3.8 or 3.9 hereof, such Lender’s Eurodollar Loans shall be automatically
converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for such Eurodollar Loans (or, in the case of a conversion required by
Section 3.8 hereof, on such earlier date as such Lender may specify to the
Principal Borrower with a copy to the Administrative Agent) and, unless and
until such Lender gives notice as provided below that the circumstances
specified in Section 3.8 or 3.9 hereof that gave rise to such conversion no
longer exist:

 

(a) to the extent that such Lender’s Eurodollar Loans have been so converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s Eurodollar Loans shall be applied instead to its Base Rate Loans;
and

 

38



--------------------------------------------------------------------------------

(b) all Loans that would otherwise be made or continued by such Lender as
Eurodollar Loans shall be made or continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be converted into Eurodollar
Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Principal Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.8 or 3.9
hereof that gave rise to the conversion of such Lender’s Eurodollar Loans
pursuant to this Section 3.10 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans shall
be automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Loans and by such Lender are held pro rata (as to principal amounts,
interest rate basis, and Interest Periods) in accordance with their respective
Commitments.

 

3.11 Taxes.

 

(a) Any and all payments by the Borrowers to or for the account of any Lender or
the Administrative Agent hereunder or under any other Credit Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, taxes imposed on its income, and franchise taxes imposed
on it, by the jurisdiction under the laws of which such Lender (or its
Applicable Lending Office) or the Administrative Agent (as the case may be) is
organized or any political subdivision thereof (all such non-excluded taxes,
duties, levies, imposts, deductions, charges, withholdings, and liabilities
being hereinafter referred to as “Taxes”). If the Borrowers shall be required by
law to deduct any Taxes from or in respect of any sum payable under this Credit
Agreement or any other Credit Document to any Lender or the Administrative
Agent, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.11) such Lender or the Administrative Agent
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions, (iii) the
Borrowers shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law, and (iv) the Borrowers
shall furnish to the Administrative Agent, at its address referred to in Section
11.1, the original or a certified copy of a receipt evidencing payment thereof.

 

(b) The Borrowers also agree to pay any and all present or future stamp or
documentary taxes and any other excise or property taxes or charges or similar
levies which arise from any payment made under this Credit Agreement or any
other Credit Document or from the execution or delivery of, or otherwise with
respect to, this Credit Agreement or any other Credit Document (hereinafter
referred to as “Other Taxes”). Further, if the Borrowers (or any of them) shall
be required to deduct or pay any Taxes or Other Taxes from or in respect of any
sum payable under any Credit Document to the Administrative Agent or any Lender,
the Borrowers shall also pay to the Administrative Agent or to such Lender, as
the case may be, at the time interest is paid, such additional amount that the
Administrative Agent or such Lender specifies is necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Administrative Agent or such Lender would have
received if such Taxes or Other Taxes had not been imposed.

 

(c) The Borrowers agree to indemnify each Lender and the Administrative Agent
for (i) the full amount of Taxes and Other Taxes (including, without limitation,
any Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts
payable under this Section 3.11) paid by such Lender or the Administrative Agent
(as the case may be) and any liability (including penalties, interest, and
expenses) arising therefrom or with respect thereto; (ii) any other amounts
payable under Section 3.11(b) and (iii) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payment
under this subsection (c) shall be made within 30 days after the date the Lender
or the Administrative Agent makes a demand therefor.

 

(d) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Credit
Agreement in the case of each Lender listed on

 

39



--------------------------------------------------------------------------------

the signature pages hereof and on or prior to the date on which it becomes a
Lender in the case of each other Lender, and from time to time thereafter if
requested in writing by the Principal Borrower or the Administrative Agent (but
only so long as such Lender remains lawfully able to do so), shall provide the
Principal Borrower and the Administrative Agent with (i) Internal Revenue
Service Form W-8ECI or W-8BEN, as appropriate, or any successor form prescribed
by the Internal Revenue Service, certifying that such Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest or certifying that
the income receivable pursuant to this Credit Agreement is effectively connected
with the conduct of a trade or business in the United States, (ii) Internal
Revenue Service Form W-8 or W-9, as appropriate, or any successor form
prescribed by the Internal Revenue Service, and (iii) any other form or
certificate required by any taxing authority (including any certificate required
by Sections 871(h) and 881(c) of the Internal Revenue Code), certifying that
such Lender is entitled to an exemption from or a reduced rate of tax on
payments pursuant to this Credit Agreement or any of the other Credit Documents.

 

(e) For any period with respect to which a Lender has failed to provide the
Principal Borrower and the Administrative Agent with the appropriate form
pursuant to Section 3.11(d) (unless such failure is due to a change in treaty,
law, or regulation occurring subsequent to the date on which a form originally
was required to be provided), such Lender shall not be entitled to
indemnification under Section 3.11(a) or 3.11(b) with respect to Taxes imposed
by the United States; provided, however, that should a Lender, which is
otherwise exempt from or subject to a reduced rate of withholding tax, become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrowers shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.

 

(f) If the Borrowers are required to pay additional amounts to or for the
account of any Lender pursuant to this Section 3.11, then such Lender will agree
to use reasonable efforts to change the jurisdiction of its applicable lending
office so as to eliminate or reduce any such additional payment which may
thereafter accrue if such change, in the judgment of such Lender, is not
otherwise disadvantageous to such Lender.

 

(g) Within thirty (30) days after the date of any payment of Taxes, the
Borrowers shall furnish to the Administrative Agent the original or a certified
copy of a receipt evidencing such payment.

 

(h) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 3.11 shall survive the repayment of the Loans, LOC Obligations and other
obligations under the Credit Documents and the termination of the Commitments
hereunder.

 

3.12 Compensation.

 

Upon the request of the Administrative Agent, the Borrowers shall pay to the
Administrative Agent, for the pro rata benefit of the Lenders, such amount or
amounts as shall be sufficient (in the reasonable opinion of the Administrative
Agent) to compensate the Lenders for any loss, cost, or expense (including loss
of anticipated profits) incurred by the Lenders as a result of:

 

(a) any payment, prepayment, or conversion of a Eurodollar Loan for any reason
(including, without limitation, the acceleration of the Loans pursuant to
Section 9.2) on a date other than the last day of the Interest Period for such
Loan; or

 

(b) any failure by the Borrowers for any reason (including, without limitation,
the failure of any condition precedent specified in Section 5 to be satisfied)
to borrow, convert, continue, or prepay a Eurodollar Loan on the date for such
borrowing, conversion, continuation, or prepayment specified in the relevant
notice of borrowing, prepayment, continuation, or conversion under this Credit
Agreement.

 

With respect to Eurodollar Loans, such indemnification may include an amount
equal to the excess, if any, of (a) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of the

 

40



--------------------------------------------------------------------------------

applicable Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Loans provided for herein (excluding, however, the Applicable Percentage
included therein, if any) over (b) the amount of interest (as reasonably
determined by the Administrative Agent) which would have accrued to the
Administrative Agent on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank Eurodollar market. The
covenants of the Borrowers set forth in this Section 3.12 shall survive the
repayment of the Loans, LOC Obligations and other obligations under the Credit
Documents and the termination of the Commitments hereunder.

 

3.13 Pro Rata Treatment.

 

Except to the extent otherwise provided herein:

 

(a) Loans. Each Loan, each payment or (subject to the terms of Section 3.3)
prepayment of principal of any Loan or reimbursement obligations arising from
drawings under Letters of Credit, each payment of interest on the Loans or
reimbursement obligations arising from drawings under Letters of Credit, each
payment of Fees, each payment of the Letter of Credit Fee, each reduction of the
Revolving Committed Amount and each conversion or extension of any Loan, shall
be allocated pro rata among the Lenders in accordance with the respective
principal amounts of their outstanding Loans and Participation Interests.

 

(b) Advances. No Lender shall be responsible for the failure or delay by any
other Lender in its obligation to make its ratable share of a borrowing
hereunder; provided, however, that the failure of any Lender to fulfill its
obligations hereunder shall not relieve any other Lender of its obligations
hereunder. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of any requested borrowing that such Lender does not
intend to make available to the Administrative Agent its ratable share of such
borrowing to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on the date of
such borrowing, and the Administrative Agent in reliance upon such assumption,
may (in its sole discretion but without any obligation to do so) make available
to the Borrowers a corresponding amount. If such corresponding amount is not in
fact made available to the Administrative Agent, the Administrative Agent shall
be able to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the Principal
Borrower, and the Borrowers shall immediately pay such corresponding amount to
the Administrative Agent. The Administrative Agent shall also be entitled to
recover from the Lender or the Borrowers, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrowers to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (i) from the Borrowers at the applicable rate for the
applicable borrowing pursuant to the Notice of Borrowing and (ii) from a Lender
at the Federal Funds Rate.

 

3.14 Sharing of Payments.

 

The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan, LOC Obligations or any other obligation
owing to such Lender under this Credit Agreement through the exercise of a right
of setoff, banker’s lien or counterclaim, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, in excess of its Pro Rata Share of such payment as provided for
in this Credit Agreement, such Lender shall promptly purchase from the other
Lenders a Participation Interest in such Loans, LOC Obligations and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by repurchase of a Participation Interest theretofore sold,
return its share of that benefit (together with its share of any accrued
interest payable with respect thereto) to each Lender whose payment shall have
been rescinded or otherwise restored. The Borrowers agree that any Lender so
purchasing such a Participation Interest may, to the fullest extent permitted by
law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such Participation Interest as fully as if such
Lender were a holder of such Loan,

 

41



--------------------------------------------------------------------------------

LOC Obligations or other obligation in the amount of such Participation
Interest. Except as otherwise expressly provided in this Credit Agreement, if
any Lender or the Administrative Agent shall fail to remit to the Administrative
Agent or any other Lender an amount payable by such Lender or the Administrative
Agent to the Administrative Agent or such other Lender pursuant to this Credit
Agreement on the date when such amount is due, such payments shall be made
together with interest thereon for each date from the date such amount is due
until the date such amount is paid to the Administrative Agent or such other
Lender at a rate per annum equal to the Federal Funds Rate. If under any
applicable bankruptcy, insolvency or other similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 3.14 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 3.14 to share in the benefits of any recovery on such secured claim.

 

3.15 Payments, Computations, Etc.

 

(a) Except as otherwise specifically provided herein, all payments hereunder
shall be made to the Administrative Agent in Dollars in immediately available
funds, without setoff, deduction, counterclaim or withholding of any kind, at
the Administrative Agent’s office specified in Schedule 2.1(a) not later than
12:00 Noon (Charlotte, North Carolina time) on the date when due. Payments
received after such time shall be deemed to have been received on the next
succeeding Business Day. The Administrative Agent may (but shall not be
obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of any of the Borrowers maintained with the
Administrative Agent (with notice to the Principal Borrower). The Borrowers (or
any one of them) shall, at the time it makes any payment under this Credit
Agreement, specify to the Administrative Agent the Loans, LOC Obligations, Fees,
interest or other amounts payable by the Borrowers hereunder to which such
payment is to be applied (and in the event that it fails so to specify, or if
such application would be inconsistent with the terms hereof, the Administrative
Agent shall distribute such payment to the Lenders in such manner as the
Administrative Agent may determine to be appropriate in respect of obligations
owing by the Borrowers hereunder, subject to the terms of Section 3.13(a)). The
Administrative Agent will distribute such payments to such Lenders, if any such
payment is received prior to 12:00 Noon (Charlotte, North Carolina time) on a
Business Day in like funds as received prior to the end of such Business Day and
otherwise the Administrative Agent will distribute such payment to such Lenders
on the next succeeding Business Day. Whenever any payment hereunder shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day (subject to accrual of
interest and for the period of such extension), except that in the case of
Eurodollar Loans, if the extension would cause the payment to be made in the
next following calendar month, then such payment shall instead be made on the
next preceding Business Day. Except as expressly provided otherwise herein, all
computations of interest and fees shall be made on the basis of actual number of
days elapsed over a year of 360 days, except with respect to computation of
interest on Base Rate Loans which (unless the Base Rate is determined by
reference to the Federal Funds Rate) shall be calculated based on a year of 365
or 366 days, as appropriate. Interest shall accrue from and include the date of
borrowing, but exclude the date of payment. If the Administrative Agent fails to
distribute such payment to such Lenders on the day required by this Section
3.15, the Administrative Agent shall pay to such Lenders interest on the
undistributed amount from and including the day such amount was required to be
distributed to but excluding the date such amount is distributed at a per annum
rate equal to the Federal Funds Rate.

 

(b) Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Administrative Agent or any Lender on account of the Credit Party
Obligations or any other amounts outstanding under any of the Credit Documents
shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees actually incurred) of
the Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents;

 

SECOND, to payment of any fees owed to the Administrative Agent;

 

42



--------------------------------------------------------------------------------

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees actually incurred) of
each of the Lenders in connection with enforcing its rights under the Credit
Documents or otherwise with respect to the Credit Party Obligations owing to
such Lender;

 

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest;

 

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including the payment or cash collateralization of the outstanding
LOC Obligations);

 

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its Pro Rata Share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 3.15(b).

 

3.16 Evidence of Debt.

 

Each Lender shall maintain an account or accounts evidencing each Loan made by
such Lender to the Borrowers from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Credit Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.

 

3.17 Survival.

 

All of the Borrowers’ obligations under Sections 3.5, 3.6, 3.9, 3.11, 3.12 and
3.15 with respect to events or conditions occurring or existing at or prior to
the termination of the Revolving Committed Amount and repayment of all other
Credit Party Obligations hereunder, shall survive such termination and
repayment.

 

SECTION 4

 

GUARANTY

 

4.1 The Guarantee.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Hedging Agreement, and the
Administrative Agent, as hereinafter provided, the prompt payment of the Credit
Party Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof. The Guarantors hereby further agree that if any of the Credit Party
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise), the Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice

 

43



--------------------------------------------------------------------------------

whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Credit Party Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or Hedging Agreements, the obligations of each Guarantor
hereunder shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

 

4.2 Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or Hedging
Agreements, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Credit Party Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
any of the Borrowers or any other Guarantor of the Credit Party Obligations for
amounts paid under this Section 4 until such time as the Lenders (and any
Affiliates of Lenders entering into Hedging Agreements) have been paid in full,
all Commitments under this Credit Agreement have been terminated and no Person
or Governmental Authority shall have any right to request any return or
reimbursement of funds from the Lenders in connection with monies received under
the Credit Documents or Hedging Agreements. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:

 

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Credit Party Obligations
shall be extended, or such performance or compliance shall be waived;

 

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Hedging Agreement or any other agreement or instrument referred
to in the Credit Documents or Hedging Agreements shall be done or omitted;

 

(c) the maturity of any of the Credit Party Obligations shall be accelerated, or
any of the Credit Party Obligations shall be modified, supplemented or amended
in any respect, or any right under any of the Credit Documents, any Hedging
Agreement or any other agreement or instrument referred to in the Credit
Documents or Hedging Agreements shall be waived or any other guarantee of any of
the Credit Party Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

 

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Credit Party Obligations shall fail to
attach or be perfected; or

 

(e) any of the Credit Party Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Hedging Agreement or any other agreement or instrument
referred to in the Credit Documents or Hedging Agreements, or against any other
Person under any other guarantee of, or security for, any of the Credit Party
Obligations.

 

44



--------------------------------------------------------------------------------

4.3 Reinstatement.

 

The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Credit Party Obligations is rescinded or must be
otherwise restored by any holder of any of the Credit Party Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

4.4 Certain Additional Waivers.

 

Without limiting the generality of the provisions of this Section 4, each
Guarantor hereby specifically waives the benefits of N.C. Gen. Stat. §§ 26-7
through 26-9, inclusive, to the extent applicable. Each Guarantor further agrees
that such Guarantor shall have no right of recourse to security for the Credit
Party Obligations, except through the exercise of the rights of subrogation
pursuant to Section 4.2 and through the exercise of rights of contribution
pursuant to Section 4.6.

 

4.5 Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Credit Party Obligations may be declared to be forthwith
due and payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Credit Party
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Credit Party
Obligations being deemed to have become automatically due and payable), the
Credit Party Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors for purposes of Section
4.1.

 

4.6 Rights of Contribution.

 

The Guarantors and the Borrowers hereby agree as among themselves that, if any
Guarantor shall make an Excess Payment (as defined below), such Guarantor shall
have a right of contribution from each other Guarantor and each other Borrower
in an amount equal to such other Guarantor’s Contribution Share (as defined
below) of such Excess Payment. The payment obligations of any Guarantor under
this Section 4.6 shall be subordinate and subject in right of payment to the
prior payment in full to the Administrative Agent and the Lenders of the
Guaranteed Obligations, and none of the Guarantors shall exercise any right or
remedy under this Section 4.6 against any other Guarantor or any Borrower until
payment and satisfaction in full of all of any Guaranteed Obligations. For
purposes of this Section 4.6, (a) “Guaranteed Obligations” shall mean any
obligations arising under the other provisions of this Section 4; (b) “Excess
Payment” shall mean the amount paid by any Guarantor in excess of its Guarantor
Pro Rata Share of such Guaranteed Obligations; (c) “Guarantor Pro Rata Share”
shall mean, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Borrowers and all of the Guarantors exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Borrowers and the Guarantors
hereunder) of the Borrowers and all of the Guarantors; provided, however, that,
for purposes of calculating the Guarantor Pro Rata Shares of the Guarantors in
respect of any payment of Guaranteed Obligations, any Guarantor that became a
Guarantor subsequent to the date of any such payment shall be deemed to have
been a Guarantor on the date of such payment and the financial information for
such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment; and (d)
“Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present

 

45



--------------------------------------------------------------------------------

fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Borrowers and all of the
Guarantors other than the maker of such Excess Payment exceeds the amount of all
of the debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Borrowers and the
Guarantors hereunder) of the Borrowers and all of the Guarantors other than the
maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Guarantors in respect of any Excess
Payment, any Guarantor that became a Guarantor subsequent to the date of any
such Excess Payment shall be deemed to have been a Guarantor on the date of such
Excess Payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment. This Section 4.6 shall not be deemed to
affect any right of subrogation, indemnity, reimbursement or contribution that
any Guarantor may have under applicable law against any of the Borrowers in
respect of any payment of Guaranteed Obligations. Notwithstanding the foregoing,
all rights of contribution against any Guarantor shall terminate from and after
such time, if ever, that such Guarantor shall be relieved of its obligations
pursuant to Section 8.4.

 

4.7 Continuing Guarantee.

 

The guarantee in this Section 4 is a continuing guarantee, and shall apply to
all Credit Party Obligations whenever arising.

 

SECTION 5

 

CONDITIONS

 

5.1 Closing Conditions.

 

The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Loans or the Issuing Lender to issue the initial Letter of Credit,
whichever shall occur first, shall be subject to satisfaction of the following
conditions (in form and substance acceptable to the Lenders):

 

(a) Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Amended and Restated Credit Agreement; (ii) the
Notes; and (iii) all other Credit Documents, each in form and substance
acceptable to the Lenders in their sole discretion.

 

(b) Corporate Documents. Receipt by the Administrative Agent of the following:

 

(i) Charter Documents. Copies of the articles or certificates of incorporation
or other charter documents of each Credit Party, which copies shall be (A) in
the case of each Borrower, certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation and certified by a secretary or assistant secretary of such
Credit Party to be true and correct as of the Closing Date and (B) in the case
of all other Credit Parties, certified by a secretary or assistant secretary of
such Credit Party to be true and correct as of the Closing Date.

 

(ii) Bylaws. A copy of the bylaws of each Borrower certified by a secretary or
assistant secretary of such Person to be true and correct as of the Closing Date
and an officer’s certificate from each of the other Credit Parties certifying
that the bylaws of such Credit Party delivered pursuant to the terms of the 2000
Credit Facility have not changed (or, to the extent such bylaws have changed,
certifying the changed document).

 

(iii) Resolutions. Copies of resolutions of the Board of Directors of each
Credit Party approving and adopting the Credit Documents to which it is a party,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of such Credit Party to
be true and correct and in force and effect as of the Closing Date.

 

46



--------------------------------------------------------------------------------

(iv) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state or other jurisdiction of
incorporation and each other jurisdiction in which the failure to so qualify and
be in good standing could reasonably be expected to have a Material Adverse
Effect.

 

(v) Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.

 

(c) Financial Statements. Receipt by the Administrative Agent and the Lenders of
(i) the unaudited consolidated financial statements of the Consolidated Parties,
including balance sheets and income and cash flow statements for the fiscal
quarter ended March 31, 2003 and (ii) such other information relating to the
Consolidated Parties as the Administrative Agent may reasonably require in
connection with the structuring and syndication of credit facilities of the type
described herein.

 

(d) Opinions of Counsel. The Administrative Agent shall have received an
opinion, or opinions (which shall cover among other things, authority, legality,
validity, binding effect and enforceability) reasonably satisfactory to the
Administrative Agent addressed to the Administrative Agent and the Lenders,
dated as of the Closing Date, from legal counsel to the Credit Parties.

 

(e) Material Adverse Effect. No material adverse change shall have occurred
since December 31, 2002 in the condition (financial or otherwise), business,
assets, operations, management or prospects of the Consolidated Parties taken as
a whole.

 

(f) Litigation. There shall not exist any pending or threatened action, suit,
investigation or proceeding against a Consolidated Party that could reasonably
be expected to have a Material Adverse Effect.

 

(g) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by an authorized officer of the Principal
Borrower as of the Closing Date stating that (A) each Consolidated Party is in
compliance with all existing financial obligations, (B) all governmental,
shareholder and third party consents and approvals necessary for the Credit
Parties to enter into the Credit Documents and fully perform thereunder, if any,
have been obtained, (C) no action, suit, investigation or proceeding is pending
or threatened in any court or before any arbitrator or governmental
instrumentality that purports to affect any Consolidated Party or any
transaction contemplated by the Credit Documents, if such action, suit,
investigation or proceeding could reasonably be expected to have a Material
Adverse Effect, and (D) immediately after giving effect to this Credit
Agreement, the other Credit Documents and all the transactions contemplated
therein to occur on such date, (1) each of the Credit Parties is Solvent, (2) no
Default or Event of Default exists, (3) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects, and (4) the Credit Parties are in compliance with each of the
financial covenants set forth in Section 7.11.

 

(h) Attorney Costs. Unless waived by the Administrative Agent, the Borrowers
shall have paid all Attorney Costs of the Administrative Agent to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

(i) Solvency. The Administrative Agent shall have received a certificate
executed by the chief financial officer of the Borrower as of the Closing Date,
in form and substance satisfactory to the Administrative Agent, regarding the
Solvency of each of the Credit Parties on a consolidated basis.

 

(j) Fees and Expenses. Payment by the Credit Parties of all other fees and
expenses owed by them to the Lenders and the Administrative Agent.

 

(k) Insurance Certificates. Receipt by the Administrative Agent of an insurance
certificate evidencing the insurance in effect with respect to the Properties as
of the Closing Date.

 

47



--------------------------------------------------------------------------------

(l) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender, including, but
not limited to, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership and contingent
liabilities of the Consolidated Parties.

 

5.2 Conditions to all Extensions of Credit.

 

The obligations of each Lender to make, convert or extend any Loan and of the
Issuing Lender to issue or extend any Letter of Credit (including the initial
Loans and the initial Letter of Credit) are subject to satisfaction of the
following conditions in addition to satisfaction on the Closing Date of the
conditions set forth in Section 5.1:

 

(a) The Borrowers shall have delivered (i) in the case of any Revolving Loan, an
appropriate Notice of Borrowing or Notice of Extension/Conversion or (ii) in the
case of any Letter of Credit, the Issuing Lender shall have received an
appropriate request for issuance in accordance with the provisions of Section
2.3(b);

 

(b) The representations and warranties set forth in Section 6 shall be, subject
to the limitations set forth therein, true and correct in all material respects
as of such date (except for those which expressly relate to an earlier date);

 

(c) There shall not have been commenced against any Credit Party an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or any case, proceeding or other action for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) of such Person or for any substantial part of its property or
for the winding up or liquidation of its affairs, and such involuntary case or
other case, proceeding or other action shall remain undismissed, undischarged or
unbonded;

 

(d) No Default or Event of Default shall exist and be continuing either prior to
or after giving effect thereto;

 

(e) Concurrent with the delivery of the appropriate notice required pursuant to
Section 5.2(a) above, the Principal Borrower shall have delivered a certificate
of the chief financial officer of the Principal Borrower substantially in the
form of Exhibit 7.1(c), (i) demonstrating compliance with the financial
covenants contained in Section 7.11(a) and Section 7.11(b) by calculation
thereof after giving effect to the making of the requested Loan (and the
application of the proceeds thereof) or to the issuance of the requested Letter
of Credit, as the case may be, and (ii) stating that no Default or Event of
Default exists, or if any Default or Event of Default does exist, specifying the
nature and extent thereof and what action the Credit Parties propose to take
with respect thereto.

 

(f) No development or event which has had or could reasonably be expected to
have a Material Adverse Effect shall have occurred since December 31, 2002; and

 

(g) Immediately after giving effect to the making of such Loan (and the
application of the proceeds thereof) or to the issuance of such Letter of
Credit, as the case may be, (i) the sum of the aggregate principal amount of
outstanding Revolving Loans plus the aggregate principal amount of outstanding
Swingline Loans plus LOC Obligations outstanding shall not exceed the Revolving
Committed Amount, and (ii) the LOC Obligations shall not exceed the LOC
Committed Amount.

 

The delivery of each Notice of Borrowing, each Notice of Extension/Conversion
and each request for a Letter of Credit pursuant to Section 2.3(b) shall
constitute a representation and warranty by the Borrowers of the correctness of
the matters specified in subsections (b), (c), (d), (f) and (g) above.

 

48



--------------------------------------------------------------------------------

SECTION 6

 

REPRESENTATIONS AND WARRANTIES

 

The Credit Parties hereby represent to the Administrative Agent and each Lender
that:

 

6.1 Financial Condition.

 

The financial statements delivered to the Lenders pursuant to Section 5.1(c) and
Section 7.1(a) and (b): (a) have been prepared in accordance with GAAP and (b)
present fairly the consolidated financial condition, results of operations and
cash flows of the Consolidated Parties as of such date and for such periods.
Since December 31, 2002 there has been no sale, transfer or other disposition by
any Consolidated Party of any material part of the business or property of any
Consolidated Party and no purchase or other acquisition by any of them of any
business or property (including any capital stock of any other Person) material
in relation to the financial condition of any Consolidated Party in each case,
which, is not (i) reflected in the most recent financial statements delivered to
the Lenders pursuant to Section 7.1 or in the notes thereto or (ii) otherwise
communicated to the Administrative Agent.

 

6.2 No Change; Dividends.

 

Since December 31, 2002, (a) there has been no development or event relating to
or affecting a Consolidated Party which has had or could reasonably be expected
to have a Material Adverse Effect and (b) except as otherwise permitted under
this Credit Agreement, no dividends or other distributions have been declared,
paid or made upon the Capital Stock in a Consolidated Party nor has any of the
Capital Stock in a Consolidated Party been redeemed, retired, purchased or
otherwise acquired for value by such Person other than in connection with the
redemption of the Capital Stock of Highwoods Realty pursuant to the terms of the
Highwoods Realty Limited Partnership Agreement.

 

6.3 Organization; Existence; Compliance with Law.

 

Each of the Consolidated Parties (a) is duly organized, validly existing and is
in good standing under the laws of the jurisdiction of its incorporation or
organization, (b) has the corporate or other necessary power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
and (c) is duly qualified as a foreign entity and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing could
not reasonably be expected to have a Material Adverse Effect.

 

6.4 Power; Authorization; Enforceable Obligations.

 

Each of the Credit Parties has the corporate or other necessary power and
authority, and the legal right, to make, deliver and perform the Credit
Documents to which it is a party, and in the case of the Borrowers, to obtain
extensions of credit hereunder, and has taken all necessary corporate action to
authorize the borrowings and other extensions of credit on the terms and
conditions of this Credit Agreement and to authorize the execution, delivery and
performance of the Credit Documents to which it is a party. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Credit Party in connection with the borrowings or
other extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of the Credit Documents to which such
Credit Party is a party other than those which have been obtained or made. This
Credit Agreement has been, and each other Credit Document to which any Credit
Party is a party will be, duly executed and delivered on behalf of the Credit
Parties. This Credit Agreement constitutes, and each other Credit Document to
which any Credit Party is a party when executed and delivered will constitute, a
legal, valid and binding obligation of such Credit Party enforceable against
such party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

49



--------------------------------------------------------------------------------

6.5 No Conflicts.

 

Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor the performance of and compliance
with the terms and provisions thereof by such Credit Party will (a) violate or
conflict with any provision of its articles or certificate of incorporation or
bylaws or other organizational or governing documents of such Person, (b)
violate, contravene or materially conflict with any Requirement of Law or any
other law, regulation (including, without limitation, Regulation U or Regulation
X), order, writ, judgment, injunction, decree or permit applicable to it, (c)
violate, contravene or conflict with contractual provisions of, or cause an
event of default under, any indenture, loan agreement, mortgage, deed of trust,
contract or other agreement or instrument to which it is a party or by which it
may be bound, the violation of which could reasonably be expected to have a
Material Adverse Effect, or (d) result in or require the creation of any Lien
(other than those contemplated in or created in connection with the Credit
Documents) upon or with respect to its properties.

 

6.6 No Default.

 

No Consolidated Party is in default in any respect under any contract, lease,
loan agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred or exists except as previously
disclosed in writing to the Lenders.

 

6.7 Ownership.

 

Each Consolidated Party is the owner of, and has good and marketable title to,
all of its respective assets and none of such assets is subject to any Lien
other than Liens permitted hereunder.

 

6.8 Indebtedness.

 

Except as otherwise permitted under Section 8.1, the Consolidated Parties have
no Indebtedness.

 

6.9 Litigation.

 

There are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of any Credit Party, threatened
against any Consolidated Party which could reasonably be expected to have a
Material Adverse Effect.

 

6.10 Taxes.

 

Each Consolidated Party has filed, or caused to be filed, all tax returns
(federal, state, local and foreign) required to be filed and paid (a) all
amounts of taxes shown thereon to be due (including interest and penalties) and
(b) all other taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes (i) which are not yet delinquent, (ii) the
nonpayment of which is not reasonably likely to result in a Material Adverse
Effect (provided that failure to pay income or ad valorem real estate taxes
shall be deemed, for purposes of this Section 6.10, to be likely to have a
Material Adverse Effect) or (iii) that are being contested in good faith and by
proper proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. No Credit Party is aware as of the Closing Date of any
proposed tax assessments against it or any other Consolidated Party.

 

6.11 Compliance with Laws.

 

Each Consolidated Party is in compliance with all Requirements of Law and all
other laws, rules, regulations, orders and decrees applicable to it, or to its
properties, unless such failure to comply could not reasonably be expected to
have a Material Adverse Effect and each Consolidated Party is current with all
material reports and documents, if any, required to be filed with any state or
federal securities commission or similar agency and is in full compliance in all
material respects with all applicable rules and regulations of such commissions.

 

50



--------------------------------------------------------------------------------

6.12 ERISA.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Credit Parties, nothing has occurred which would prevent, or
cause the loss of, such qualification. Each Credit Party and each ERISA
Affiliate have made all required contributions to each Plan subject to Section
412 of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

 

(b) There are no pending or, to the best knowledge of the Credit Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c) (i) No outstanding liability exists as the result of an ERISA Event and no
ERISA Event is reasonably expected to occur in the future; (ii) no Pension Plan
has any Unfunded Pension Liability; (iii) no Credit Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any unsatisfied
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) no Credit
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
unsatisfied liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such unsatisfied liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) no Credit Party nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA.

 

6.13 Subsidiaries.

 

Set forth on Schedule 6.13 is a complete and accurate list of all Subsidiaries
of each Consolidated Party. Information on Schedule 6.13 includes (a)
jurisdiction of incorporation or organization and (b) with respect to any
Subsidiary that is not a Wholly Owned Subsidiary, the number of shares of each
class of Capital Stock outstanding, the number and percentage of outstanding
shares of each class owned (directly or indirectly) by such Subsidiary, and the
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto. The
outstanding Capital Stock of all such Subsidiaries is validly issued, fully paid
and non-assessable and is owned by each such Consolidated Party, directly or
indirectly, free and clear of all Liens (other than those arising under or
contemplated in connection with the Credit Documents). Other than as set forth
in Schedule 6.13, no Subsidiary that is not a Wholly Owned Subsidiary has
outstanding any securities convertible into or exchangeable for its Capital
Stock nor does any such Person have outstanding any rights to subscribe for or
to purchase or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to its Capital Stock. Schedule 6.13 may be updated
from time to time by the Borrowers by giving written notice thereof to the
Administrative Agent.

 

6.14 Governmental Regulations, Etc.

 

(a) No part of the Letters of Credit or proceeds of the Loans will be used,
directly or indirectly, for the purpose of purchasing or carrying any “margin
stock” within the meaning of Regulation U, or for the purpose of purchasing or
carrying or trading in any securities. If requested by any Lender or the
Administrative Agent, the Borrowers will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in Regulation U. No indebtedness being
reduced or retired out of the proceeds of the Loans was or will be incurred for
the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U or any “margin security” within the meaning of Regulation T.
“Margin stock” within the meaning of Regulation U does not constitute more than
25% of the value of the consolidated assets of the Consolidated Parties. None of
the transactions contemplated by this Credit Agreement (including, without
limitation, the direct or indirect use of the proceeds of the Loans) will
violate or result in a violation of the Securities Act of 1933, as amended, or
the Securities Exchange Act of 1934, as amended, or regulations issued pursuant
thereto, or Regulation T, U or X.

 

51



--------------------------------------------------------------------------------

(b) No Consolidated Party is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act or the Investment Company Act
of 1940, each as amended. In addition, no Consolidated Party is (i) an
“investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, and is not controlled by such a
company, or (ii) a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary” of a
“holding company”, within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

 

(c) Except as disclosed to the Administrative Agent in writing, no director,
executive officer or principal shareholder of any Consolidated Party is an
“insider” as such term is defined in Regulation O such that any Lender would be
in violation of Regulation O with respect to any Loan hereunder.

 

(d) Each Consolidated Party has obtained and holds in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other rights, consents and
approvals which are necessary for the ownership of its respective property and
to the conduct of its respective businesses as presently conducted, other than
those which the failure to obtain and hold is not reasonably likely to result in
a Material Adverse Effect.

 

6.15 Purpose of Loans and Letters of Credit.

 

The proceeds of the Loans hereunder shall be used solely by the Borrowers (a) to
to finance the acquisition of (i) for lease office and industrial properties,
(ii) subject to Section 7.11(j), properties other than for lease office and
industrial properties, (iii) Persons whose primary business is the ownership,
leasing and management of for lease office and industrial properties and (iv)
subject to Section 7.11(j), Persons whose primary business is the ownership,
leasing and management of properties other than for lease office and industrial
properties, (b) to finance the development of (i) new office and industrial
properties and (ii) subject to Section 7.11(j), to finance the development of
properties other than for lease office and industrial properties, and (c) for
working capital and other general corporate purposes. The Letters of Credit
shall be used only for or in connection with appeal bonds, reimbursement
obligations arising in connection with surety and reclamation bonds,
reinsurance, domestic or international trade transactions and obligations not
otherwise aforementioned relating to transactions entered into by the applicable
account party in the ordinary course of business. In addition, Letters of Credit
may be used to provide credit enhancement for any Indebtedness of a Credit
Party.

 

6.16 Environmental Matters.

 

(a) There is no violation of any Environmental Law with respect to the
facilities and properties owned, leased or operated by the Consolidated Parties
or the businesses operated by the Consolidated Parties which would, in the
aggregate, result in anticipated clean-up costs in excess of $25 million.

 

(b) No Consolidated Party has been notified of any material action, suit,
proceeding or investigation which calls into question compliance by any
Consolidated Party with any Environmental Laws or which seeks to suspend, revoke
or terminate any license, permit or approval necessary for the generation,
handling, storage, treatment or disposal of any Hazardous Material in any
material respect of the Consolidated Parties taken as a whole.

 

6.17 Intellectual Property.

 

Each Consolidated Party owns, or has the legal right to use, all trademarks,
tradenames, copyrights, technology, know-how and processes (the “Intellectual
Property”) necessary for each of them to conduct its business as currently
conducted except for those the failure to own or have such legal right to use
could not have a Material Adverse Effect.

 

6.18 Solvency.

 

Each Credit Party is and, after consummation of the transactions contemplated by
this Credit Agreement, will be Solvent.

 

52



--------------------------------------------------------------------------------

6.19 Investments.

 

All Investments of each Consolidated Party are Permitted Investments.

 

6.20 Disclosure.

 

Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of any Consolidated Party in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading.

 

6.21 No Burdensome Restrictions.

 

No Consolidated Party is a party to any agreement or instrument or subject to
any other obligation or any charter or corporate restriction or any provision of
any applicable law, rule or regulation which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

6.22 Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of a Consolidated Party as of the Closing Date and none of the
Consolidated Parties has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.

 

6.23 Tax Shelter Regulations.

 

The Borrowers do not intend to treat the Loans and Letters of Credit and the
transactions related thereto as being “reportable transactions” (within the
meaning of Treasury Regulation Section 1.6011-4). In the event any Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Administrative Agent thereof. If any Borrower so notifies the
Administrative Agent, the Borrowers acknowledge that one or more of the Lenders
may treat its Loans and/or its interest in Swingline Loans and/or Letters of
Credit as part of a transaction that is subject to Treasury Regulation Section
301.6112-1, and such Lender or Lenders, as applicable, will maintain the lists
and other records required by such Treasury Regulation.

 

6.24 Principal Offices.

 

Set forth on Schedule 6.24 is the chief executive office and principal place of
business of each Credit Party. Schedule 6.24 may be updated from time to time by
the Borrowers by giving written notice thereof to the Administrative Agent.

 

SECTION 7

 

AFFIRMATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding, and until all of the Commitments
hereunder shall have terminated:

 

7.1 Information Covenants.

 

The Principal Borrower will furnish, or cause to be furnished, to the
Administrative Agent for distribution to the Lenders:

 

(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of the Consolidated Parties, (i) a
consolidated balance sheet and income statement of the Consolidated Parties, as
of the end of such fiscal year, together with related consolidated statements of

 

53



--------------------------------------------------------------------------------

operations and retained earnings and of cash flows for such fiscal year, setting
forth in comparative form consolidated figures for the preceding fiscal year,
all such financial information described above to be in reasonable form and
detail and audited by independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent and whose
opinion shall be to the effect that such financial statements have been prepared
in accordance with GAAP (except for changes with which such accountants concur)
and shall not be limited as to the scope of the audit or qualified as to the
status of the Consolidated Parties as a going concern, (ii) a schedule of the
Properties summarizing total revenues, expenses, net operating income, Adjusted
NOI, Annualized Adjusted NOI and occupancy rates as of the last day of the
applicable fiscal year and (iii) a projection of Capital Expenditures for the
next fiscal year for each Property of a Consolidated Party.

 

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the close of each fiscal quarter of the Consolidated
Parties (other than the fourth fiscal quarter, in which case 120 days after the
end thereof) (i) a consolidated balance sheet and income statement of the
Consolidated Parties, as of the end of such fiscal quarter, together with
related consolidated statements of operations and retained earnings and of cash
flows for such fiscal quarter in each case setting forth in comparative form
consolidated figures for the corresponding period of the preceding fiscal year,
all such financial information described above to be in reasonable form and
detail and reasonably acceptable to the Administrative Agent, and accompanied by
a certificate of the chief financial officer of the Principal Borrower to the
effect that such quarterly financial statements fairly present in all material
respects the financial condition of the Consolidated Parties and have been
prepared in accordance with GAAP, subject to changes resulting from audit and
normal year-end audit adjustments and the omission of footnotes, (ii) a schedule
of the Properties summarizing total revenues, expenses, net operating income,
Adjusted NOI, Annualized Adjusted NOI and occupancy rates as of the last day of
the applicable quarter, (iii) a listing of all Properties Under Development
showing the total capital obligation of the Credit Parties with respect to each
such Property Under Development, funds expended to date in connection with each
such Property Under Development and indicating whether each such Property Under
Development qualifies as a Build To Suit Property, (iv) a projection of Asset
Dispositions for the next fiscal quarter for each Consolidated Party, (v) a
summary of land purchases by the Credit Parties for the prior quarter and (vi) a
summary of all Net Cash Proceeds received by the Credit Parties during such
fiscal quarter, together with a verification of the amount of such Net Cash
Proceeds, in each case in form and detail satisfactory to the Administrative
Agent.

 

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 7.1(a) and 7.1(b) above, a certificate of the chief
financial officer of the Principal Borrower substantially in the form of Exhibit
7.1(c), (i) demonstrating compliance, as of the end of each such fiscal period,
with (A) the financial covenants contained in Section 7.11, (B) the limitation
on Investments contained in Section 7.11(j),(m) and (n), and (C) the financial
covenants contained in each of the indentures or other agreements relating to
any publicly issued debt securities of any Consolidated Party, in each case by
detailed calculation thereof (which calculation shall be in form satisfactory to
the Agent and which shall include, among other things, an explanation of the
methodology used in such calculation and a breakdown of the components of such
calculation), (ii) stating that the Credit Parties were in compliance with each
of the covenants set forth in Sections 7 and 8 of the Credit Agreement at all
times during such fiscal period and (iii) stating that, as of the end of each
such fiscal period, no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Credit Parties propose to take with respect thereto. Prior to
increasing the Applicable Percentage hereunder pursuant to the last sentence of
the definition thereof, the Administrative Agent shall provide the Principal
Borrower with notice that it has not received a certificate due pursuant to this
Section as of the applicable due date.

 

(d) Financial Projections. Commencing with the fiscal quarter ending as of June
30, 2003, as soon as available, and in any event within 45 days after the end of
every other fiscal quarter thereafter (or, in the case of a fiscal quarter in
which such reporting is required and which coincides with the end of a fiscal
year, 120 days), (i) a pro forma balance sheet and income statement of the
Consolidated Parties for each of the eight succeeding fiscal quarters, together
with related pro forma consolidated statements of operations and of cash sources
and uses for each such succeeding fiscal quarter and (ii) a certificate of the
chief financial officer of the Principal Borrower demonstrating compliance on a
pro forma basis for each of the eight succeeding fiscal quarters with (A) the
financial covenants contained in Section 7.11, (B) the limitation on Investments
contained

 

54



--------------------------------------------------------------------------------

in Section 7.11(j), (m) and (n), and (C) the financial covenants contained in
each of the indentures or other agreements relating to any publicly issued debt
securities of any Consolidated Party, in each case by detailed calculation
thereof (which calculations shall be in form satisfactory to the Agent and which
shall include, among other things, an explanation of the methodology used in
such calculations and a breakdown of the components of such calculations).

 

(e) Compliance With Certain Provisions of the Credit Agreement. Within 120 days
after the end of each fiscal year of the Principal Borrower, a certificate of
the chief financial officer of the Principal Borrower containing information
regarding the amount of all Equity Issuances that were made during the prior
fiscal year.

 

(f) Accountant’s Certificate. Within the period for delivery of the annual
financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware of any Default or Event of Default and, if any such Default or
Event of Default exists, specifying the nature and extent thereof.

 

(g) Auditor’s Reports. Promptly upon receipt thereof, a copy of any other report
or “management letter” submitted by independent accountants to any Consolidated
Party in connection with any annual, interim or special audit of the books of
such Person.

 

(h) Reports. Promptly, (i)(A) copies of any 10-K, 10-Q and S-4 filed (without
exhibits unless such exhibits are requested by the Administrative Agent), (B)
all other registration statements and prospectuses sent to, or notices received
from, the Securities and Exchange Commission, or any successor agency, as may be
requested by the Administrative Agent, (C) all materials sent to or received
from S&P, Moodys, any Third Rating Agency or any other nationally recognized
rating agency and (D) copies of all proxy statements as any Consolidated Party
shall send to its shareholders or partners generally and (ii) upon the request
of the Administrative Agent, all reports and written information to and from the
United States Environmental Protection Agency, or any state or local agency
responsible for environmental matters, the United States Occupational Health and
Safety Administration, or any state or local agency responsible for health and
safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters.

 

(i) Notices. Upon obtaining knowledge thereof, such Credit Party will give
written notice to the Administrative Agent immediately of (i) the occurrence of
an event or condition consisting of a Default or Event of Default, specifying
the nature and existence thereof and what action the Credit Parties propose to
take with respect thereto, and (ii) the occurrence of any of the following with
respect to any Consolidated Party (A) the pendency or commencement of any
litigation, arbitral or governmental proceeding against such Person which if
adversely determined could reasonably be expected to have a Material Adverse
Effect or (B) the institution of any proceedings against such Person with
respect to, or the receipt of notice by such Person of potential liability or
responsibility for violation, or alleged violation of any federal, state or
local law, rule or regulation, including but not limited to, Environmental Laws,
the violation of which could reasonably be expected to have a Material Adverse
Effect.

 

(j) ERISA. Upon obtaining knowledge thereof, any Credit Party will give written
notice to the Administrative Agent promptly (and in any event within five
business days) of: (i) of any event or condition, including, but not limited to,
any Reportable Event, that constitutes, or might reasonably lead to, an ERISA
Event; (ii) with respect to any Multiemployer Plan, the receipt of notice as
prescribed in ERISA or otherwise of any withdrawal liability assessed against
the Borrowers or any of their ERISA Affiliates, or of a determination that any
Multiemployer Plan is in reorganization or insolvent (both within the meaning of
Title IV of ERISA); (iii) the failure to make full payment on or before the due
date (including extensions) thereof of all amounts which any Consolidated Party
or any ERISA Affiliate is required to contribute to each Plan pursuant to its
terms and as required to meet the minimum funding standard set forth in ERISA
and the Code with respect thereto; or (iv) any change in the funding status of
any Plan, provided that the foregoing events individually or in combination
could reasonably be expected to have a Material Adverse Effect, together with a
description of any such event or condition or a copy of any such notice and a
statement by the chief financial officer of the Principal Borrower briefly
setting forth the details regarding such event, condition, or notice, and the
action, if

 

55



--------------------------------------------------------------------------------

any, which has been or is being taken or is proposed to be taken by the Credit
Parties with respect thereto. Promptly upon request, the Credit Parties shall
furnish the Administrative Agent and the Lenders with such additional
information concerning any Plan as may be reasonably requested, including, but
not limited to, copies of each annual report/return (Form 5500 series), as well
as all schedules and attachments thereto required to be filed with the
Department of Labor and/or the Internal Revenue Service pursuant to ERISA and
the Code, respectively, for each “plan year” (within the meaning of Section
3(39) of ERISA).

 

(k) Environmental.

 

(i) If the Administrative Agent requests in writing and if (A) the Borrower does
not have environmental insurance with respect to any property owned, leased or
operated by a Credit Party or (B) the Administrative Agent has reason to believe
that there exists on any property owned, leased or operated by a Credit Party
Hazardous Materials which materially affect the value of such property and with
respect to which the Borrower has not furnished a report within the immediately
previous twelve (12) month period, the Borrowers will furnish or cause to be
furnished to the Administrative Agent, at the Borrowers’ expense, a report of an
environmental assessment of reasonable scope, form and depth, including, where
appropriate, invasive soil or groundwater sampling, by a consultant reasonably
acceptable to the Administrative Agent as to the nature and extent of the
presence of any Hazardous Materials on any such property and as to the
compliance by the Credit Parties with Environmental Laws; provided that if there
exists a continuing default or Event of Default as of the date of the
Administrative Agent’s written request for an environmental report pursuant to
the terms of this Section 7.1(k)(i), the Borrower shall provide such report
regardless of whether either of the conditions set forth in subsections (A) and
(B) of this Section 7.1(k)(i) has been satisfied. If the Borrowers fail to
deliver such an environmental report within seventy-five (75) days after receipt
of such written request then the Administrative Agent may arrange for same, and
the Credit Parties hereby grant to the Administrative Agent and their
representatives access to the Properties and a license of a scope reasonably
necessary to undertake such an assessment (including, where appropriate,
invasive soil or groundwater sampling).

 

(ii) Each Credit Party will conduct and complete all investigations, studies,
sampling, and testing and all remedial, removal, and other actions necessary to
address all Hazardous Materials on, from, or affecting any real property owned
or leased by a Credit Party to the extent necessary to be in compliance with all
Environmental Laws and all other applicable federal, state, and local laws,
regulations, rules and policies and with the orders and directives of all
Governmental Authorities exercising jurisdiction over such real property to the
extent any failure could reasonably be expected to have a Material Adverse
Effect.

 

(iii) Each Credit Party will promptly provide upon such Credit Party’s receipt
thereof all insurance certificate(s) evidencing the environmental insurance held
by any of the Consolidated Parties with respect to the Properties.

 

(l) Quarterly Stock Repurchase/Joinder Statements. As soon as available, and in
any event, within forty-five (45) days after the end of each fiscal quarter, a
Quarterly Stock Repurchase/Joinder Statement. Attached to such Quarterly Stock
Repurchase/Joinder Statement shall be (i) a certification from a Responsible
Officer confirming that, as of the date of the Quarterly Stock
Repurchase/Joinder Statement, there exist no Subsidiaries that should be, but
have not yet been, joined as Credit Parties and (ii) copies of all Joinder
Agreements executed during the immediately preceding fiscal quarter.

 

(m) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, insurance, properties or financial
condition of any Consolidated Party as the Administrative Agent or the Required
Lenders through the Administrative Agent may reasonably request.

 

(n) Reportable Transactions. Promptly after any Borrower has notified the
Administrative Agent of any intention by any Borrower to treat Loans and/or
Letters of Credit and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form.

 

56



--------------------------------------------------------------------------------

7.2 Preservation of Existence and Franchises.

 

Except as a result of or in connection with a merger of a Subsidiary permitted
by Section 8.4 or as a result of an Asset Disposition permitted by Section 8.17,
each Credit Party will, and will cause each of its material Subsidiaries to, do
all things necessary to preserve and keep in full force and effect its
existence, rights, franchises and authority. Highwoods Properties will maintain
its status as a REIT.

 

7.3 Books and Records.

 

Each Credit Party will, and will cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).

 

7.4 Compliance with Law.

 

(a) Each Credit Party will, and will cause each of its Subsidiaries to, comply
with all Environmental Laws, except to the extent any violations thereof result
in aggregate projected clean up costs (to all Credit Parties, collectively) of
less than $25,000,000; provided, however, that to the extent any material
violation of any Environmental Law results from an intentional, willful or
reckless act of any Credit Party or any of their Subsidiaries and any
Environmental Law requires clean up or other remediation as a consequence of
such violation, the Credit Parties or their Subsidiaries shall, upon obtaining
knowledge of such condition, diligently pursue such required clean up and/or
other remediation.

 

(b) Each Credit Party will, and will cause each of its Subsidiaries to, comply
with all other material laws, rules, regulations and orders, and all applicable
material restrictions imposed by all Governmental Authorities, applicable to it
and its property.

 

7.5 Payment of Taxes and Other Indebtedness.

 

Each Credit Party will, and will cause each of its Subsidiaries to, pay and
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, and (b) all lawful claims (including claims for
labor, materials and supplies) which, if unpaid, might give rise to a Lien upon
any of its properties; provided, however, that no Consolidated Party shall be
required to pay any such tax, assessment, charge, levy, claim or Indebtedness
which is being contested in good faith by appropriate proceedings and as to
which adequate reserves therefor have been established in accordance with GAAP,
unless the failure to make any such payment could reasonably be expected to have
a Material Adverse Effect.

 

7.6 Insurance.

 

Each Credit Party will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, environmental insurance, casualty insurance and
business interruption insurance) in such amounts, covering such risks and
liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice. The present insurance coverage of the
Consolidated Parties is outlined as to carrier, policy number, expiration date,
type and amount on Schedule 7.6. Each such policy will require and the
certificates will state, that no such policy will be terminated without at least
thirty (30) days prior written notice having been delivered to the
Administrative Agent.

 

7.7 Maintenance of Property.

 

Each Credit Party will, and will cause each of its Subsidiaries to, maintain and
preserve its properties and equipment in good repair, working order and
condition, normal wear and tear and casualty and condemnation excepted, and will
make, or cause to be made, in such properties and equipment from time to time
all repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto as may be needed or proper, to the extent and in the manner
customary for companies in similar businesses.

 

57



--------------------------------------------------------------------------------

7.8 Performance of Obligations.

 

Each Credit Party will, and will cause each of its Subsidiaries to, perform in
all material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound, except to the extent any failure
to so perform is not likely to result in a Material Adverse Effect.

 

7.9 Use of Proceeds.

 

The Borrowers will use the proceeds of the Loans and will use the Letters of
Credit solely for the purposes set forth in Section 6.15.

 

7.10 Audits/Inspections.

 

Upon reasonable notice and during normal business hours and in a manner that
will not unreasonably interfere with its business operations, each Credit Party
will, and will cause each of its Subsidiaries to, permit representatives
appointed by the Administrative Agent, including, without limitation,
independent accountants, agents, attorneys, and appraisers to visit and inspect
its property, including its books and records, its accounts receivable and
inventory, its facilities and its other business assets, and to make photocopies
or photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of such Person.

 

7.11 Financial Covenants.

 

(a) Total Liabilities to Total Assets. At all times, the TL/TA Ratio shall be
less than or equal to 0.575 to 1.00.

 

(b) Unencumbered Assets to Unsecured Debt. At all times, the ratio of (i)
Unencumbered Assets to (ii) Unsecured Debt shall be greater than or equal to
2.00 to 1.00.

 

(c) Secured Debt to Total Assets. At all times, the ratio of (i) Secured Debt to
(ii) Total Assets shall be less than or equal to 0.35 to 1.00.

 

(d) Interest Coverage Ratio. At all times, the Interest Coverage Ratio shall be
greater than 2.10 to 1.00.

 

(e) Fixed Charge Coverage Ratio. At all times the Fixed Charge Coverage Ratio
shall be greater than 1.55 to 1.00.

 

(f) Unsecured Debt Coverage Ratio. At all times, the ratio of (i) aggregate
Adjusted NOI for all Properties contributing to the calculation of Unencumbered
Assets for the twelve (12) month period immediately preceding the last day of
the calendar month most recently ended, (including, without limitation, (A) for
Properties sold prior to the date of calculation, Adjusted NOI for such
Properties during the applicable calculation period up to the date of such sale,
and (B) for Properties which drop out of the calculation of Unencumbered Assets
prior to such date of calculation, Adjusted NOI for such Properties during the
applicable calculation period up to the date on which such Property is no longer
considered for purposes of calculating Unencumbered Assets; provided, however,
that Adjusted NOI for Properties first included in the calculation of
Unencumbered Assets during the applicable calculation period shall be included
only to the extent received on or after the date on which such Property is
included in the calculation of Unencumbered Assets) to (ii) Interest Expense
paid on Unsecured Debt for the twelve (12) month period immediately preceding
the last day of the calendar month most recently ended, shall be greater than
2.25 to 1.0.

 

(g) Tangible Net Worth. At all times the Tangible Net Worth shall be greater
than or equal to the sum of (i) $1,575,000,000.00, plus (ii) an amount equal to
85.0% of the Net Cash

 

58



--------------------------------------------------------------------------------

Proceeds received by the Consolidated Parties in connection with any Equity
Issuance subsequent to the Closing Date calculated on a cumulative basis as of
the end of each fiscal quarter of the Consolidated Parties following the Closing
Date, less (iii) (A) to the extent the aggregate Dollar amount paid by the
Consolidated Parties for the purchase, redemption, retirement or acquisition of
Capital Stock of the Principal Borrower following the Closing Date is equal to
or less than the Net Cash Proceeds received by the Consolidated Parties in
connection with all Equity Issuances subsequent to the Closing Date (and
calculated as set forth above), an amount equal to 85.0% of the aggregate Dollar
amount so paid by the Consolidated Parties for such purchase, redemption,
retirement or acquisition, and (B) to the extent the aggregate Dollar amount
paid by the Consolidated Parties for the purchase, redemption, retirement or
acquisition of Capital Stock of the Principal Borrower following the Closing
Date is in excess of the Net Cash Proceeds received by the Consolidated Parties
in connection with all Equity Issuances subsequent to the Closing Date (and
calculated as set forth above), 100.0% of such excess amount.

 

(h) Speculative Land to Total Assets. At all times, the ratio of (i) the value
of all Speculative Land (as adjusted to deduct therefrom the pro rata share of
Speculative Land allocable to the Outside Interests) to (ii) Total Assets shall
be less than or equal to 0.10 to 1.00.

 

(i) Budgeted Project Cost Ratios.

 

(i) At all times, the ratio of (A) the Budgeted Project Costs of all Properties
Under Development (excluding Build To Suit Properties; and as adjusted to deduct
therefrom the pro rata share of Properties Under Development allocable to the
Outside Interests) to (B) Total Assets shall be less than or equal to 0.10 to
1.00.

 

(ii) At all times, the ratio of (A) the Budgeted Project Costs of all Properties
Under Development (including Build to Suit Properties; and as adjusted to deduct
therefrom the pro rata share of Properties Under Development allocable to the
Outside Interests) to (B) Total Assets shall be less than or equal to 0.20 to
1.00.

 

(iii) At all times, the ratio of (A) the sum of (1) the value of all Speculative
Land (as adjusted to deduct therefrom the pro rata share of Speculative Land
allocable to the Outside Interests) plus (2) the Budgeted Project Costs of all
Properties Under Development (including Build to Suit Properties; and as
adjusted to deduct therefrom the pro rata share of Properties Under Development
allocable to the Outside Interests) to (B) Total Assets shall be less than or
equal to 0.25 to 1.00.

 

(j) Investment in Properties other than For Lease Office and Industrial
Properties. The Credit Parties will not permit any Consolidated Party to,
directly or indirectly, acquire, develop or otherwise make an Investment in any
properties other than for lease office and industrial properties which in the
aggregate shall exceed at any one time an amount greater than 10% of Total
Assets.

 

(k) Restricted Payments. The Credit Parties will not permit the Consolidated
Parties to, directly or indirectly, declare, order, make or set apart any sum
for or pay any Restricted Payments to the extent that, as of the end of the
calendar quarter most recently ended, the aggregate Restricted Payments made
during the period commencing as of (and including) April 1, 2003 and extending
through the end of such quarter is in excess of an amount equal to the greater
of (i) the sum of (A) an amount equal to the amount of dividends required to be
paid by Highwood Properties during such period to retain its status as a REIT
and to meet the distribution requirements of Section 857 of the Code, plus (B)
$5,000,000 and (ii) ninety-five percent (95%) of the sum equal to (A) one
hundred percent (100%) of Cash Available for Distribution for the date of
calculation, plus (B) 25% of Net Asset Sales Proceeds derived from sales of
Speculative Land during such period, plus (C) 70% of Net Asset Sales Proceeds
derived from sales of Properties of the Consolidated Parties not considered to
be Speculative Land during such period; provided, however, that, for purposes of
calculating the amount set forth in subclause (ii), the amount added pursuant to
items (B) and (C) thereof (the items concerning Net Asset Sales Proceeds) shall
not

 

59



--------------------------------------------------------------------------------

exceed, in the aggregate, (1) for any calculation date during the period
commencing as of the date hereof and ending as of the date 12 calendar months
thereafter, $50,000,000; (2) for any calculation date during the period
commencing the day immediately following the date which is 12 calendar months
following the date hereof and ending as of the date 24 calendar months following
the date hereof, $100,000,000; or (3) for any calculation date during the period
commencing the day immediately following the date which is 24 calendar months
following the date hereof and ending as of the date 36 calendar months following
the date hereof, $150,000,000.

 

(l) Purchases, Redemptions and Retirements of Principal Borrower Capital Stock.
The Principal Borrower may purchase, redeem, retire or otherwise acquire for
value any shares of any class of Capital Stock of the Principal Borrower,
provided, however, that the amount of all such purchases, redemptions,
retirements or payments shall not exceed in the aggregate the sum of (i) 75% of
Net Asset Sales Proceeds derived from sales of Speculative Land, plus (y) 30% of
Net Asset Sales Proceeds derived from sales of Properties of the Consolidated
Parties not considered to be Speculative Land, in each case for the period
commencing as of July 1, 2002 and extending through the date of calculation.

 

(m) Investments in Non-Wholly Owned Subsidiaries. The Credit Parties will not
permit the Borrowers or any Wholly Owned Subsidiary that is a Credit Party to
make any Investment in any Non-Wholly Owned Subsidiary that is a Credit Party
except to the extent that the Adjusted Investment Value of such Investments does
not exceed, in the aggregate at any time outstanding, an amount equal to 15% of
the sum of (i) Total Assets less (ii) an amount equal to the percentage of Total
Assets represented by the Adjusted Investment Value of Investments made pursuant
to Section 7.11(n).

 

(n) Investments in Non-Consolidated Parties. The Credit Parties will not permit
any Investments in any Person that is not a Consolidated Party except to the
extent that the aggregate Adjusted Investment Value of all such Investments in
all such Persons does not exceed 10% of Total Assets in the aggregate at any one
time outstanding.

 

7.12 Additional Credit Parties.

 

If any Person becomes a Subsidiary of any Credit Party or upon the formation of
any Preferred Stock Subsidiary or if at any time any Non-Guarantor Subsidiary
could become a Credit Party without violating the terms of any material
contract, agreement or document to which it is a party, the Principal Borrower
shall (a) if such Person is a Domestic Subsidiary of a Credit Party or a
Preferred Stock Subsidiary, cause such Person to execute a Joinder Agreement in
substantially the same form as Exhibit 7.12 on or before the deadline for
delivery of the next Quarterly Stock Repurchase/Joinder Statement, (b) provide
the Administrative Agent with notice thereof on a quarterly basis by delivering
a Quarterly Stock Repurchase/Joinder Statement and other documentation as
required in Section 7.1(l), and (c) cause such Person to deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Person, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Administrative Agent. If a Non-Guarantor Subsidiary executes and delivers a
Joinder Agreement it shall no longer be deemed a Non-Guarantor Subsidiary under
this Credit Agreement. Notwithstanding the foregoing, the Credit Parties shall
be permitted to not cause a Subsidiary to execute a Joinder Agreement as
provided above if either (i) such Subsidiary holds no assets; or (ii) (A) such
Subsidiary holds total assets with a value of less than $500,000 and (B) the sum
of the values of the total assets held by the Subsidiaries already excluded as
Guarantors pursuant to subclause (A) plus the value of the total assets held by
the applicable Subsidiary is less than $5,000,000.

 

7.13 Management.

 

Each of O. Temple Sloan, Ronald P. Gibson, Carman Liuzzo and Edward J. Fritsch
shall remain active in the management of Highwoods Properties; provided that
upon the death, disability or retirement of any of the above-referenced
individuals, Highwoods Properties shall have six months to provide the
Administrative Agent with

 

60



--------------------------------------------------------------------------------

substitute personnel as replacements; such substitute personnel to be acceptable
to the Administrative Agent in its reasonable discretion.

 

7.14 Upstream of Excess Cash Flow.

 

Each Credit Party shall cause all “Excess Cash Flow” (as defined below) of a
Non-Guarantor Subsidiary to be transferred to a Credit Party as promptly as
possible but at least once a month. For the purposes of this Section 7.14,
“Excess Cash Flow” means an amount equal to all net operating income of such
Non-Guarantor Subsidiary minus all debt service payments of such Non-Guarantor
Subsidiary minus all amounts required to fund reserves of such Non-Guarantor
Subsidiary.

 

7.15 Reporting of Certain Guaranty Obligations.

 

The Borrower shall, as of the Closing Date and from time to time as of each date
on which an officer’s certificate is required to be delivered pursuant to
Section 7.1(c) hereof, deliver to the Administrative Agent in writing a complete
list of all Guaranty Obligations of the Credit Parties described in clause (iv)
of the definition of Guaranty Obligations and, for each of such obligations,
information as to (i) the amount of leasable space, per square foot rental rate
and term applicable to such obligations, (ii) any leases or other revenue
sources for which the Credit Parties receive credit towards such obligations and
(iii) any cash reserves being maintained in relation to such obligations and the
method of calculation thereof.

 

7.16 Environmental Indemnity.

 

The Credit Parties agree that they will reimburse the Lenders for and hereby
hold the Lenders harmless from all fines or penalties made or levied against any
of the Lenders by any Governmental Authority as a result of or in connection
with (i) the use of Materials of Environmental Concern at the Properties, (ii)
the use of Materials of Environmental Concern at the facilities thereon, or
(iii) the use, generation, storage, transportation, discharge, release or
handling of any Materials of Environmental Concern at the Properties, or as a
result of any release of any Materials of Environmental Concern onto the ground
or into the water or air from or upon the Properties at any time. The Credit
Parties also agree that they will reimburse the Lenders for and indemnify and
hold the Lenders harmless from any and all costs, expenses (including reasonably
attorneys’ fees actually incurred) and for all civil claims, judgments or
penalties incurred entered, assessed, or levied against any of the Lenders as a
result of any of the Credit Parties’ use of Materials of Environmental Concern
at the Properties or as a result of any release of any Materials of
Environmental Concern on the ground or into the water or air by any of the
Credit Parties from or upon the Properties. Such reimbursement or
indemnification shall include but not be limited to any and all judgments or
penalties to recover the costs of cleanup of any such release by any of the
Credit Parties from or upon Properties and all reasonable expenses incurred by
the Lenders as a result of such a civil action, including but not limited to
reasonable attorneys’ fees. The Credit Parties’ obligations under this section
shall survive the repayment of the Loans.

 

SECTION 8

 

NEGATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding, and until all of the Commitments
hereunder shall have terminated:

 

8.1 Indebtedness.

 

The Credit Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Indebtedness, except:

 

(a) Indebtedness arising under this Credit Agreement and the other Credit
Documents;

 

61



--------------------------------------------------------------------------------

(b) Indebtedness set forth in Schedule 8.1 (and renewals, refinancings and
extensions thereof (i) on terms and conditions no less favorable to such Person
than such existing Indebtedness or (ii) in the case such existing Indebtedness
becomes unsecured, on terms and conditions consistent with then prevailing
market standards for such unsecured Indebtedness) and in a principal amount not
in excess of that outstanding as of the date of such renewal, refinancing or
extension;

 

(c) Indebtedness arising from obligations of the Credit Parties evidenced by the
interest rate protection agreements entered into in order to manage existing or
anticipated interest rate or exchange rate risks and not for speculative
purposes;

 

(d) Other unsecured Indebtedness;

 

(e) Other secured Indebtedness that is nonrecourse to any Credit Party (subject
to normal and customary recourse carveouts in the ordinary course of business);
and

 

(f) Other secured Indebtedness that is recourse to any Credit Party provided
that such secured Indebtedness, in the aggregate, shall not exceed at any one
time a principal amount greater than 5% of Total Assets.

 

8.2 Liens.

 

The Credit Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Lien with respect to any ownership interest
in a Non-Guarantor Subsidiary.

 

8.3 Nature of Business.

 

Except as provided in Section 7.11(j), the Credit Parties will not permit the
Consolidated Parties as a whole to substantially alter the character or conduct
of the business conducted by such Person as of the Closing Date.

 

8.4 Consolidation, Merger, Dissolution, etc.

 

The Credit Parties will not permit any Consolidated Party to enter into any
transaction of merger or consolidation or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution); provided that, notwithstanding the
foregoing provisions of this Section 8.4, (a) each of the Borrowers may merge or
consolidate with any of its Subsidiaries so long as (i) such Borrower shall be
the continuing or surviving entity and (ii) after giving effect thereto no
Default or Event of Default exists, (b) any Person may be merged or consolidated
with or into Highwoods Properties so long as (i) Highwoods Properties is the
continuing or surviving corporation and (ii) after giving effect thereto no
Default or Event of Default exists and (c) any Consolidated Party other than
Highwoods Properties or a Borrower may merge or consolidate with any Person
other than Highwoods Properties or a Borrower so long as the Person surviving
such merger or consolidation is or becomes a Credit Party pursuant to Section
7.12 hereof.

 

8.5 Intentionally Omitted

 

8.6 Investments.

 

The Credit Parties will not permit any Consolidated Party to lend money or
extend credit or make advances to any Person or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, or otherwise make an Investment in any Person except for
Permitted Investments.

 

8.7 Intentionally Omitted

 

8.8 Prepayments of Indebtedness, etc.

 

The Credit Parties will not permit any Consolidated Party to (a) if any Default
or Event of Default has occurred and is continuing or would be directly or
indirectly caused as a result thereof, after the issuance thereof, amend or
modify

 

62



--------------------------------------------------------------------------------

(or permit the amendment or modification of) any of the terms of any
Indebtedness if such amendment or modification would add or change any terms in
a manner adverse to the issuer of such Indebtedness, or shorten the final
maturity or average life to maturity or require any payment to be made sooner
than originally scheduled or increase the interest rate applicable thereto or
change any subordination provision thereof, or (b) if any Default or Event of
Default has occurred and is continuing or would be directly or indirectly caused
as a result thereof, make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment or redemption or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange of any other Indebtedness.

 

8.9 Transactions with Affiliates.

 

The Credit Parties will not permit any Consolidated Party to enter into or
permit to exist any transaction or series of transactions, whether or not in the
ordinary course of business, with any officer, director, shareholder, Subsidiary
or Affiliate of such Person other than (i) transactions permitted by Section
8.6, (ii) customary fees paid to directors in the ordinary course of business,
(iii) the payment of compensation to employees and officers in the ordinary
course of business, (iv) the creation of Preferred Stock Subsidiaries and (v) on
terms and conditions substantially as favorable to such Person as would be
obtainable by it in a comparable arms-length transaction with a Person other
than an officer, director, shareholder, Subsidiary or Affiliate.

 

8.10 Fiscal Year; Organizational Documents.

 

The Credit Parties will not permit any Consolidated Party to (a) change its
fiscal year without the prior written consent of the Required Lenders or (b)
amend, modify or change its partnership agreement (other than a change limited
solely to add additional limited partners or authorize the issuance of
additional units) or articles of incorporation (or corporate charter or other
similar organizational document) or bylaws (or other similar document) in any
manner that would reasonably be likely to adversely affect the rights of the
Lenders in any material respect.

 

8.11 Limitation on Restricted Actions.

 

Without providing prior written notice to the Administrative Agent, the Credit
Parties will not permit any Consolidated Party to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Person to (a) pay dividends or make
any other distributions to any Credit Party on its Capital Stock or with respect
to any other interest or participation in, or measured by, its profits, (b) pay
any Indebtedness or other obligation owed to any Credit Party, (c) make loans or
advances to any Credit Party or (d) sell, lease or transfer any of its
properties or assets to any Credit Party, except (in respect of any of the
matters referred to in clauses (a) through (d) above) for such encumbrances or
restrictions existing under or by reason of this Credit Agreement and the other
Credit Documents.

 

8.12 Ownership of Subsidiaries.

 

Notwithstanding any other provisions of this Credit Agreement to the contrary,
the Credit Parties will not permit any Consolidated Party other than Highwoods
Properties, Highwoods Realty or any Preferred Stock Subsidiary to issue any
shares of preferred Capital Stock to any Person other than a Credit Party.
Furthermore, Highwoods Realty and Highwoods Properties shall at all times
maintain ownership, directly or indirectly, all of the Capital Stock of AP
Southeast Portfolio Partners, L.P., a Delaware limited partnership, AP-GP
Southeast Portfolio Partners, L.P., a Delaware limited partnership and Highwoods
Realty GP Corp., a Delaware corporation.

 

8.13 Sale Leasebacks.

 

Except as could not reasonably be expected to have a Material Adverse Effect,
the Credit Parties will not permit any Consolidated Party to, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real or personal or mixed), whether now owned or hereafter
acquired, (a) which such Consolidated Party has sold or transferred or is to
sell or transfer to a Person which is not a Consolidated Party or (b) which such
Consolidated Party intends to use for substantially the same purpose as any
other property which has been sold or is to be sold or transferred by such
Consolidated Party to another Person which is not a Consolidated Party in
connection with such lease.

 

63



--------------------------------------------------------------------------------

8.14 No Further Negative Pledges.

 

The Credit Parties will not permit any Consolidated Party to enter into, assume
or become subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation except pursuant to any
document or instrument governing Indebtedness incurred pursuant to Section
8.1(b), Section 8.1(e) or Section 8.1(f), provided that any such restriction
contained therein relates only to the properties or assets constructed or
acquired in connection with such Indebtedness.

 

8.15 Non-Guarantor Subsidiaries.

 

Notwithstanding any other provision of this Credit Agreement, the Credit Parties
shall prohibit any Non-Guarantor Subsidiary from (a) forming or acquiring any
new Subsidiary, (b) incurring any new Indebtedness other than Indebtedness in
respect of current accounts payable and accrued expenses incurred in the
ordinary course of business, (c) purchasing or acquiring any new assets or (d)
incurring any change in its ownership.

 

8.16 Intentionally Omitted.

 

8.17 Asset Dispositions.

 

The Credit Parties will not permit any Consolidated Party to make any Asset
Disposition in which the value of the assets sold or otherwise disposed pursuant
to such Asset Disposition exceeds $30,000,000 unless the Principal Borrower
shall have delivered to the Administrative Agent at least two (2) Business Days
prior to such Asset Disposition a Pro Forma Compliance Certificate demonstrating
that, upon giving effect to such Asset Disposition, on a pro forma basis the
Credit Parties shall be in compliance with all of the covenants contained in
Section 7.11.

 

SECTION 9

 

EVENTS OF DEFAULT

 

9.1 Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a) Payment. Any Credit Party shall

 

(i) default in the payment when due of any principal of any of the Loans or of
any reimbursement obligations arising from drawings under Letters of Credit, or

 

(ii) default, and such default shall continue for three (3) or more Business
Days, in the payment when due of any interest on the Loans or on any
reimbursement obligations arising from drawings under Letters of Credit, or of
any Fees or other amounts owing hereunder, under any of the other Credit
Documents or in connection herewith or therewith; or

 

(b) Representations. Any representation, warranty or statement made or deemed to
be made by any Credit Party herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was made or deemed to have been made; or

 

(c) Covenants. Any Credit Party (or the Credit Parties collectively) shall

 

64



--------------------------------------------------------------------------------

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.4(a), 7.9, 7.11, 7.12 or 8.1 through
8.17, inclusive; or

 

(ii) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(a), (b) (c) or (d) and such default shall
continue unremedied for a period of at least 5 days after the earlier of a
Responsible Officer of a Credit Party becoming aware of such default or notice
thereof by the Administrative Agent; or

 

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i) or
(c)(ii) of this Section 9.1) contained in this Credit Agreement and such default
shall continue unremedied for a period of at least 30 days after the earlier of
a responsible officer of a Credit Party becoming aware of such default or notice
thereof by the Administrative Agent; or

 

(d) Other Credit Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Credit Documents (subject to applicable grace or cure periods, if any), or (ii)
any Credit Document shall fail to be in full force and effect or to give the
Administrative Agent and/or the Lenders the rights, powers and privileges
purported to be created thereby, or any Credit Party shall so state in writing;
or

 

(e) Guaranties. The guaranty given by any Guarantor hereunder (including any
Additional Credit Party) or any provision thereof shall cease to be in full
force and effect, or any Guarantor (including any Additional Credit Party)
hereunder or any Person acting by or on behalf of such Guarantor shall deny or
disaffirm such Guarantor’s obligations under such guaranty, or any Guarantor
shall default in the due performance or observance of any term, covenant or
agreement on its part to be performed or observed pursuant to any guaranty; or

 

(f) Bankruptcy, etc. Any Bankruptcy Event shall occur with respect to any
Consolidated Party; or

 

(g) Defaults under Other Agreements.

 

(i) Any Consolidated Party shall default in the performance or observance
(beyond the applicable grace period with respect thereto, if any) of any
obligation or condition of any contract or lease of such Consolidated Party such
that the default would have a Material Adverse Effect; or

 

(ii) With respect to any Indebtedness (other than Indebtedness outstanding under
this Credit Agreement) in excess of $7,500,000 in the aggregate for the
Consolidated Parties taken as a whole, (A) any Consolidated Party shall (1)
default in any payment (beyond the applicable grace period with respect thereto,
if any) with respect to any such Indebtedness, or (2) the occurrence and
continuance of a default in the observance or performance relating to such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event or condition shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
permit, the holder or holders of such Indebtedness (or trustee or Administrative
Agent on behalf of such holders) to cause (determined without regard to whether
any notice or lapse of time is required), any such Indebtedness to become due
prior to its stated maturity; or (B) any such Indebtedness shall be declared due
and payable, or required to be prepaid other than by a regularly scheduled
required prepayment, prior to the stated maturity thereof. The events set forth
in this Section 9.1(g)(ii) shall constitute an immediate Event of Default
notwithstanding any cure period that would be otherwise applicable with respect
to such event pursuant to the terms of this Credit Agreement (including, without
limitation, cure periods provided with respect to violations of Section 7.5).

 

(h) Judgments. One or more judgments or decrees shall be entered against one or
more of the Consolidated Parties involving a liability of $5,000,000 or more in
the aggregate (to the extent not paid or fully covered by insurance provided by
a carrier who has acknowledged coverage and has the ability to perform) and

 

65



--------------------------------------------------------------------------------

any such judgments or decrees shall not have been vacated, discharged or stayed
or bonded pending appeal within 30 days from the entry thereof; or

 

(i) ERISA. (i) One or more ERISA Events occur with respect to Pension Plans or
Multiemployer Plans which have resulted or could reasonably be expected to
result in liability of any Credit Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$5,000,000.00 or to otherwise have a Material Adverse Effect, or (ii) any Credit
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $5,000,000.00; or

 

(j) Ownership. There shall occur a Change of Control.

 

9.2 Acceleration; Remedies.

 

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the Required Lenders or all
of the Lenders, as applicable (pursuant to the voting requirements of Section
11.6) or cured to the satisfaction of the Required Lenders or all of the
Lenders, as applicable (pursuant to the voting procedures in Section 11.6), the
Administrative Agent shall, upon the request and direction of the Required
Lenders, by written notice to the Credit Parties take any of the following
actions:

 

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

 

(b) Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans, any reimbursement obligations arising from drawings under
Letters of Credit and any and all other indebtedness or obligations of any and
every kind owing by the Borrowers to the Administrative Agent and/or any of the
Lenders hereunder to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers.

 

(c) Cash Collateral. Direct the Borrowers to pay (and the Borrowers agree that
upon receipt of such notice, or upon the occurrence of an Event of Default under
Section 9.1(f), it will immediately pay) to the Administrative Agent additional
cash, to be held by the Administrative Agent, for the benefit of the Lenders, in
a cash collateral account as additional security for the LOC Obligations in
respect of subsequent drawings under all then outstanding Letters of Credit in
an amount equal to the maximum aggregate amount which may be drawn under all
Letters of Credits then outstanding.

 

(d) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents and all rights of set-off.

 

Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(f) shall occur, then the Commitments shall automatically terminate and all
Loans, all reimbursement obligations arising from drawings under Letters of
Credit, all accrued interest in respect thereof, all accrued and unpaid Fees and
other indebtedness or obligations owing to the Administrative Agent and/or any
of the Lenders hereunder automatically shall immediately become due and payable
without the giving of any notice or other action by the Administrative Agent or
the Lenders.

 

SECTION 10

 

AGENCY PROVISIONS

 

10.1 Appointment, Powers and Immunities; Delegation of Duties; Liability of
Agents.

 

(a) Each Lender hereby irrevocably appoints and authorizes the Administrative
Agent to act as its Administrative Agent under this Credit Agreement and the
other Credit Documents with such powers and discretion as are specifically
delegated to the Administrative Agent by the terms of this Credit Agreement and
the

 

66



--------------------------------------------------------------------------------

other Credit Documents, together with such other powers as are reasonably
incidental thereto. The Administrative Agent (which term as used in this
sentence and in Section 10.5 and the first sentence of Section 10.6 hereof shall
include its Affiliates and its own and its Affiliates’ officers, directors,
employees, and Administrative Agents): (a) shall not have any duties or
responsibilities except those expressly set forth in this Credit Agreement and
shall not be a trustee or fiduciary for any Lender; (b) shall not be responsible
to the Lenders for any recital, statement, representation, or warranty (whether
written or oral) made in or in connection with any Credit Document or any
certificate or other document referred to or provided for in, or received by any
of them under, any Credit Document, or for the value, validity, effectiveness,
genuineness, enforceability, or sufficiency of any Credit Document, or any other
document referred to or provided for therein or for any failure by any Credit
Party or any other Person to perform any of its obligations thereunder; (c)
shall not be responsible for or have any duty to ascertain, inquire into, or
verify the performance or observance of any covenants or agreements by any
Credit Party or the satisfaction of any condition or to inspect the property
(including the books and records) of any Credit Party or any of its Subsidiaries
or Affiliates; (d) shall not be required to initiate or conduct any litigation
or collection proceedings under any Credit Document; and (e) shall not be
responsible for any action taken or omitted to be taken by it under or in
connection with any Credit Document, except for its own gross negligence or
willful misconduct. The Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it with reasonable care.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Credit Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

(b) The Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Lender shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 10 with respect to any acts taken or
omissions suffered by the Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Section 10 and in the definition of
“Agent-Related Person” included the Issuing Lender with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the Issuing
Lender.

 

(c) The Administrative Agent may execute any of its duties under this Agreement
or any other Credit Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 

(d) No Agent-Related Person shall (i) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Agreement or any
other Credit Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (ii) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Credit Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document, or for any failure of any Credit Party or any other
party to any Credit Document to perform its obligations hereunder or thereunder.
No Agent-Related Person shall be under any obligation to any Lender or
participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Credit Document, or to inspect the properties, books or records of any
Credit Party or any Affiliate thereof.

 

10.2 Reliance by Administrative Agent.

 

(a) The Administrative Agent shall be entitled to rely upon any certification,
notice, instrument, writing, or other communication (including, without
limitation, any thereof by telephone or telecopy) believed by it to be genuine
and correct and to have been signed, sent or made by or on behalf of the proper
Person or Persons, and

 

67



--------------------------------------------------------------------------------

upon advice and statements of legal counsel (including counsel for any Credit
Party), independent accountants, and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the holder thereof for all purposes hereof unless and until the
Administrative Agent receives and accepts an Assignment and Acceptance executed
in accordance with Section 11.3(b) hereof. As to any matters not expressly
provided for by this Credit Agreement, the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding on all of the Lenders; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to any Credit
Document or applicable law or unless it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking any such action.

 

(b) For purposes of determining compliance with the conditions specified in
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

10.3 Defaults.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default (other than nonpayment of principal
of or interest on the Loans) unless the Administrative Agent has received
written notice from a Lender or one of the Borrowers specifying such Default or
Event of Default and stating that such notice is a “Notice of Default”. In the
event that the Administrative Agent receives such a notice of the occurrence of
a Default or Event of Default, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall (subject to Section 10.2
hereof) take such action with respect to such Default or Event of Default as
shall reasonably be directed by the Required Lenders, provided that, unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interest of the Lenders.

 

10.4 Rights as a Lender.

 

With respect to its Commitment and the Loans made by it, Bank of America (and
any successor acting as Administrative Agent) in its capacity as a Lender
hereunder shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not acting as the Administrative
Agent, and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. Bank of
America (and any successor acting as Administrative Agent) and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the
Credit Parties and their respective Affiliates as though Bank of America were
not the Administrative Agent, Swingline Lender or the Issuing Lender hereunder
and without notice to or consent of the Lenders, and Bank of America (and any
successor acting as Administrative Agent) and its Affiliates may accept fees and
other consideration from any Credit Party or any of its Subsidiaries or
Affiliates for services in connection with this Credit Agreement or otherwise
without having to account for the same to the Lenders. The Lenders acknowledge
that, pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Credit Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Credit Party
or such Affiliate) and acknowledge that the Administrative Agent shall be under
no obligation to provide such information to them.

 

10.5 Indemnification.

 

The Lenders agree to indemnify the Administrative Agent only in its capacity as
Administrative Agent (to the extent not reimbursed under Section 11.5 hereof,
but without limiting the obligations of the Borrowers under such Section)
ratably in accordance with their respective Commitments, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees), or disbursements of

 

68



--------------------------------------------------------------------------------

any kind and nature whatsoever that may be imposed on, incurred by or asserted
against the Administrative Agent (including by any Lender) in any way relating
to or arising out of any Credit Document or the transactions contemplated
thereby or any action taken or omitted by the Administrative Agent under any
Credit Document; provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the Person to be indemnified. Without limitation of the foregoing,
each Lender agrees to reimburse the Administrative Agent promptly upon demand
for its ratable share of any costs or expenses payable by the Borrowers under
Section 11.5, to the extent that the Administrative Agent is not promptly
reimbursed for such costs and expenses by the Borrowers. The agreements in this
Section 10.5 shall survive the repayment of the Loans, LOC Obligations and other
obligations under the Credit Documents and the termination of the Commitments
hereunder.

 

10.6 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties and their respective Subsidiaries, and
all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

10.7 Successor Administrative Agent.

 

The Administrative Agent may resign at any time by giving notice thereof to the
Lenders and the Principal Borrower. The Administrative Agent may be removed at
any time with cause by the Required Lenders, provided that the Principal
Borrower and the other Lenders shall be promptly notified thereof. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent with the consent of the Borrower, such consent
not to be unreasonably withheld or delayed; provided, however, that the Borrower
shall have no right to consent to such appointment to the extent an Event of
Default is continuing at the time of such appointment. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lender’s
removal, then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent which shall be a commercial bank
organized or licensed under the laws of the United States of America having
combined capital and surplus of at least $100,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor, such successor
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Section 10
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

 

69



--------------------------------------------------------------------------------

10.8 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LOC Obligations and all other Credit
Party Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under this Agreement) allowed in such judicial
proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

10.9 Other Agents; Arrangers and Managers.

 

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

10.10 Administrative Agent’s Commitment.

 

The Revolving Commitment of the Administrative Agent shall, at all times prior
to the termination of the Commitments hereunder, be equal to or greater than the
lesser of (a) $10,000,000.00; and (b) the highest Revolving Commitment of any
one of the other Lenders.

 

SECTION 11

 

MISCELLANEOUS

 

11.1 Notices.

 

Except as otherwise expressly provided herein, all requests, notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device) to the

 

70



--------------------------------------------------------------------------------

number set out below, (c) the Business Day following the day on which the same
has been delivered prepaid to a reputable national overnight air courier
service, or (d) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address, in the case of the Borrowers, Guarantors and
the Administrative Agent, set forth below, and, in the case of the Lenders, set
forth on Schedule 2.1(a), or at such other address as such party may specify by
written notice to the other parties hereto:

 

if to the Borrowers:

 

Highwoods Properties, Inc.

3100 Smoketree Court, Suite 600

Raleigh, North Carolina 27604

Attn: Carman Liuzzo

Telephone: (919) 875-6605

Telecopy: (919) 876-6929

 

if to a Guarantor:

 

[Name of Guarantor]

c/o Highwoods Realty Limited Partnership

3100 Smoketree Court, Suite 600

Raleigh, North Carolina 27604

Attn: Carman Liuzzo

Telephone: (919) 875-6605

Telecopy: (919) 876-6929

 

if to the Administrative Agent:

 

Bank of America, N.A.

Real Estate Department

901 Main Street

TX1-492-14-11

Dallas, Texas 75202

Attn: Donna Kimbrough

Telephone: (214) 209-1569

Telecopy: (214) 290-9436

 

with a copy to:

 

Bank of America, N.A.

901 Main Street

Dallas, Texas 75202-3714

Attn: William T. Bowers, Jr.

Telephone: (214) 209-0276

Telecopy: (214) 209-0995

 

Notwithstanding anything contained herein to the contrary, to the extent a
Lender or any Credit Party is given written notice of any request for an
approval, consent or other decision from the Administrative Agent and such
Person fails to reply to any such request within ten (10) Business Days of its
receipt (or deemed receipt) thereof, such Lender or Credit Party shall be deemed
to have approved the requested action, amendment, waiver or other matter.

 

11.2 Right of Set-Off; Adjustments.

 

Upon the occurrence and during the continuance of any Event of Default, each
Lender (and each of its Affiliates) is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender (or any of
its Affiliates) to or for the credit or the account of any

 

71



--------------------------------------------------------------------------------

Credit Party against any and all of the obligations of such Person now or
hereafter existing under this Credit Agreement, under the Notes, under any other
Credit Document or otherwise, irrespective of whether such Lender shall have
made any demand under hereunder or thereunder and although such obligations may
be unmatured. Each Lender agrees promptly to notify any affected Credit Party
after any such set-off and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender under this Section 11.2 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender may have.

 

11.3 Benefit of Agreement; Assignments.

 

(a) This Credit Agreement shall be binding upon and inure to the benefit of and
be enforceable by the respective successors and assigns of the parties hereto;
provided that none of the Credit Parties may assign or transfer any of its
interests and obligations without prior written consent of the Lenders; provided
further that the rights of each Lender to transfer, assign or grant
participations in its rights and/or obligations hereunder shall be limited as
set forth in this Section 11.3.

 

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Credit Agreement (including, without
limitation, all or a portion of its Loans, its Notes, and its Commitment);
provided, however, that

 

(i) each such assignment shall be to an Eligible Assignee;

 

(ii) except in the case of an assignment to another Lender or an assignment of
all of a Lender’s rights and obligations under this Credit Agreement, any such
partial assignment shall be in an amount at least equal to $2,500,000 or an
integral multiple of $1,000,000 in excess thereof;

 

(iii) each such assignment by a Lender shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Credit Agreement and
the Notes; and

 

(iv) the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance an Assignment and Acceptance in the form
of Exhibit 11.3(b) hereto, together with any Note subject to such assignment and
a processing fee of $3,500.

 

Upon execution, delivery, and acceptance of such Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this Section 11.3(b), the
assignor, the Administrative Agent and the Borrowers shall make appropriate
arrangements so that, if required, new Notes are issued to the assignor and the
assignee. If the assignee is not incorporated under the laws of the United
States of America or a state thereof, it shall deliver to the Principal Borrower
and the Administrative Agent certification as to exemption from deduction or
withholding of Taxes in accordance with Section 3.11.

 

(c) The Administrative Agent shall maintain at its address referred to in
Section 11.1 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Credit Agreement. The Register shall be available for inspection by the
Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(d) Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Note subject to such assignment and payment of the
processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of

 

72



--------------------------------------------------------------------------------

Exhibit 11.3(b) hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the parties thereto.

 

(e) Each Lender may sell participations to one or more Persons in all or a
portion of its rights, obligations or rights and obligations under this Credit
Agreement (including all or a portion of its Commitment or its Loans); provided,
however, that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participant
shall be entitled to the benefit of the yield protection provisions contained in
Sections 3.7 through 3.12, inclusive, and the right of set-off contained in
Section 11.2, and (iv) the Borrowers shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Credit Agreement, and such Lender shall retain the sole right to enforce
the obligations of the Borrowers relating to its Loans and its Notes and to
approve any amendment, modification, or waiver of any provision of this Credit
Agreement (other than amendments, modifications, or waivers decreasing the
amount of principal of or the rate at which interest is payable on such Loans or
Notes, extending any scheduled principal payment date or date fixed for the
payment of interest on such Loans or Notes, or extending its Commitment).

 

(f) Notwithstanding any other provision set forth in this Credit Agreement, any
Lender may at any time assign and pledge all or any portion of its Loans and its
Notes to any Federal Reserve Bank as collateral security pursuant to Regulation
A and any Operating Circular issued by such Federal Reserve Bank. No such
assignment shall release the assigning Lender from its obligations hereunder.

 

(g) Any Lender may furnish any information concerning the Borrowers or any of
their Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of Section 11.14 hereof.

 

11.4 No Waiver; Remedies Cumulative.

 

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Administrative Agent or any Lender
and any of the Credit Parties shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Administrative Agent or any Lender would otherwise
have. No notice to or demand on any Credit Party in any case shall entitle the
Borrowers or any other Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.

 

11.5 Expenses; Indemnification.

 

(a) The Borrowers agree to pay on demand all costs and expenses of the
Administrative Agent in connection with the syndication, preparation, execution,
delivery, administration, modification, and amendment of this Credit Agreement,
the other Credit Documents, and the other documents to be delivered hereunder,
including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent actually incurred with respect thereto and with respect
to advising the Administrative Agent as to its rights and responsibilities under
the Credit Documents. The Borrowers further agree to pay on demand all costs and
expenses of the Administrative Agent and the Lenders, if any (including, without
limitation, reasonable attorneys’ fees and expenses actually incurred), in
connection with the enforcement (whether through negotiations, legal
proceedings, or otherwise) of the Credit Documents and the other documents to be
delivered hereunder.

 

(b) The Borrowers agree to indemnify and hold harmless the Administrative Agent
and each Lender and each of their Affiliates and their respective officers,
directors, employees, agents, and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities, costs, and
expenses (including, without limitation, reasonable attorneys’ fees) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of

 

73



--------------------------------------------------------------------------------

(including, without limitation, in connection with any investigation,
litigation, or proceeding or preparation of defense in connection therewith) the
Credit Documents, any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Loans, except to the extent such claim,
damage, loss, liability, cost, or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 11.5 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Borrower, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrowers agree not to
assert any claim against the Administrative Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees,
attorneys, agents, and advisers, on any theory of liability, for special,
indirect, consequential, or punitive damages arising out of or otherwise
relating to the Credit Documents, any of the transactions contemplated herein or
the actual or proposed use of the proceeds of the Loans.

 

(c) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 11.5 shall survive the repayment of the Loans, LOC Obligations and other
obligations under the Credit Documents and the termination of the Commitments
hereunder.

 

11.6 Amendments, Waivers and Consents.

 

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and entered into by, or approved in writing by, the Required Lenders and the
Principal Borrower, provided, however, that:

 

(a) without the consent of each Lender affected thereby, neither this Credit
Agreement nor any of the other Credit Documents may be amended, supplemented or
modified to

 

(i) extend the final maturity of any Loan or the time of payment of any
reimbursement obligation, or any portion thereof, arising from drawings under
Letters of Credit,

 

(ii) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or Fees hereunder,

 

(iii) reduce or waive the principal amount of any Loan or of any reimbursement
obligation, or any portion thereof, arising from drawings under Letters of
Credit,

 

(iv) increase the Commitment of a Lender over the amount thereof in effect (it
being understood and agreed that a waiver of any Default or Event of Default or
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender),

 

(v) release (i) any Borrower, or (ii) except as permitted by Section 8.17, any
other Credit Party, from its or their obligations under the Credit Documents,

 

(vi) amend, modify or waive any provision of this Section 11.6 or 3.13, 3.14,
3.15(b), 9.1(a), 11.2, 11.5 or 11.9,

 

(vii) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders and Supermajority Lenders, or

 

(viii) consent to the assignment or transfer by any Borrower (or another Credit
Party) of any of its rights and obligations under (or in respect of) the Credit
Documents except as permitted thereby;

 

74



--------------------------------------------------------------------------------

(b) without the consent of the Supermajority Lenders, no provision of Section
7.11(a) or the definitions utilized therein may be amended, modified,
supplemented or deleted;

 

(c) without the consent of the Administrative Agent, no provision of Section 10
may be amended, modified, supplemented or deleted; and

 

(d) without the consent of the Issuing Lender, no provision of Section 2.3 may
be amended modified, supplemented or deleted.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 

The Administrative Agent shall have the exclusive authority to release any
Guarantor disposed of by a Credit Party in accordance with the terms of Section
8.17 and shall, upon the written request of the Borrowers, release any such
Guarantor upon the disposition thereof if such Guarantor is permitted to be
disposed of pursuant to Section 8.17. The Administrative Agent shall give notice
to each Lender promptly upon any release of a Guarantor pursuant to the terms of
this Section 11.6.

 

11.7 Counterparts.

 

This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart for each of the parties hereto. Delivery by facsimile by any of
the parties hereto of an executed counterpart of this Credit Agreement shall be
as effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.

 

11.8 Headings.

 

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

 

11.9 Survival.

 

All indemnities set forth herein, including, without limitation, in Section
2.2(h), 3.11, 3.12, 10.5 or 11.5 shall survive the execution and delivery of
this Credit Agreement, the making of the Loans, the issuance of the Letters of
Credit, the repayment of the Loans, LOC Obligations and other obligations under
the Credit Documents and the termination of the Commitments hereunder, and all
representations and warranties made by the Credit Parties herein shall survive
delivery of the Notes and the making of the Loans hereunder.

 

11.10 Governing Law; Submission to Jurisdiction; Venue.

 

(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH
CAROLINA. Any legal action or proceeding with respect to this Credit Agreement
or any other Credit Document may be brought in the courts of the State of North
Carolina in Mecklenburg County, or of the United States for the Western District
of North Carolina, and, by execution and delivery of this Credit Agreement, each
of the Credit Parties hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the nonexclusive jurisdiction of
such courts. Each of the Credit Parties further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address set out for notices pursuant to Section
11.1, such service to become effective three (3) days after such

 

75



--------------------------------------------------------------------------------

mailing. Nothing herein shall affect the right of the Administrative Agent or
any Lender to serve process in any other manner permitted by law or to commence
legal proceedings or to otherwise proceed against any Credit Party in any other
jurisdiction.

 

(b) Each of the Credit Parties hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) above
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(c) TO THE EXTENT PERMITTED BY LAW, EACH OF THE ADMINISTRATIVE AGENT, THE
LENDERS, THE BORROWERS AND THE CREDIT PARTIES HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

11.11 Severability.

 

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

11.12 Entirety.

 

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

 

11.13 Binding Effect; Termination.

 

(a) This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 5.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrowers, the Guarantors and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of the Borrowers, the Guarantors, the Administrative Agent
and each Lender and their respective successors and assigns.

 

(b) The term of this Credit Agreement shall be until no Loans, LOC Obligations
or any other amounts payable hereunder or under any of the other Credit
Documents shall remain outstanding, no Letters of Credit shall be outstanding,
all of the Credit Party Obligations have been irrevocably satisfied in full and
all of the Commitments hereunder shall have expired or been terminated.

 

11.14 Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations

 

76



--------------------------------------------------------------------------------

under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or to any credit derivative transaction relating to the
Credit Parties and their obligations; (g) with the consent of the Borrower; and
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Credit Parties. For purposes of this Section, “Information” means
all information received from any Credit Party relating to any Credit Party or
any of their respective business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party; provided that, in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary,
“Information” shall not include, and the Administrative Agent and each Lender
(and each employee, representative, or other agent of the Administrative Agent
and each Lender) may disclose to any and all Persons without limitation of any
kind, any information with respect to the “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the transactions contemplated hereby and all materials of any kind (including
options or other tax analyses) that are provided to the Administrative Agent or
such Lender (and each employee, representative, or other agent of the
Administrative Agent or such Lender) relating to such tax treatment and tax
structure; provided, that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans, Letters of Credit and other
transactions contemplated hereby.

 

11.15 Conflict.

 

To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.

 

11.16 Amendment and Restatement; No Novation.

 

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE 2000 CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS AGREEMENT
NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE
TRANSACTION CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING BY ANY OF THE CREDIT PARTIES UNDER OR IN CONNECTION
WITH THE 2000 CREDIT AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS (AS DEFINED
IN THE 2000 CREDIT AGREEMENT).

 

[Signature Page to Follow]

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.

 

BORROWERS:

     

HIGHWOODS REALTY LIMITED PARTNERSHIP

               

By: HIGHWOODS PROPERTIES, INC.

           

HIGHWOODS PROPERTIES, INC.

           

HIGHWOODS SERVICES, INC.

           

HIGHWOODS FINANCE, LLC

               

By: HIGHWOODS PROPERTIES, INC.

           

HIGHWOODS/TENNESSEE HOLDINGS, L.P.

               

By: HIGHWOODS/TENNESSEE PROPERTIES, INC.

            By:  

/s/ Ronald P. Gibson

--------------------------------------------------------------------------------

               

Name: Ronald P. Gibson

Title: President and Chief Executive Officer

 

(Signatures continued on next page)



--------------------------------------------------------------------------------

GUARANTORS:

 

HIGHWOODS/FLORIDA GP CORP.

       

HIGHWOODS/TENNESSEE PROPERTIES, INC.

       

HIGHWOODS/FLORIDA HOLDINGS, L.P.

           

By: HIGHWOODS/FLORIDA GP CORP.

       

PINELLAS NORTHSIDE PARTNERS, LTD.

           

By: HIGHWOODS/FLORIDA HOLDINGS, L.P.

               

By: HIGHWOODS/FLORIDA GP CORP.

       

RED RUN ASSOCIATES LLC

       

By: Highwoods Realty Limited Partnership

            By: Highwoods Properties, Inc.        

WINSTON-SALEM INDUSTRIAL, LLC

       

By: Highwoods Realty Limited Partnership

            By: Highwoods Properties, Inc.        

TAMPA TECH PRESERVE, LLC

       

By: 581 Highwoods, L.P.

                By: Highwoods/Florida Holdings, L.P.                    

By: Highwoods/Florida GP Corp.

       

MARLEY CONTINENTAL HOMES OF KANSAS, L.L.C.

       

By: Highwoods Properties, Inc.

       

500 NORTHRIDGE INDUSTRIAL, LLC

       

By: Highwoods Realty Limited Partnership

           

By: Highwoods Properties, Inc.

       

3920 WESTPOINT INDUSTRIAL, LLC

       

By: Highwoods Realty Limited Partnership

           

By: Highwoods Properties, Inc.

       

SOUTHWIND LAND HOLDINGS, LLC

       

By: AP Southeast Portfolio Partners, L.P.

           

By: AP-GP Southeast Portfolio Partners, L.P.

               

By: Highwoods Realty GP Corp.

       

AP-GP SOUTHEAST PORTFOLIO PARTNERS, L.P.

       

By: Highwoods Realty GP Corp.

       

AP SOUTHEAST PORTFOLIO PARTNERS, L.P.

       

By: AP-GP Southeast Portfolio Partners, L.P.

           

By: Highwoods Realty GP Corp.

       

HIGHWOODS REALTY GP CORP.

       

3929 WESTPOINT INDUSTRIAL, LLC

       

By: Highwoods Realty Limited Partnership

           

By: Highwoods Properties, Inc.

       

PINELLAS BAY VISTA PARTNERS, LTD.

           

By: HIGHWOODS/FLORIDA HOLDINGS, L.P.

               

By: HIGHWOODS/FLORIDA GP CORP.

 

(Signatures continued on next page)



--------------------------------------------------------------------------------

DOWNTOWN CLEARWATER TOWER, LTD.

By: HIGHWOODS/FLORIDA HOLDINGS, L.P.

   

By: HIGHWOODS/FLORIDA GP CORP.

SISBROS, LTD.

By: HIGHWOODS/FLORIDA HOLDINGS, L.P.

   

By: HIGHWOODS/FLORIDA GP CORP.

SHOCKOE PLAZA INVESTORS, L.C.

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

   

By: HIGHWOODS PROPERTIES, INC.

RC ONE LLC

By: HIGHWOODS SERVICES, INC.

HPI TITLE AGENCY, LLC

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

   

By: HIGHWOODS PROPERTIES, INC.

ALAMEDA TOWERS DEVELOPMENT COMPANY

CHALLENGER, INC

GUARDIAN MANAGEMENT, INC.

HIGHWOODS/CYPRESS COMMONS LLC

By: AP SOUTHEAST PORTFOLIO PARTNERS, L.P.

   

By: AP-GP SOUTHEST PORTFOLIO PARTNERS, L.P.

       

By: HIGHWOODS REALTY GP CORP.

HIGHWOODS/INTERLACHEN HOLDINGS, L.P.

By: HIGHWOODS/ FLORIDA HOLDINGS, L.P.

   

By: HIGHWOODS/FLORIDA GP CORP.

4600 COX ROAD LLC

By: HIGHWOODS/ FLORIDA HOLDINGS, L.P.

   

By: HIGHWOODS/FLORIDA GP CORP.

PLAZA GIFT CARD, LLC

By: HIGHWOOD SERVICES, INC.

HIGHWOODS NON-ORLANDO, LLC

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

   

By: HIGHWOODS PROPERTIES, INC.

HIGHWOODS CONSTRUCTION SERVICES, LLC

By: HIGHWOOD SERVICES, INC.

 

(Signatures continued on next page)



--------------------------------------------------------------------------------

HIGHWOODS DLF, LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

       

By: HIGHWOODS PROPERTIES, INC.

HIGHWOODS DLF II, LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

       

By: HIGHWOODS PROPERTIES, INC.

PAPEC RICHMOND II, LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

       

By: HIGHWOODS PROPERTIES, INC.

PAPEC WESTON I, LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

       

By: HIGHWOODS PROPERTIES, INC.

PAPEC WESTON II, LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

       

By: HIGHWOODS PROPERTIES, INC.

PAPEC WESTON III, LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

       

By: HIGHWOODS PROPERTIES, INC.

HARBORVIEW PLAZA, LLC

   

By: HIGHWOODS/FLORIDA HOLDINGS, L.P.

       

By: HIGHWOODS/FLORIDA,GP CORP.

SPI BROOKFIELD I, LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

       

By: HIGHWOODS PROPERTIES, INC.

SPI BROOKFIELD II, LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

       

By: HIGHWOODS PROPERTIES, INC.

SPI BUSINESS HOLDINGS, LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

       

By: HIGHWOODS PROPERTIES, INC.

SPI CENTURY PLAZA III, LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

       

By: HIGHWOODS PROPERTIES, INC.

SPI JEFFERSON VILLAGE, LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

       

By: HIGHWOODS PROPERTIES, INC.

SPI TRADEPORT OFFICE III, LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

       

By: HIGHWOODS PROPERTIES, INC.

 

(Signatures continued on next page)



--------------------------------------------------------------------------------

SPI RALEIGH CORPORATE CENTER, LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

   

By: HIGHWOODS PROPERTIES, INC.

HIGHWOODS COLONNADE, LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

       

By: HIGHWOODS PROPERTIES, INC.

SPI TRADEPORT PLACE V, LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

       

By: HIGHWOODS PROPERTIES, INC.

HIWTP, LLC

   

By: HIGHWOODS SERVICES, INC.

HIGHWOODS INDUSTRIAL VIRGINIA, LLC

   

By: HIGHWOODS SERVICES, INC.

HIGHWOODS INDUSTRIAL NORTH CAROLINA, LLC

   

By: HIGHWOODS SERVICES, INC.

GROVE PARK SQUARE, LLC

   

By: HIGHWOODS SERVICES, INC.

HIGHWOODS WELLNESS CENTER, LLC

   

By: HIGHWOODS SERVICES, INC.

HIGHWOODS 3322, LLC

   

By: HIGHWOODS/FLORIDA HOLDINGS, L.P.

       

By: HIGHWOODS/FLORIDA GP CORP.

NICHOLS PLAZA WEST, INC.

OZARK MOUNTAIN VILLAGE, INC.

4551 COX ROAD LLC

   

By: HIGHWOODS REALTY LIMITED PARTNERSHIP

       

By: HIGHWOODS PROPERTIES, INC.

581 HIGHWOODS, L.P.

   

By: HIGHWOODS/FLORIDA HOLDINGS, L.P.

       

By: HIGHWOODS/FLORIDA GP CORP.

By:

 

/s/ Ronald P. Gibson

--------------------------------------------------------------------------------

   

Name: Ronald P. Gibson

Title: President and Chief Executive Officer

 

[signature pages continued]



--------------------------------------------------------------------------------

LENDERS/AGENTS:      

BANK OF AMERICA, N.A.,

individually in its capacity as a Lender

and in its capacity as Administrative Agent

           

By:        /s/    Ronald Odlozil

--------------------------------------------------------------------------------

           

Name:           Ronald Odlozil

--------------------------------------------------------------------------------

           

Title:             Principal

--------------------------------------------------------------------------------

       

BANC OF AMERICA SECURITIES LLC,

individually in its capacity as Sole Lead Arranger and Sole Book Manager

           

By:        /s/    Wesley G. Carter

--------------------------------------------------------------------------------

           

Name:           Wesley G. Carter

--------------------------------------------------------------------------------

           

Title:             Vice President

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

individually in its capacity as a Lender

and in its capacity as Syndication Agent

By:        /s/    John S. Misiura

--------------------------------------------------------------------------------

Name:           John S. Misiura

--------------------------------------------------------------------------------

Title:             Vice President

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY

individually in its capacity as a Lender

and as a Co-Documentation Agent

By:        /s/    Holger B. Ebert

--------------------------------------------------------------------------------

Name:           Holger B. Ebert

--------------------------------------------------------------------------------

Title:             Senior Vice President

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

FLEET NATIONAL BANK

individually in its capacity as a Lender

and as a Co-Documentation Agent

By:        /s/    Kathleen M. Ahern

--------------------------------------------------------------------------------

Name:           Kathleen M. Ahern

--------------------------------------------------------------------------------

Title:             Director

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION

individually in its capacity as a Lender

By:        /s/    David Hoagland

--------------------------------------------------------------------------------

Name:           David Hoagland

--------------------------------------------------------------------------------

Title:             Vice President

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

individually in its capacity as a Lender

By:        /s/    William R. Lynch III

--------------------------------------------------------------------------------

Name:           William R. Lynch III

--------------------------------------------------------------------------------

Title:             Senior Vice President

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

AMSOUTH BANK

individually in its capacity as a Lender

By:        /s/    Lee Surtees

--------------------------------------------------------------------------------

Name:           Lee Surtees

--------------------------------------------------------------------------------

Title:             Commercial Banking Officer

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

SOUTHTRUST BANK

individually in its capacity as a Lender

By:        /s/    Sidney Clapp

--------------------------------------------------------------------------------

Name:           Sidney Clapp

--------------------------------------------------------------------------------

Title:             Assistant Vice President

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

RBC CENTURA BANK

individually in its capacity as a Lender

By:        /s/    Robert E. Hammersley, Jr.

--------------------------------------------------------------------------------

Name:           Robert E. Hammersley, Jr.

--------------------------------------------------------------------------------

Title:             Bank Officer

--------------------------------------------------------------------------------

 

[signature pages continued]



--------------------------------------------------------------------------------

UNION PLANTERS BANK

individually in its capacity as a Lender

By:        /s/    James R. Gummel

--------------------------------------------------------------------------------

Name:           James R. Gummel

--------------------------------------------------------------------------------

Title:             Senior Vice President

--------------------------------------------------------------------------------

 

[end of signature pages]